Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 1 of 138 PageID #: 10805


                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

  PHARMACYCLICS LLC and JANSSEN )
  BIOTECH, INC.                 )
                                )                C. A. No.: 18-192-CFC (CJB)
            Plaintiffs,         )                (CONSOLIDATED)
                                )
                    v.          )
                                )
  CIPLA LIMITED, et al.,        )
                                )                 REDACTED - PUBLIC VERSION
            Defendants.         )
                                )

  PHARMACYCLICS LLC and JANSSEN )
  BIOTECH, INC.                 )
                                )
            Plaintiffs,         )                C. A. No.: 19-434-CFC (CJB)
                                )
                    v.          )
                                )
  ALVOGEN PINE BROOK LLC and    )
  NATCO PHARMA LTD.,            )
                                )                REDACTED - PUBLIC VERSION
            Defendants.         )

                   DEFENDANTS’ OPENING LETTER BRIEF
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 2 of 138 PageID #: 10806

   Dear Magistrate Judge Burke:

          I write on behalf of my clients, Alvogen Pine Brook LLC and Natco Pharma Ltd.
   (together “Alvogen”), pursuant to D.I. 421, concerning the following disputes.

           This letter is also being submitted on behalf of Sandoz and Zydus. Sandoz joins Alvogen
   in disputes 3 and 4 and Zydus joins Alvogen in disputes 1, 2, 2(a), (b), (d), (e), 3, 4 and 6 in the
   Pharmacyclics LLC v. Fresenius Kabi USA LLC et al., C.A. No.: 19-192-CFC (“Capsule
   Action”).

           1.      Procedure for Striking Expert Testimony.

           On July 17, 2020, Plaintiffs filed a motion (D.I. 212) to strike certain opinions of
   Alvogen’s experts, divorced from other issues on which the parties twice met and conferred and
   which are all interrelated and require consideration together. The opinions that Plaintiffs seek to
   strike respond to untimely opinions of Plaintiffs’ experts, which will be the subject of Alvogen’s
   own application to strike. They are also opinions that Alvogen offered to withdraw if Plaintiffs
   would withdraw their own untimely expert opinions. Plaintiffs refused.

   The Court referred this case to Your Honor “for all disputes relating to discovery and the
   protective order.” D.I. 142. Your Honor subsequently provided the appropriate procedure for
   raising discovery disputes, which did not incorporate the motion to strike procedure from Your
   Honor’s form Rule 16 scheduling order. D.I. 144. Plaintiffs’ motion (filed without any notice
   that they intended to circumvent the proper procedure under the referral order, or permission of
   the Court) appears to be an effort to frame Alvogen’s own application to strike as reactionary,
   and to restrict letter briefing on critical issues. Plaintiffs requested that Plaintiffs withdraw their
   improper motion, but Plaintiffs refused. Ex. 1, Higgins/Tigan Emails.

   Alvogen proposes opening letter briefs on applications to strike of no more than 10 single-spaced
   pages, with each side filing a responsive letter brief of no more than 4 single-spaced pages,
   followed by reply letter briefs also limited to 4 pages (responses and replies require fewer pages
   because of the interrelatedness of the issues). Regardless of how Your Honor prefers the issues
   be raised, the related applications to strike should be heard together and in context.

           2.      Discovery Pending Resolution of Alvogen’s Motions to Strike Plaintiffs’
                   Untimely and Prejudicial Expert Opinions.

           Alvogen will move to strike Plaintiffs’ untimely expert opinions espousing facts and
   theories that Plaintiffs withheld throughout fact discovery, despite the fact that the information
   was either in Plaintiffs’ possession or readily available to them throughout the case. As Alvogen
   will discuss in more detail in accordance with the Court’s guidance, requested above, Plaintiffs
   exacerbated their untimeliness by egregiously presenting several of these opinions for the first
   time in their reply expert reports, providing no opportunity for any response. While this motion
   does not endeavor to catalog all of Plaintiffs’ offending expert opinions, two categories are
   particularly relevant to the present discovery disputes. The first is Plaintiffs’ untimely
   “antedating” expert opinions that rely on a declaration of Joseph Buggy, Ph.D (the “Buggy
   Declaration”) submitted during expert discovery. Dr. Buggy is a named inventor of one patent-
   in-suit who alleges that three of Defendants’ obviousness references are not, in fact, prior art
   because “the information described in these publications . . . is [Dr. Buggy’s] own work.” Ex. 2,
   Buggy Decl., ¶5. The second category relates to previously-undisclosed opinions regarding

                                                      1
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 3 of 138 PageID #: 10807

   secondary considerations of non-obviousness—theories that Alvogen and Zydus doggedly
   sought from Plaintiffs during discovery, but Plaintiffs withheld until service of expert reports.

   Plaintiffs had every chance to timely disclose these theories in response to Defendants’
   interrogatories, but shirked their obligation to do so—instead springing them on Alvogen and
   Zydus mere months before trial. Regarding the Buggy Declaration, defendants on September 7,
   2018 served an interrogatory seeking (among other things) “Plaintiffs’ factual and legal bases for
   its contention(s) that the asserted claims are not invalid . . . .” Ex. 3, Defendants’ Joint
   Interrogatory No. 1. Plaintiffs had, at minimum, a year to disclose the facts set forth in the
   Buggy Declaration and the “antedating” theories that relied on them, after having notice that
   Defendants intended to assert the prior art references addressed therein.1 That Plaintiffs failed to
   timely disclose this information is particularly egregious in light of Plaintiffs’ numerous
   representations regarding Dr. Buggy’s relevance to validity issues.2

   Defendants’ September 7, 2018 interrogatories also sought Plaintiffs’ contentions regarding
   secondary considerations, requesting (among other things) “the identification of any secondary
   indicia of non-obviousness that Plaintiffs intend to rely on, [and] the bases for your assertion that
   such alleged indicia of non-obviousness apply . . . .” Ex. 3, Defendants’ Joint Interrogatory No.
   1. Plaintiffs, in response, asserted conclusory statements that failed to address, among other
   things, how any alleged secondary considerations have a nexus to any of the asserted patent
   claims, despite repeated requests from Alvogen that Plaintiffs provide this information. See, e.g.,
   Ex. 7, Dec. 16, 2019 Email from D. Hanna (requesting further meet and confer regarding
   deficient secondary considerations interrogatory response); Ex. 8, Jan. 15, 2020 Ltr. from D.
   Hanna, at 6 (again requesting supplementation of Plaintiffs’ secondary considerations
   interrogatory response); Ex. 9, February 3, 2020 Email from D. Hanna (again requesting that
   Plaintiffs supplement their secondary considerations contentions). It was not until the deadline
   for expert reports that Plaintiffs unloaded hundreds of pages of novel theories espoused by
   multiple expert witnesses.

   These late disclosures, if not stricken, will cascade prejudices on Alvogen and Zydus, who would
   be forced to begin factual investigations into Plaintiffs’ novel theories just months before the trial
   scheduled to begin on October 13, diverting precious resources from trial preparation activities.
   However, rather than attempting to alleviate this prejudice, Plaintiffs compound it. As discussed


   1
     Defendants’ November 2, 2018 initial invalidity contentions indisputably put Plaintiffs on
   notice of Defendants’ position as to why the references in the Buggy Declaration are invalidating
   prior art. E.g., Ex. 4, Excerpt of Initial Invalidity Contentions, at 117 (contentions regarding why
   Advani 2010 is prior art), 130 (contentions regarding why Pharmacyclics press release
   (“December 2009 Press Release”) is prior art), 131 (contentions regarding why Roth 2010 is
   prior art).
   2
     For example, Plaintiffs listed Dr. Buggy in their Paragraph 3 Initial Disclosures as having
   information regarding “[i]nvention and subject matter of the ‘090 Patent,” (Ex. 5, at 3), made
   him a document custodian (id.), identified him as an individual “involved in the conception
   and/or reduction to practice of the inventions . . .” (Ex. 6, Excerpt of Plaintiffs’ Response to
   Defendants’ Joint Interrogatory No. 3, at 16) and voluntarily produced him for a deposition (and
   presumably interviewed him in advance). However, none of Plaintiffs’ generic disclosures
   regarding Dr. Buggy, nor their responses to Defendants’ invalidity-related discovery requests,
   would have given Alvogen any reason to believe that Dr. Buggy possessed the facts set forth in
   the Buggy Declaration or that Plaintiffs were advancing “antedating” theories.


                                                     2
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 4 of 138 PageID #: 10808

   below, Plaintiffs refuse to produce relevant witnesses in response to Alvogen’s subpoenas,
   including an expert on whom Plaintiffs intend to rely at trial, and unilaterally terminated Dr.
   Buggy’s expert deposition short of the 7-hour time limit. And, incredibly, Plaintiffs have moved
   to block Alvogen from responding to Plaintiffs’ untimely opinions. See D.I. 213 (Plaintiffs
   moving to strike each of Alvogen expert opinions, from Drs. Fassihi and Grossbard, and
   opinions from Zydus’s expert, Dr. Oleksowicz, that offered responses to the theories Plaintiffs
   advanced for the first time during expert discovery).

   If the Court is not inclined to strike Plaintiffs’ untimely expert reports, Alvogen asks the Court to
   order the following discovery to proceed without delay. To be clear, the discovery requested in
   this motion cannot cure the prejudice caused by Plaintiffs’ late disclosures. However, if Alvogen
   and Zydus are to have an opportunity to meaningfully address Plaintiffs’ new theories, they
   cannot wait to begin taking discovery pending a ruling on the motions to strike, particularly in
   view of the fast approaching October 13 trial. And of course, the discovery sought in this motion
   would only be a starting point—the facts (other than those self-selected for disclosure by
   Plaintiffs) are still unknown to Alvogen and Zydus, and it is unclear what additional discovery
   may be necessary for Alvogen to prepare a response.

           2(a). Subpoenas of Fact Witnesses Relevant to Buggy Declaration. The Buggy
   Declaration attempts to “antedate” three prior art references (Advani 2010, December 2009 Press
   Release, Roth 2010) asserted by defendants in both the Tablet and Capsule actions. According
   to Dr. Buggy, “the clinical information in these three publications is [Dr. Buggy’s] own work
   (either directly or performed under [his] supervision and direction).” Ex. 2, Buggy Decl. at ¶ 5.
   Alvogen served subpoenas on five fact witnesses—Drs. Advani, Hamdy, Pollyea, Loury, and
   Fyfe—believed to possess relevant evidence regarding the Buggy Declaration, as they also
   authored and contributed to the prior art Dr. Buggy challenged in his declaration. Dr. Buggy
   already admitted that another author, Dr. Advani, was an “important” advisor to Pharmacyclics
   on important aspects of a publication as to which Dr. Buggy claims sole credit. See, e.g., Ex. 10,
   Excerpt of Buggy Tr., at 154:20-156:16, 158:21-161:13, 165:2-19, 171:8-25, 179:7-12. Dr.
   Buggy, however, conveniently claimed not to remember the substance of Dr. Advani’s advice.
   Id. at 166:2-24. Naturally, Alvogen and Zydus wish to question these witnesses regarding Dr.
   Buggy’s claim that “these three publications [are Dr. Buggy’s] own work,” as well as Dr.
   Buggy’s assertion that the references were merely an extension of an invention that he reduced to
   practice earlier—issues that are relevant to whether Defendants’ obviousness references
   constitute prior art. Plaintiffs nonetheless refuse to produce the witnesses or allow their
   depositions to proceed—only offering Dr. Buggy for a partial day deposition. Meaningfully
   addressing Dr. Buggy’s allegations involves more than merely accepting Dr. Buggy’s statements
   and testimony at face value; Alvogen is entitled to hear from those whose work the Buggy
   Declaration marginalized. Refusing to make these witnesses available for a deposition would
   reward Plaintiffs for springing their “antedating” defense at the eleventh hour, hindering
   Alvogen’s and Zydus’ ability to mitigate the resulting prejudice.

            2(b). Plaintiffs’ Termination of Dr. Buggy’s Deposition. Plaintiffs reluctantly
   produced Dr. Buggy for a deposition regarding the Buggy Declaration, despite their initial
   refusal on the ground that Dr. Buggy was previously deposed in his capacity as an alleged
   inventor on certain asserted patents and despite the Buggy Declaration only being produced for
   the first time during expert discovery. Plaintiffs, however, sought to impose a 3.5 hour time limit
   on the deposition—a condition to which Alvogen and Zydus did not agree. The parties
   proceeded with the deposition despite their disagreement. Plaintiffs then, without any motion for



                                                    3
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 5 of 138 PageID #: 10809

   a protective order or agreement by the parties, unilaterally and improperly terminated Dr.
   Buggy’s deposition approximately 1 hour and 40 minutes short of the 7 hour limit under the
   Federal Rules, cutting off Alvogen’s and Zydus’ legitimate inquiries regarding the Buggy
   Declaration. See Fed. R. Civ. P. 30 (d)(3)(A) (termination of deposition only appropriate on
   motion where “it is being conducted in bad faith or in a manner that unreasonably annoys,
   embarrasses, or oppresses the deponent or party”). In addition to unilaterally terminating the
   deposition early, Plaintiffs’ counsel improperly instructed the witness not to answer questions
   relevant to the Buggy Declaration. See, e.g., Ex. 10, Buggy Tr., at 183:14-184:25, 189:20-25.
   Plaintiffs have made no argument that this deposition, or any line of questioning, was conducted
   “in bad faith or in a manner that unreasonably annoys, embarrasses, or oppresses the deponent,”
   and therefore had no basis to terminate the deposition early or refuse to answer questions. See
   Viiv Healthcare Co. et al. v. Gilead Sciences, Inc., C.A. 18-224-CFC-CJB, D.I. 211, at ¶¶5-7 (D.
   Del. Mar. 23, 2020) (where party ended deposition prematurely, ordering witness to “sit for the
   remainder of the stipulated deposition time” and imposing sanctions “because the Court [saw] no
   way that Plaintiffs’ decision to end the second deposition was substantially justified . . . .”);
   VirtnetX Inc. v. Cisco Sys., Inc., 2012 WL 7997962, at *3-*6 (E.D. Tex. Aug. 8, 2012) (imposing
   sanctions on party who terminated deposition that was not “conducted in a manner that annoyed,
   embarrassed, or oppressed” the witness because the termination “imped[ed] and frustrat[ed] the
   fair examination of the deponent.”). Alvogen requests that the Court require Dr. Buggy to sit for
   the remainder of his deposition and require Plaintiffs to reimburse Alvogen for associated costs.

           2(c). Deposition of Dr. Gozzo. Dr. Fabia Gozzo, Ph.D. provided an expert report on
   behalf of Plaintiffs regarding certain testing of the active pharmaceutical ingredient in Imbruvica.
   Because she offered an opinion that may be presented at trial, Alvogen unquestionably is entitled
   to her deposition. See Fed. R. Civ. P. 26(b)(4)(A) (“A party may depose any person who has
   been identified as an expert whose opinions may be presented at trial.”). In addition, Dr. Allan
   Myerson relied upon Dr. Gozzo’s report in providing untimely secondary considerations
   opinions based on facts and theories that Plaintiffs never previously raised, including that
   Imbruvica is a commercial embodiment of the asserted patents. See, e.g., Ex. 11, Excerpt of
   Myerson Opening Report, at ¶ 729


          Plaintiffs nonetheless refuse to make Dr. Gozzo available for a deposition. Alvogen’s
   position is that Dr. Gozzo’s report, and the paragraphs of Dr. Myerson’s report that rely on Dr.
   Gozzo’s testing data, should be stricken. However, pending resolution of the motion to strike,
   the Court should order Dr. Gozzo to appear for a deposition pursuant to Fed. R. Civ. P.
   26(b)(4)(A).

           2(d)-(e). Limited Extension of Expert Discovery and Leave to Submit
   Supplemental Reports if Plaintiffs’ Untimely Theories Are Not Stricken. Plaintiffs’
   untimely expert disclosures have placed Alvogen in the untenable position of having to re-start
   important fact discovery on the eve of trial. To the extent the Court does not strike the opinions
   in question, Alvogen respectfully requests a limited extension of expert discovery to allow
   Alvogen to conduct its investigation and depose witnesses, as well as to submit supplemental
   reports addressing Plaintiffs’ newly-disclosed opinions. Alvogen asks that expert discovery be
   extended until at least August 31 and supplemental reports be permitted until at least September
   14, assuming cooperation during discovery by Plaintiffs and subpoenaed third parties, such as
   Dr. Advani. Alvogen does not seek to modify the trial date or other court-ordered deadlines.




                                                    4
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 6 of 138 PageID #: 10810

          3.      Time Limit for Depositions of Drs. Myerson and Williams.

           Plaintiffs’ experts Drs. Myerson (deposition scheduled for August 2, 2020) and Williams
   (deposition scheduled for August 14) provided opinions regarding alleged infringement in both
   this case (the Tablet action) and the related Capsule action. Drs. Myerson and Williams also
   provided opinions in response to the separate invalidity expert reports served in the Tablet action
   and the Capsule action. Because their infringement and invalidity opinions are unique to the
   products, patents, and defendants in each case, Defendants asked that Plaintiffs produce them for
   depositions separately in each case. DN Lookup Techs. LLC v. Charter Commc’ns, Inc., C.A.
   No. 11-1177 (D.I. 21, Tr. at 19:9-11) (D. Del. Apr. 5, 2012) (“each defendant would be entitled
   to take its own up to seven hour deposition.”); Fed. R. Civ. P. 30(a)(1)-(2) (leave of court not
   required unless (in relevant part) “the deponent has already been deposed in the case.”).
   Although defendants are each entitled to a seven-hour deposition for each witness (one in each
   case), Defendants offered to compromise on a single ten-hour deposition for each witness across
   both actions. Ex. 12, June 23, 2020 Ltr., at 2-3. Plaintiffs refused, conditioning their willingness
   to produce the witnesses for any additional time on Alvogen producing certain of its witnesses
   for additional time. Ex. 13, June 27, 2020 Ltr., at 3. Plaintiffs’ demand is unreasonable, as the
   subject Alvogen experts, Drs. Swift and Fassihi, are not similarly situated. Unlike Plaintiffs’
   witnesses, who offered opinions unique to the defendants in different cases, involving different
   patents, Alvogen’s witnesses opined only on Alvogen’s issues in the Tablet action. As such,
   there is no legitimate basis to demand additional time from Alvogen’s witnesses. Alvogen,
   Sandoz, and Zydus respectfully ask the Court to order each of Drs. Myerson and Williams to
   appear for one or more depositions lasting no more than ten hours of record time.

          4.      Plaintiffs’ Improper Use, Against Alvogen, of Documents it Cannot Access.

           In contravention of Fed. R. Civ. P. 26(a)(2)(B), and upending any notion of fairness,
   Plaintiffs throughout their expert reports make arguments against Alvogen, Sandoz, and Zydus
   by relying upon documents inaccessible to each of them3. That is, Plaintiffs cite and rely on one
   defendant’s documents (available only to that defendant and Plaintiffs) to support an argument
   against another defendant (who has no access to the other defendant’s documents). See, e.g., Ex.
   11, Excerpt of Myerson Op. Rpt., at ¶¶ 735 (relying upon Sandoz and Sun document to support
   proposition that “Defendants acknowledge that Imbruvica Capsules and Tablets contain
   crystalline Form A of ibrutinib.”), 753, 755-756; Ex. 14, Excerpt of Myerson Resp. Rpt., at ¶¶
   187-188, 626; Ex. 15, Excerpt of Williams Op. Rpt. (Capsule) at ¶56; Ex. 16, Excerpt of
   Williams Rep. Rpt (Capsule) at ¶¶ 37-41, 43-44, 48; Ex. 17, Excerpt of Cremieux Rep. Rpt. at ¶¶
   68 (FN 157), 72. Alvogen asked Plaintiffs to either cite Alvogen’s documents, or withdraw the
   arguments. Plaintiffs refused to do so, leaving Alvogen with no ability to even review the
   information being used against it. Ex. 18, July 22, 2020 Ltr., at §4. Sandoz also asked Plaintiffs
   to withdraw these opinions, but Plaintiffs have yet to respond. The Court should strike each
   argument against Alvogen, Sandoz and Zydus supported only by documents produced by other
   defendants, and order that Plaintiffs cannot use one Defendant’s documents as evidence against
   another Defendant.




   3
     Under the Protective Orders, defendants do not have access to other defendants’ confidential
   information, whereas Plaintiffs have access to confidential information from all defendants. See
   C.A. 19-434, D.I. 62, at ¶18; C.A. 18-192, D.I. 50 at ¶¶8, 17.


                                                    5
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 7 of 138 PageID #: 10811

          5.      Plaintiffs’ Refusal to Produce Their Infringement Expert, Dr. Bodmeier, for
                  a Deposition.

            Plaintiffs again seek to prevent Alvogen from deposing an expert who intends to testify at
   trial. Dr. Roland Bodmeier provided an expert report asserting that Alvogen infringes U.S.
   Patent No. 9,655,857—an opinion that interprets the claims of this patent in a manner that is also
   relevant to Plaintiffs’ validity positions. See Ex. 19, Excerpt of Bodmeier Report. Yet, Plaintiffs
   refuse to produce him for a deposition, on the untenable ground that Alvogen did not “serve[]
   any rebuttal to Dr. Bodmeier’s report . . . .” (Ex. 20, June 30, 2020 Ltr., at 1)—a position that is
   directly at odds with the Federal Rules and would deprive Alvogen of its fundamental right to
   cross-examine an expert witness before trial. See Fed. R. Civ. P. 26(b)(4)(A) (“A party may
   depose any person who has been identified as an expert whose opinions may be presented at
   trial.”). The Court should compel Dr. Bodmeier’s deposition.

          6.      Service of Updated Expert Reports Identifying Withdrawn Opinions.

            Plaintiffs withdrew the report of their expert Dr. Steven Coutre, who opined only on
   issues related to a defendant no longer involved in these actions. Before Plaintiffs withdrew his
   opinion, however, several other experts (retained by both parties) relied upon or otherwise
   addressed portions of Dr. Coutre’s report. Both parties agreed to withdraw all opinions that
   relied upon Dr. Coutre’s report. However, because it is often unclear which of the other experts’
   opinions rely upon Dr. Coutre’s report, Alvogen asked Plaintiffs to serve updated reports
   deleting all opinions that relied upon Dr. Coutre. Alvogen, of course, offered to do so as well.
   Ex. 21, July 13, 2020 Letter from D. Hanna at § 2. Alvogen believed that this dispute was
   resolved in light of Alvogen’s reciprocal agreement, although almost two weeks have passed and
   Plaintiffs have not confirmed that it would serve updated reports as of the submission of this
   letter brief.




                                                    6
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 8 of 138 PageID #: 10812

                                           YOUNG CONAWAY STARGATT & TAYLOR,
                                           LLP

                                           /s/ James L. Higgins
                                           _______________________________________
                                           Melanie K. Sharp (No. 2501)
                                           James L. Higgins (No. 5021)
   PROSKAUER ROSE LLP                      Steven W. Lee (No. 6676)
   Siegmund Y. Gutman                      1000 North King Street
   David M. Hanna                          Wilmington, DE 19801
   Michelle M. Ovanesian*                  (302) 571-6600
   Christopher D. Lynch                    msharp@ycst.com
   2029 Century Park East, Suite 2400      jhiggins@ycst.com
   Los Angeles, CA 90067-3010              slee@yst.com
   (310) 557-2900

   Kimberly Q. Li                          Attorneys for Alvogen Pine Brook LLC and Natco
   One International Place                 Pharma Ltd.
   Boston, MA 02110-2600
   (617) 526-9600

   *Admitted to Practice in Delaware and
   Washington D. C. Only

   Dated: July 24, 2020


                                               POTTER ANDERSON &CORROON LLP

                                               /s/ Bindu A. Palapura

                                               David E. Moore (#3983)
    OF COUNSEL:                                Bindu A. Palapura (#5370)
                                               Stephanie E. O’Byrne (#4446)
    Jay R. Deshmukh                            Hercules Plaza, 6th Floor
    Shelley Ivan                               1313 N. Market Street
    Hershy Stern                               Wilmington, DE 19801
    Jayita Guhaniyogi, Ph.D.                   (302) 984-6000
    M. Diana Danca                             dmoore@potteranderson.com
    Trevor J. Welch                            bpalapura@potteranderson.com
    KASOWITZ BENSON TORRES LLP                 sobyrne@potteranderson.com
    1633 Broadway
    New York, NY 10019                         Attorneys for Defendants Zydus Worldwide
    (212) 506-1700                             DMCC and Cadila Healthcare Limited




                                           7
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 9 of 138 PageID #: 10813

                                                 HEYMAN ENERIO GATTUSO & HIRZEL
                                                 LLP

                                                 /s/ Dominick T. Gattuso
    OF COUNSEL:
                                                 Dominick T. Gattuso (#3630)
    Natalie C. Clayton                           300 Delaware Avenue, Suite 200
    Jacob Bass                                   Wilmington, DE 19801
    ALSTON & BIRD LP                             (302) 472-7300
    90 Park Avenue, 15th Floor                   dgattuso@hegh.law
    New York, NY 10016-1387
    (212) 210-9400                               Attorneys for Sandoz Inc. and Lek
    natalie.clayton@alston.com                   Pharmaceuticals d.d.
    jacob.bass@alston.com

    Shri M. Abhyankar
    ALSTON & BIRD
    One Atlantic Center
    1201 West Peachtree Street, Suite 4900
    Atlanta, GA 30309-3424
    (404) 881-7000
    shri.abhyankar@alston.com




                                             8
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 10 of 138 PageID #:
                                  10814



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

PHARMACYCLICS LLC and JANSSEN )
BIOTECH, INC.                 )
                              )                    C. A. No.: 18-192-CFC (CJB)
          Plaintiffs,         )                    (CONSOLIDATED)
                              )
                  v.          )
                              )
CIPLA LIMITED, et al.,        )
                              )
          Defendants.         )
                              )

PHARMACYCLICS LLC and JANSSEN )
BIOTECH, INC.                 )
                              )
          Plaintiffs,         )                    C. A. No.: 19-434-CFC (CJB)
                              )
                  v.          )
                              )
ALVOGEN PINE BROOK LLC and    )
NATCO PHARMA LTD.,            )
                              )
          Defendants.         )

                               [PROPOSED ]ORDER

              At Wilmington, this ____ day of August, 2020,

              IT IS ORDERED that:

              1.    The parties’ applications to strike any expert opinion shall be

 presented through opening letter briefs of no more than 10 single-spaced pages per

 side. Opening letter briefs shall be filed on or before August 10, 2020.

 Responsive letter briefs of no more than 4 single-spaced pages per side shall be
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 11 of 138 PageID #:
                                  10815



 filed on or before August 17, 2020. Reply letter briefs of no more than 4 single-

 spaced pages per side shall be filed on or before August 20, 2020.

              2.     Pending a decision on Defendants’ motions to strike certain of

 Plaintiffs’ expert opinions:

                   a. The non-party inventors who were served with subpoenas

                      (Drs. Advani, Hamdy, Pollyea, Loury, and Fyfe) must each

                      appear for deposition on a date agreed by the parties, but no

                      later than August 31, 2020.

                   b. On a date agreed by the parties, but no later than August 31,

                      2020, Plaintiffs must produce Dr. Joseph Buggy to complete

                      the 1 hour and 40 minutes remaining from his deposition, and

                      reimburse Alvogen for the costs associated with Plaintiffs

                      unilaterally terminating his prior deposition.

                   c. Plaintiffs must produce Dr. Fabia Gozzo for deposition on a

                      date agreed by the parties, but no later than August 31, 2020,

                      unless Plaintiffs withdraw Dr. Gozzo’s report as well as Dr.

                      Myerson’s reliance thereon.

                   d. Expert discovery shall be extended until August 31, 2020, and

                      Defendants shall have until September 14, 2020 to supplement

                      their expert reports.
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 12 of 138 PageID #:
                                  10816



              3.    Plaintiffs shall produce each of Drs. Myerson and Williams,

 who provided opinions pertaining to both Capsule and Tablet issues, for 10 hours

 of deposition record time.

              4.    Plaintiffs must serve amended expert reports on each defendant

 removing any references and opinions that are supported only by documents that

 were not produced to that defendant during fact discovery or else such references

 and opinions are stricken.

              5.    Plaintiffs must produce Dr. Bodmeier for a 7 hour deposition on

 a date agreed by the parties, but no later than August 31, 2020.

              6.    Within 7 days of this Order, Plaintiffs shall serve amended

 expert reports on Defendants deleting any opinions that have been withdrawn as a

 result of Plaintiffs’ withdrawing the expert report of Dr. Steve Coutre, and within 7

 days thereafter, Alvogen shall serve amended reports with corresponding deletions.




       SO ORDERED this _________ day of ______________, 2020.



                                              United States Magistrate Judge
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 13 of 138 PageID #:
                                  10817




                          EXHIBIT 1
        Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 14 of 138 PageID #:
                                          10818



From:                               Higgins, James
Sent:                               Sunday, July 19, 2020 10:37 AM
To:                                 'Tigan, Jeremy A.'
Cc:                                 Blumenfeld, Jack; Sharp, Melanie; Lee, Steven W.; dmoore@potteranderson.com;
                                    bpalapura@potteranderson.com
Subject:                            RE: PHARMACYCLICS / Imbruvica 18-192, 19-434 - Plaintiffs' Motion to Strike
                                    Defendants' Untimely Expert Opinions and SEALED Letter in Support - Filed on 7/17/20


Jack and Jeremy,

We disagree completely and regret that Plaintiffs have elected to blatantly circumvent the appropriate procedures.
Magistrate Judge Burke’s referral in this case is to resolve discovery and protective order disputes pursuant to a joint
letter process. His docket entry (D.I. 144) makes clear the appropriate procedure for resolving disputes. Plaintiffs
violated that order by filing a motion not permitted by the scheduling and referral order without giving Defendants any
forewarning during our meet and confers that they intended to deviate from the required procedure. As Plaintiffs know,
there are a number of interrelated issues that need to be resolved, and an improper motion to strike divorced from
resolution of those other issues serves only to increase the costs of litigation and to expend Defendants’ resources
unnecessarily at a time when the parties are working to complete more than a dozen depositions.

Not only does Plaintiffs position ignore the referral order in this case, it is inconsistent with a recent case involving
Morris Nichols where Magistrate Judge Burke was similarly referred by Judge Connolly to resolve discovery and
protective order disputes. In that case, the procedure used by Morris Nichols to request the striking of a portion of an
expert report was Magistrate Judge Burke’s joint letter process. Ms. Jacobs and Mr. Flynn were involved on behalf of the
plaintiff, Koki Holdings Co., Ltd.. See C.A. No. 18-313-CFC-CJB, D.I. 102. It is curious, to put it mildly, that Plaintiffs are
taking the position that a “preferred procedure” governs. If Plaintiffs intended to file motions to strike pursuant to a
procedure other than what governs here, it was incumbent on Plaintiffs to raise that during the parties’ meet and
confers.

We again request that Plaintiffs withdraw their improper filings and to cooperate in teeing up disputes for resolution
pursuant to the required procedure.

We will be in touch shortly regarding Plaintiffs’ draft joint letter.

Regards,


                James L. Higgins, Partner
                Young Conaway Stargatt & Taylor, LLP
                Rodney Square, 1000 North King Street
                Wilmington, DE 19801
                P: 302.571.5034 | F: 302.576.3543
                JHiggins@ycst.com | www.youngconaway.com | vCard




From: Tigan, Jeremy A.
Sent: Friday, July 17, 2020 5:34 PM
To: Higgins, James
                                                                1
       Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 15 of 138 PageID #:
                                         10819
Cc: Blumenfeld, Jack ; Sharp, Melanie ; Lee, Steven W. ; dmoore@potteranderson.com; bpalapura@potteranderson.com
Subject: RE: PHARMACYCLICS / Imbruvica 18-192, 19-434 - Plaintiffs' Motion to Strike Defendants' Untimely Expert
Opinions and SEALED Letter in Support - Filed on 7/17/20

Re-sending as I received bounce-backs from Dave and Bindu.

From: Tigan, Jeremy A.
Sent: Friday, July 17, 2020 5:30 PM
To: 'Higgins, James' <JHiggins@ycst.com>
Cc: Blumenfeld, Jack <JBlumenfeld@MNAT.com>; Sharp, Melanie <msharp@ycst.com>; Lee, Steven W.
<SLee@ycst.com>; d moore <dmoore@potteranderson.com>; b palapura <bpalapura@potteranderson.com>
Subject: RE: PHARMACYCLICS / Imbruvica 18-192, 19-434 - Plaintiffs' Motion to Strike Defendants' Untimely Expert
Opinions and SEALED Letter in Support - Filed on 7/17/20

Jim,

We disagree. Judge Burke has a preferred procedure when a party seeks to “strike a pleading or other document” and
we followed that procedure. Your suggestion that Plaintiffs had an improper motive in doing so is baseless. We will not
be withdrawing the motion.

Separately, when can we expect a response on the joint dispute letter Plaintiffs circulated yesterday afternoon regarding
the third-party subpoenas noticed by Alvogen and Zydus? (I have added Zydus’s Delaware counsel to this chain.) The
parties have conferred on that issue and reached an impasse, so there is no reason to delay, especially given Alvogen's
email last night regarding these subpoenas.

Jeremy

From: Higgins, James <JHiggins@ycst.com>
Sent: Friday, July 17, 2020 2:19 PM
To: Blumenfeld, Jack <JBlumenfeld@MNAT.com>; Tigan, Jeremy A. <JTigan@MNAT.com>
Cc: Sharp, Melanie <msharp@ycst.com>; Lee, Steven W. <SLee@ycst.com>
Subject: [EXT] FW: PHARMACYCLICS / Imbruvica 18-192, 19-434 - Plaintiffs' Motion to Strike Defendants' Untimely
Expert Opinions and SEALED Letter in Support - Filed on 7/17/20

Jack and Jeremy,

Your motion and letter brief are improper under the Court’s scheduling order and Magistrate Judge Burke’s order (D.I.
144) concerning resolution of disputes under the referral order. As I assume you know, although Jeremy may not since I
don’t believe you were on the last two meet and confers, Defendants also have issues to raise concerning Plaintiffs’
untimely expert opinions, and we are concerned that Plaintiffs are attempting to strategically circumvent the required
procedures under the referral order in an effort to force Defendants to expend resources responding to Plaintiffs’
improper motion when Plaintiffs are fully aware that Defendants’ are in the middle of expert depositions.

Please confirm Plaintiffs will withdraw the motion and letter immediately and follow the Court-ordered procedure.

Regards,

               James L. Higgins, Partner
               Young Conaway Stargatt & Taylor, LLP
               Rodney Square, 1000 North King Street
               Wilmington, DE 19801

                                                            2
      Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 16 of 138 PageID #:
                                        10820
              P: 302.571.5034 | F: 302.576.3543
              JHiggins@ycst.com | www.youngconaway.com | vCard




From: Shapiro, Robyn <rshapiro@MNAT.com>
Sent: Friday, July 17, 2020 11:29 AM
To: Tigan, Jeremy A. <JTigan@MNAT.com>; Smit, Anupa <ASmit@ycst.com>; Christopher D. Lynch
<clynch@proskauer.com>; David Hanna <dhanna@proskauer.com>; Martinez, Delisa <DMartinez@ycst.com>;
Blumenfeld, Jack <JBlumenfeld@MNAT.com>; Higgins, James <JHiggins@ycst.com>; Kimberly Li <KLi@proskauer.com>;
Gassaway, Mechelle <mgassaway@ycst.com>; Sharp, Melanie <msharp@ycst.com>; Michelle M. Ovanesian
<movanesian@proskauer.com>; MNAT Internal <53066-0002.wilm@wcs.mnat.com>; Proskauer Alvogen Ibrutinib
Listserve <Alvogen_Ibrutinib@proskauer.com>; Siegmund Y. Gutman <sgutman@proskauer.com>; Lee, Steven W.
<SLee@ycst.com>; Blumenfeld, Jack <JBlumenfeld@MNAT.com>; Dominick Gattuso <dgattuso@hegh.law>; Kirk Bradley
<kirk.bradley@alston.com>; MNAT Internal (49439-0004.wilm@wcs.mnat.com) <49439-0004.wilm@wcs.mnat.com>;
Natalie Clayton <Natalie.Clayton@alston.com>; Shri Abhyankar <shri.abhyankar@alston.com>; Bindu Palapura
<bpalapura@potteranderson.com>; David Moore <dmoore@potteranderson.com>; Hershy Stern
<hstern@kasowitz.com>; Jay Deshmukh <jdeshmukh@kasowitz.com>; Jayita Guhaniyogi <jguhaniyogi@kasowitz.com>;
M. Diana Danca <MDanca@kasowitz.com>; MNAT Internal <50187-0002.wilm@wcs.mnat.com>; Shelley Ivan
<sivan@kasowitz.com>; Stephanie O'Byrne <sobyrne@potteranderson.com>; Trevor Welch <TWelch@kasowitz.com>
Subject: PHARMACYCLICS / Imbruvica 18-192, 19-434 - Plaintiffs' Motion to Strike Defendants' Untimely Expert Opinions
and SEALED Letter in Support - Filed on 7/17/20

On behalf of Jeremy Tigan, I am forwarding the following:

Case Name: Pharmacyclics LLC et al v. Cipla Limited et al
Case Number: 1:18-cv-00192-CFC-CJB

D.I. 418 - Docket Text:
MOTION to Strike Defendants' Untimely Expert Opinions - filed by Janssen Biotech Inc.,
Pharmacyclics LLC. (Tigan, Jeremy)

D.I. 419 - Docket Text:
[SEALED] Letter to The Honorable Christopher J. Burke from Jeremy A. Tigan regarding
Plaintiffs' Motion to Strike Defendants' Untimely Expert Opinions - re (212 in 1:19-cv-00434-
CFC-CJB) MOTION to Strike Defendants' Untimely Expert Opinions, (418 in 1:18-cv-00192-
CFC-CJB) MOTION to Strike Defendants' Untimely Expert Opinions. (Attachments: # (1) Exhibit
A-F)(Tigan, Jeremy)


Case Name: Pharmacyclics LLC et al v. Alvogen Pine Brook LLC et al
Case Number: 1:19-cv-00434-CFC-CJB

D.I. 212 - Docket Text:
MOTION to Strike Defendants' Untimely Expert Opinions - filed by Janssen Biotech, Inc.,
Pharmacyclics LLC. (Tigan, Jeremy)

D.I. 213 - Docket Text:
[SEALED] Letter to The Honorable Christopher J. Burke from Jeremy A. Tigan regarding

                                                            3
     Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 17 of 138 PageID #:
                                              10821
Plaintiffs' Motion to Strike Defendants' Untimely Expert Opinions - re (212 in 1:19-cv-00434-
CFC-CJB) MOTION to Strike Defendants' Untimely Expert Opinions, (418 in 1:18-cv-00192-
CFC-CJB) MOTION to Strike Defendants' Untimely Expert Opinions. (Attachments: # (1) Exhibit
A-F)(Tigan, Jeremy)



Robyn Sinclair Shapiro
Paralegal – Intellectual Property Litigation Group
Morris, Nichols, Arsht & Tunnell LLP
1201 North Market Street
Wilmington, Delaware 19899
Direct Dial: 302-351-9420
E-mail: rshapiro@mnat.com




This message, including any accompanying documents or attachments, may contain information that is confidential or that
is privileged. If you are not the intended recipient of this message, please note that the dissemination, distribution, use or
copying of this message or any of the accompanying documents or attachments is strictly prohibited. If you believe that
you may have received this message in error, please contact me at (302) 658-9200 or by return e-mail.




                                                              4
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 18 of 138 PageID #:
                                  10822




                          EXHIBIT 2
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 19 of 138 PageID #:
                                  10823




      Redacted in its Entirety
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 20 of 138 PageID #:
                                  10824




                          EXHIBIT 3
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 21 of 138 PageID #:
                                  10825



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

 PHARMACYCLICS LLC and JANSSEN
 BIOTECH, INC.,

                    Plaintiffs,
              v.
                                         C.A. No. 18-192 (GMS)
 FRESENIUS KABI USA, LLC, et al.,

                    Defendants.


 PHARMACYCLICS LLC and JANSSEN
 BIOTECH, INC.,

                    Plaintiffs,
              v.                         C.A. No. 18-237 (GMS)

 SHILPA MEDICARE LIMITED, et al.,

                    Defendants.


 PHARMACYCLICS LLC and JANSSEN
 BIOTECH, INC.,

                    Plaintiffs,
                                         C.A. No. 18-247 (GMS)
              v.

 CIPLA LIMITED, et al.,

                    Defendants.


 PHARMACYCLICS LLC and JANSSEN
 BIOTECH, INC.,

                    Plaintiffs,
              v.                         C.A. No. 18-275 (GMS)

 ZYDUS WORLDWIDE DMCC, et al.,

                     Defendants.
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 22 of 138 PageID #:
                                  10826




 FRESENIUS KABI’S, ZYDUS’S, SUN’S, CIPLA’S AND TEVA’S FIRST SET OF JOINT
              INTERROGATORIES TO PLAINTIFFS (NOS. 1-4)

         Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure and the applicable

 Local Rules of the United States District Court for the District of Delaware, Defendants Zydus

 Worldwide DMCC and Cadila Healthcare Limited; Sun Pharma Global FZE and Sun

 Pharmaceutical Industries, Ltd.; Fresenius Kabi USA, LLC and Fresenius Kabi Oncology

 Limited; Cipla Limited and Cipla USA Inc.; and Teva Pharmaceuticals USA, Inc. (collectively,

 “Defendants”) hereby serve upon Plaintiffs Pharmacyclics LLC (“Pharmacyclics”) and Janssen

 Biotech, Inc. (“Janssen”), (collectively, “Plaintiffs”) their First Set of Joint Interrogatories.

 Pursuant to FRCP 33(b)(2) and Local Civil Rule 33.1, Defendants request these Interrogatories

 be answered fully and separately in writing under oath and in accordance with the instructions

 and definitions below within thirty (30) days of the service. These Interrogatories are deemed to

 be continuing so as to require prompt supplemental response should Plaintiffs obtain any further

 information between the time of their initial response and the time of trial.

                                            DEFINITIONS

         1.      “The ’309 patent” means United States Patent No. 8,008,309.

         2.      “The ’444 patent” means United States Patent No. 7,514,444.

         3.      “The ’711 patent” means United States Patent No. 8,697,711.

         4.      “The ’403 patent” means United States Patent No. 8,735,403.

         5.      “The ’079 patent” means United States Patent No. 8,957,079.

         6.      “The ’257 patent” means United States Patent No. 9,181,257.

         7.      “The ’091 patent” means United States Patent No. 8,754,091.

         8.      “The ’277 patent” means United States Patent No. 8,497,277.

         9.      “The ’015 patent” means United States Patent No. 8,952,015.


                                                    2
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 23 of 138 PageID #:
                                  10827



        10.     “The ’284 patent” means United States Patent No. 8,476,284.

        11.     “The ’090 patent” means United States Patent No. 8,754,090.

        12.     “The ’753 patent” means United States Patent No. 9,296,753.

        13.     “The ’455 patent” means United States Patent No. 9,725,455.

        14.     “The ’382 patent” means United States Patent No. 9,540,382.

        15.     “The ’604 patent” means United States Patent No. 9,795,604.

        16.     “The ’617 patent” means United States Patent No. 9,713,617.

        17.     “The ’999 patent” means United States Patent No. 8,999,999.

        18.     “The ’889 patent” means United States Patent No. 9,125,889.

        19.     “The ’881 patent” means United States Patent No. 9,801,881.

        20.     “The ’883 patent” means United States Patent No. 9,801,883.

        21.     “The ’721 patent” means United States Patent No. 9,814,721.

        22.     The term “all” means “all and each,” and the term “each” means “each and all,” so

 that the fullest and most complete disclosure of information is achieved.

        23.     “ANDA” means Abbreviated New Drug Application, as used in 21 U.S.C.

 § 355(j).

        24.     The terms “and” and “or” shall be interpreted as “and/or,” that is, as conjunctive,

 disjunctive, or both, so that the fullest and most complete disclosure of information is achieved.

        25.     “API” means active pharmaceutical ingredient.

        26.     “Asserted Patents” means the ’309 patent; the ’444 patent; the ’711 patent; the

 ’403 patent; the ’079 patent; the ’257 patent; the ’091 patent; the ’277 patent; the ’015 patent; the

 ’284 patent; the ’090 patent; the ’753 patent; the ’455 patent; the ’382 patent; the ’604 patent; the




                                                  3
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 24 of 138 PageID #:
                                  10828



 ’617 patent; the ’999 patent; the ’889 patent; the ’881 patent; the ’883 patent; and/or the ’721

 patent.

           27.   “Communication” means the transmittal of information in any form by any means,

 including, but not limited to, conversations, discussions, agreements, plans, inquiries, or replies,

 whether in person, by telephone, in writing, or by any means of electronic transmittal, and

 includes, but is not limited to, all correspondence, logs of correspondence, transmittal slips,

 transmittal receipts, memoranda or notes.

           28.   “Concerning” means relating to, referring to, describing, evidencing, or

 constituting.

           29.   “Document” is used in the broadest sense possible under Rule 34 of the Federal

 Rules of Civil Procedure and means any writing, electronically stored information, or other record

 whatsoever of any nature, including, but not limited to, correspondence, electronic mail, letters,

 notes, meeting minutes, memoranda, opinions, records, summaries, studies, reports, interim

 reports, updated reports, final reports, technical reports, product development reports, reports of

 consultants or experts, projections, estimates, forecasts, statistical statements, drafts, contracts,

 agreements, telegrams, telefaxes, facsimiles, books, pamphlets, postings, manuals, diaries, tape

 recordings, computer discs, tapes, files, computer files, charts, logs, photographs, videos,

 notebooks, laboratory notebooks, data, technical data, analytical data, drawings, plans, rules,

 rulings, regulations, orders, codes, inter-office communications, references, and work papers. A

 draft or non-identical copy of any document is a separate document within the meaning of this

 term.

           30.   “Ibrutinib” means the compound ibrutinib, also known as 1-((R)-3-(4-amino-3-(4-

 phenoxyphenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)piperidin-1-yl)prop-2-en-1-one.




                                                    4
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 25 of 138 PageID #:
                                  10829



        31.     To “identify” means, when referring to a document, to provide, to the extent

 known, the type of document, the general subject matter of the document, the date of the

 document, and any and all authors, addressees, and recipients of the document.

        32.     To “identify” means, when referring to a person, to provide, to the extent known,

 the person’s full name, present or last-known address, and, when referring to a natural person,

 additionally, the present or last-known place of employment. Once a person has been identified

 in accordance with this paragraph, only the name of that person need be listed in response to any

 subsequent discovery request seeking such identification.

        33.     “Imbruvica” means any drug product or pharmaceutical formulation marketed or

 sold by Plaintiffs, or any agent, representative, or distributor thereof, under the name

 IMBRUVICATM, and any other drug product or pharmaceutical formulation approved to be

 marketed pursuant to the FDA approved NDA No. 205552 or NDA No. 210563, as amended

 and/or supplemented.

        34.     “NDA” means New Drug Application, as used in 21 U.S.C. § 355(b) and

 regulations issued by the FDA relating thereto.

        35.     “Orange Book” means the publication titled Approved Drug Products With

 Therapeutic Equivalence Evaluations.

        36.     “Orange Book Patents” means all patents in the Orange Book under the entry for

 NDA No. 205552, including the ’444 patent; the ’309 patent; the ’284 patent; the ’277 patent;

 U.S. Patent No. 8,563,563; the ’711 patent; U.S. Patent No. 8,703,780; the ’403 patent; the ’090

 patent; the ’091 patent; the ’015 patent; the ’079 patent; the ’999 patent; the ’889 patent; the ’257

 patent; the ’753 patent; the ’382 patent; the ’617 patent; the ’455 patent; the ’604 patent; the ’881

 patent; the ’883 patent; the ’721 patent; U.S. Patent No. 10,004,746; U.S. Patent No. 10,016,435;




                                                   5
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 26 of 138 PageID #:
                                  10830



 and any additional patents listed in the Orange Book under the entry after these Requests have

 been served.

         37.      “Person” means any natural person or business, legal, or governmental entity.

         38.      “Plaintiffs” or “Pharmacyclics” or “Janssen” or “you” means and includes

 Pharmacyclics LLC and Janssen Biotech, Inc.; all parents, subsidiaries (direct or indirect), and

 affiliates thereof; all divisions, predecessors, successors, and assigns of the foregoing; and all

 officers, directors, representatives, employees, agents, consultants, attorneys, partners, and all

 other entities or persons acting or purporting to act on behalf of, or under the control of, each of

 the foregoing.

         39.      “Prior art” refers to art under pre-AIA 35 U.S.C. §§ 102 and 103 and includes, by

 way of example and without limitation, printed publications, prior public uses, prior offers for

 sale, or prior sales.

         40.      “Prosecution” means all proceedings before any patent office, including the

 USPTO or any foreign patent office, in connection with the filing, issuance, reexamination,

 reissue or review of, or opposition to, a patent or patent application.

         41.      The phrase “secondary considerations of non-obviousness” shall refer to

 secondary considerations of non-obviousness as that term is used in Graham v. John Deere Co.,

 383 U.S. 1, 18 (1966), and subsequently developed cases listing secondary considerations upon

 which Plaintiffs may choose to rely.

         42.      “Thing” means any physical specimen or other tangible item other than a

 document.

         43.      Any reference to a corporation or other entity includes all entities and persons

 acting on the entity’s behalf, as well as all affiliates, divisions, parents, subsidiaries,

 predecessors, and successors thereof.


                                                     6
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 27 of 138 PageID #:
                                  10831



         44.     The singular form of any noun or pronoun herein includes within its meaning the plural

 form thereof and vice versa, so that the fullest and most complete disclosure of information is achieved.

         45.     The neuter, masculine, or feminine form of any pronoun used herein includes within its

 meaning the neuter, masculine, and feminine forms, so that the fullest and most complete disclosure of

 information is achieved.

         46.     The use herein of any tense or form of any verb includes within its meaning all

 other tenses and forms of the verb, so that the fullest and most complete disclosure of information

 is achieved.




                                                    7
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 28 of 138 PageID #:
                                  10832



                                          INSTRUCTIONS

         1.      Each person, entity, and/or organization responding to an interrogatory is required

 to furnish responsive information within that person’s personal knowledge or the personal

 knowledge of its attorneys, agents, employees, or other representatives.

         2.      No part of an interrogatory may be left unanswered merely because an objection

 is interposed to another part of the interrogatory.

         3.      When an objection is made to an interrogatory or sub-part thereof, the objection

 shall be set forth with specificity and shall be accompanied by a statement of the grounds for the

 objection.

         4.      If in responding to any of these interrogatories you encounter any ambiguity in

 construing either the interrogatory or a definition or instruction relevant to it, you shall set forth

 the matter deemed ambiguous and the construction used in responding to the interrogatory.

         5.      Where knowledge, information, or documents in your possession, custody, or

 control are requested or inquired of, such interrogatory or inquiry includes knowledge,

 information, or documents in the possession, custody, or control of each of your agents, servants,

 employees, representatives, and your attorneys.

         6.      If any document responsive to any interrogatory was, but is no longer in your

 possession or subject to your control, you shall state what disposition was made of the document

 and when, and explain the reasons for such disposition.

         7.      If any document responsive to any interrogatory has been destroyed, you shall

 provide the following additional information as to each such document: (i) the date of destruction

 of the document; (ii) the reason for the destruction of the document; (iii) the identification of the




                                                    8
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 29 of 138 PageID #:
                                  10833



 person who destroyed the document; and (iv) the identification of the person who directed that

 the document be destroyed.

        8.      If any interrogatory cannot be answered in full, you shall respond to the extent

 possible, specifying the reasons for the inability to respond to the remainder of the interrogatory,

 and state whatever information or knowledge is available concerning the unanswered portion.

        9.      No interrogatory shall be construed with reference to any other interrogatory for

 purposes of limitation.

        10.     If any responsive information, communication, or document is withheld on the

 basis of any claim of privilege or immunity from discovery, you shall (i) describe generally the

 substance or the subject matter of the information, communication or document withheld, (ii)

 state the privilege or immunity being invoked or claimed and the basis therefore, (iii) state the

 date on which the document or communication was prepared, made, reproduced or transcribed,

 and (iv) identify the name and business address of all persons who have had access to such

 information, communication or document, including all addressors, addressees, and all person to

 whom a document was distributed, shown or explained.




                                                  9
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 30 of 138 PageID #:
                                  10834



                                       INTERROGATORIES

 INTERROGATORY NO. 1:

        Separately for each asserted claim of the Asserted Patents, describe in full and

 informative detail Plaintiffs’ factual and legal bases for its contention(s) that the asserted claims

 are not invalid under 35 US.C. § 103 including but not limited to the identification of any

 secondary indicia of non-obviousness that Plaintiffs intend to rely on, the bases for your

 assertion that such alleged indicia of non-obviousness apply, the identification of any evidence

 and documents (by Bates number) that supports or refutes any secondary indicia of non-

 obviousness, and the identification of the three most knowledgeable individuals, other than

 counsel, about the foregoing.

 INTERROGATORY NO. 2:

        Describe in full and informative detail the circumstances surrounding any offer to sell the

 subject matter claimed in the asserted claims prior to FDA approval of Imbruvica including but

 not limited to the identification of every entity involved in the offer for sale, correspondence

 concerning any offer for sale, and any licenses or draft licenses involved with any offer for sale.

 INTERROGATORY NO. 3:

        Describe in full and informative detail the conception and reduction to practice of the

 subject matter of each asserted claim of the Asserted Patents, including but not limited to the

 identification of: the dates of conception and reduction to practice; the dates of commencement

 and termination of any diligence in reducing the purported invention to practice; the persons who

 conceived and/or reduced to practice each claim of the Asserted Patents; and all documents by

 Bates number evidencing the conception, reduction to practice, design, and development of each

 claimed invention.




                                                   10
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 31 of 138 PageID #:
                                  10835



 INTERROGATORY NO. 4:

        For each asserted claim of the Asserted Patents, describe in full and informative detail the

 circumstances, including dates, in which any product or activity embodying any asserted claim

 was first publicly disclosed or otherwise put in the public domain by Plaintiffs or any other

 person or entity including but not limited to the circumstances of any sale, offer for sale, public

 use, contract manufacture, or experimental use and the identification of documents by Bates

 number evidencing the disclosure.




                                                  11
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 32 of 138 PageID #:
                                  10836




                                        Dated: September 7, 2018


 Richard J. Berman                /s/ David E. Moore
 Janine A. Carlan                David E. Moore (#3983)
 Bradford C. Frese               Bindu A. Palapura (#5370)
 Taniel E. Anderson              Stephanie E. O’Byrne (#4446)
 Gary A. Coad                    Potter Anderson & Corroon LLP
 ARENT FOX LLP                   Hercules Plaza, 6th Floor
 1717 K Street, NW               1313 N. Market Street
 Washington, DC 20006            Wilmington, DE 19801
 (202) 857-6000                  Tel: (302) 984-6000
 richard.berman@arentfox.com     dmoore@potteranderson.com
 janine.carlan@arentfox.com      bpalapura@potteranderson.com
 bradford.frese@arentfox.com     sobyrne@potteranderson.com
 taniel.anderson@arentfox.com
 gary.coad@arentfox.com
                                 Attorneys for Zydus Worldwide DMCC and Cadila
 Jay R. Deshmukh                 Healthcare Limited.
 ARENT FOX LLP
 1301 Avenue of the Americas,
 Floor 42
 New York, NY 10019
 (212) 484-3900
 jay.deshmukh@arentfox.com




                                       12
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 33 of 138 PageID #:
                                  10837



                                       FARNAN LLP

                                       /s/ Brian E. Farnan
 OF COUNSEL:                           Brian E. Farnan (#4089)
                                       Michael J. Farnan (#5165)
 Imron Aly                             919 North Market St.
 Keven M. Nelson                       12th Floor
 Thomas Rammer                         Wilmington, DE 19801
 Tara Kurtis                           (302) 777-0336
 SCHIFF HARDIN LLP                     bfarnan@farnanlaw.com
 233 S. Wacker Drive                   mfranan@farnanlaw.com
 Chicago, IL 60606
 (312) 258-5500                        Attorneys for Defendants Fresenius Kabi
                                       USA, LLC and Fresenius Kabi Oncology
 John K. Hsu                           Limited
 SCHIFF HARDIN LLP
 901 K Street NW
 Suite 700
 Washington, DC 20001
 (202) 778-6400

 Ahmed M.T. Riaz
 SCHIFF HARDIN LLP
 666 Fifth Avenue
 Suite 1700
 New York, NY 10103
 (212) 753-5000

                                        RICHARDS, LAYTON, & FINGER, P.A.

                                        /s/ Kelly E. Farnan
 OF COUNSEL:                            Kelly E. Farnan (#4395)
                                        One Rodney Square
 Mark S. Schuman                        920 N. King Street
 Todd S. Werner                         Wilmington, DE 19801
 Samuel T. Lockner                      (302) 651-7700
 Caroline L. Marsili                    farnan@rlf.com
 CARLSON, CASPERS, VANDENBURGH,         haynes@rlf.com
 LINDQUIST & SCHUMAN
 225 South Sixth Street, Suite 4200     Attorneys for Defendants Sun Pharma Global
 Minneapolis, MN 55402                  FZE and Sun Pharmaceutical Industries LTD
 (612) 436-9600




                                      13
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 34 of 138 PageID #:
                                  10838



                                        PHILLIPS, GOLDMAN, MCLAUGHLIN & HALL,
                                        P.A.

                                        /s/ David A. Bilson
 OF COUNSEL:                            John C. Phillips, Jr. (#110)
 Elizabeth J. Holland                   David A. Bilson (#4986)
 Keith A. Zullow                        1200 North Broom Street
 Steven J. Bernstein                    Wilmington, Delaware 19806
 GOODWIN PROCTER LLP                    (302) 655-4200
 The New York Times Building            jcp@pgmhlaw.com
 620 Eighth Avenue                      dab@pgmhlaw.com
 New York, New York 10018
 (212) 813-8800                         Attorneys for Defendants Cipla Limited and
                                        Cipla USA Inc.
 Anjali Moorthy
 GOODWIN PROCTER LLP
 Three Embarcadero Center
 San Francisco, CA 94111
 (415) 733-6000



                                        SHAW KELLER LLP

                                        /s/ Nathan R. Hoeschen
 OF COUNSEL:                            John W. Shaw (#3362)
                                        Karen E. Keller (#4489)
 Gary E. Hood                           Nathan R. Hoeschen (#6232)
 Luke T. Shannon                        I.M. Pei Building
 Mark T. Deming                         1105 North Market Street, 12th Floor
 Helena Berezowskyj                     Wilmington, DE 19801
 POLSINELLI PC                          (302) 298-0700
 150 N. Riverside Plaza, Suite 3000     jshaw@shawkeller.com
 Chicago, IL 60606                      kkeller@shawkeller.com
 (312) 819-1900                         nhoeschen@shawkeller.com

 Rhiannon I. D'Agostin                  Attorneys for Defendant Teva Pharmaceuticals
 POLSINELLI PC                          USA, Inc.
 1401 Lawrence Street, Suite 2300
 Denver, CO 80202
 (303) 572-9300




                                      14
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 35 of 138 PageID #:
                                  10839



                                  CERTIFICATE OF SERVICE

        I, Brian E. Farnan, hereby certify that on September 7, 2018, a copy of Fresenius Kabi’s,

 Zydus’s, Sun’s, Cipla’s and Teva’s First Set of Joint Interrogatories to Plaintiffs (Nos. 1-4) was

 served on the following as indicated:

  Via E-Mail                                        Via E-Mail
  Jack B. Blumenfeld                                Christopher N. Sipes
  MORRIS, NICHOLS, ARSHT & TUNNELL LLP              Erica N. Andersen
  1201 North Market Street                          Brianne Bharkhda
  P.O. Box 1347                                     Nicholas L. Evoy
  Wilmington, DE 19899                              COVINGTON & BURLING LLP
  jblumenfeld@mnat.com                              csipes@cov.com
                                                    eandersen@cov.com
  Attorneys for Plaintiffs Pharmacyclics LLC        bbharkhda@cov.com
  and Janssen Biotech, Inc.                         nevoy@cov.com

                                                    Attorneys for Plaintiff Pharmacyclics LLC

                                                    Gregory L. Diskant
                                                    Irena Royzman
                                                    Jordan M. Engelhardt
                                                    Lachlan Campbell-Verduyn
                                                    PATTERSON BELKNAP WEBB & TYLER LLP
                                                    gldiskant@pbwt.com
                                                    iroyzman@pbwt.com
                                                    jengelhardt@pbwt.com
                                                    lcampbellverduyn@pbwt.com

                                                    Attorneys for Janssen Biotech, Inc.


                                                /s/ Brian E. Farnan
                                               Brian E. Farnan (Bar No. 4089)
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 36 of 138 PageID #:
                                  10840




                          EXHIBIT 4
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 37 of 138 PageID #:
                                  10841




      Redacted in its Entirety
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 38 of 138 PageID #:
                                  10842




                          EXHIBIT 5
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 39 of 138 PageID #:
                                  10843



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 PHARMACYCLICS LLC and                             )
 JANSSEN BIOTECH, INC.,                            )
                                                   )
                        Plaintiffs,                )
                                                   )
                v.                                 ) C.A. No. 19-434-CFC
                                                   )
 ALVOGEN PINE BROOK LLC and                        )
 NATCO PHARMA LTD.,                                )
                                                   )
                        Defendants.                )

                     PLAINTIFFS’ PARAGRAPH 3 INITIAL DISCLOSURES

        Pursuant to Paragraph 3 of this Court’s Default Standard for Discovery, Including

 Discovery of Electronically Stored Information (“ESI”) (“Default Standard”) Plaintiffs

 Pharmacyclics LLC (“Pharmacyclics”) and Janssen Biotech, Inc. (“Janssen”), (collectively,

 “Plaintiffs”), hereby submit the following Initial Disclosures to Defendants Alvogen Pine Brook

 LLC (“Alvogen”) and Natco Pharma Ltd. (“Natco”) (collectively, “Defendants”). These Initial

 Disclosures are based on information reasonably available to Plaintiffs at this time and

 reasonably believed to be relevant to the claims or defenses in the above-captioned action.

 Plaintiffs reserve the right to supplement and/or amend these Initial Disclosures as the case

 progresses and should additional information become available.

        Plaintiffs’ Initial Disclosures are made without waiving: (1) any claim of privilege or

 work product; (2) the right to object on the grounds of competency, relevance, materiality,

 hearsay, or any other proper ground, to the use of any such information, for any purpose, in

 whole or in part, in these or any other actions; and (3) the right to object on any and all grounds,

 at any time, to any other discovery request or proceeding involving or relating to the subject

 matter of these disclosures.
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 40 of 138 PageID #:
                                  10844



        The disclosures set forth below are made subject to these objections and qualifications.

        A.      Custodians

        Pursuant to ¶ 3(a) of the Default Standard, Plaintiffs identify the following custodians or

 individuals with e-mails stored in Pharmacyclics’s e-mail storage system who may have

 potentially discoverable information in the above-captioned case involving the IMBRUVICA®

 tablet product. Plaintiffs do not represent that these custodians currently have relevant documents

 or admissible evidence in their possession, custody, or control, and do not waive their right to

 object to the production of any document or tangible thing from any of these custodians or

 individuals on the basis of privilege, the work product doctrine, relevance, proportionality to the

 needs of the case, undue burden, or any other objection.

                                                                        Subject Matter of
             Name                         Title/Role
                                                                          Information
                               Associate Director, Drug
                                                                  Invention and subject matter of
  Ching W. Chong               Product Development,
                                                                  the ’857, ’507, and ’386 Patents
                               Pharmacyclics LLC
                               Executive Director, Drug
                                                                  Invention and subject matter of
  Robert Kuehl                 Product Manufacturing,
                                                                  the ’857, ’507, and ’386 Patents
                               Pharmacyclics LLC
                               Chief, Quality and Technical
                                                                  Invention and subject matter of
  Heow Tan                     Operations, Pharmacyclics
                                                                  the ’857, ’507, and ’386 Patents
                               LLC
                               Associate Director,
                                                                  Invention and subject matter of
  Harisha Atluri               Pharmacokinetics,
                                                                  the ’857, ’507, and ’386 Patents
                               Pharmacyclics LLC

        Pursuant to ¶ 3(a) of the Default Standard, Plaintiffs identify the following custodian with

 e-mails stored in Janssen’s e-mail storage system who may have potentially discoverable

 information in the above-captioned case involving the IMBRUVICA® tablet product. Plaintiffs

 do not represent that this custodian currently has relevant documents or admissible evidence in

 his possession, custody, or control, and do not waive their right to object to the production of any


                                                  2
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 41 of 138 PageID #:
                                  10845



 document or tangible thing from this custodian on the basis of privilege, the work product

 doctrine, relevance, proportionality to the needs of the case, undue burden, or any other

 objection.

                                                                       Subject Matter of
              Name                        Title/Role
                                                                         Information
                               Scientific Director
                                                                Ibrutinib tablet research and
  Dilip Gole                   DPD Scientific Integration
                                                                development
                               PDMS, Janssen

        Plaintiffs further identify the following custodians or individuals with e-mails stored in

 Pharmacyclics’s e-mail storage system that Plaintiffs believe may have potentially discoverable

 information in the above-captioned case, who have also been separately identified as having

 potentially discoverable information in the consolidated action involving the IMBRUVICA®

 capsule product, Consolidated C.A. No. 18-192 (CFC). Plaintiffs collected and produced non-

 privileged documents from these individuals in Consolidated C.A. No. 18-192 (CFC), and

 Plaintiffs have already produced to Defendants their entire document production from the

 consolidated capsule action, with the exception of certain sensitive patient information that will

 be produced after entry of a Protective Order. As such, Plaintiffs’ collection and production of

 documents from the custodians or individuals identified below is substantially complete. As

 Plaintiffs have already collected and produced documents from the below listed custodians,

 Plaintiffs have listed them alphabetically by last name.

                                                                       Subject Matter of
              Name                       Title/Role
                                                                         Information
                               Inventor; Former Employee of     Invention and subject matter of
   Joseph J. Buggy
                               Pharmacyclics                    the ’090 Patent
                               Former Employee of               Research and development of
   Wei Chen
                               Pharmacyclics                    IMBRUVICA®




                                                  3
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 42 of 138 PageID #:
                                  10846



                                                                    Subject Matter of
            Name                       Title/Role
                                                                      Information
                                                             Invention and subject matter of
                             Senior Scientist,
   Erick Goldman                                             the ’753, ’455, ’548, and ’140
                             Pharmacyclics LLC
                                                             Patents
                                                             Invention and subject matter of
                             Inventor; Former Employee of    the ’444, ’309, ’284, ’277, ’711,
   Lee Honigberg
                             Pharmacyclics                   ’403, ’091, ’015, ’079, and ’257
                                                             Patents
                             Inventor; Former Employee of    Invention and subject matter of
   David J. Loury
                             Pharmacyclics                   the ’090 Patent
                                                             Invention and subject matter of
                             Inventor; Former Employee of
   Norbert Purro                                             the ’753, ’455, ’548, and ’140
                             Pharmacyclics
                                                             Patents
                             Executive Director - Chemical
                                                             Invention and subject matter of
                             Development and
   Mark Stephen Smyth                                        the ’753, ’455, ’548, and ’140
                             Manufacturing, Pharmacyclics
                                                             Patents
                             LLC
                                                             Invention and subject matter of
                             Inventor; Former Employee of    the ’444, ’309, ’284, ’277, ’711,
   Erik J. Verner
                             Pharmacyclics                   ’403, ’091, ’015, ’079, and ’257
                                                             Patents

        The following custodians or individuals also have e-mails stored in Pharmacyclics’s e-

 mail storage system and were separately identified as having potentially discoverable

 information in the consolidated action involving the IMBRUVICA® capsule product,

 Consolidated C.A. No. 18-192 (CFC). Plaintiffs do not believe that these individuals have

 information relevant to the above-captioned case, as they are named inventors on patents not

 asserted against Alvogen/Natco. Plaintiffs collected and produced non-privileged documents

 from these individuals in Consolidated C.A. No. 18-192 (CFC). Plaintiffs have already produced

 to Defendants their entire document production from Consolidated C.A. No. 18-192 (CFC), with

 the exception of certain sensitive patient information that will be produced after entry of a




                                               4
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 43 of 138 PageID #:
                                  10847



 Protective Order. As Plaintiffs have already collected and produced documents from the below

 listed custodians, Plaintiffs have listed them alphabetically by last name.

                                                                         Subject Matter of
             Name                         Title/Role
                                                                           Information
                               Inventor; Former Employee of       Invention and subject matter of
   Jason A. Dubovsky
                               Pharmacyclics                      the ’604 Patent
                                                                  Invention and subject matter of
                               Inventor; Former Employee of
   Laurence Elias                                                 the ’999, ’889, ’881, ’883, and
                               Pharmacyclics
                                                                  ’721 Patents
                                                                  Invention and subject matter of
                               Inventor; Former Employee of
   Tarak D. Mody                                                  the ’999, ’889, ’881, ’883, and
                               Pharmacyclics
                                                                  ’721 Patents

        Plaintiffs reserve the right to supplement and/or amend their list of custodians as

 discovery continues. By making this disclosure, Plaintiffs do not consent to or authorize

 Defendants to communicate with these custodians. Instead, all such communications must be

 made through undersigned counsel for Pharmacyclics and Janssen.

        B.      Non-Custodial Data Sources

        Pursuant to ¶ 3(b) of the Default Standard, Plaintiffs identify the following non-custodial

 data sources that may contain non-duplicative discoverable information in the above-captioned

 action. These sources include internal databases and shared department drives. In so doing,

 Plaintiffs do not waive their rights to object to the production of any document or tangible thing

 located within these data sources on the basis of the attorney-client privilege, the work product

 doctrine, relevance, or any other objection.

                1.      Certain shared-access files on a network located at one or more of
                        Plaintiffs’ facilities;

                2.      Certain regulatory documents stored on the Veeva Vault system;

                3.      Certain documents stored on Pharmacyclics’s MasterControl system; and




                                                  5
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 44 of 138 PageID #:
                                  10848



                4.       Certain hard copy documents stored in Pharmacyclics’s DataSafe
                         repository.

        Plaintiffs do not represent that these non-custodial data sources contain relevant

 documents or admissible evidence, and do not waive their right to object to the production of any

 document or tangible thing from any of these data sources on the basis of privilege, the work

 product doctrine, relevance, proportionality to the needs of the case, undue burden, or any other

 objection.

        Plaintiffs reserve the right to supplement or amend their disclosures regarding non-

 custodial data sources at a later time as the case proceeds.

        The above listed non-custodial data sources were separately identified in Plaintiffs’

 Paragraph 3 Disclosures for Consolidated C.A. No. 18-192 (CFC). Plaintiffs collected and

 produced non-privileged documents from these non-custodial data sources in connection with

 Consolidated C.A. No. 18-192 (CFC). Plaintiffs have already produced to Defendants their entire

 document production from Consolidated C.A. No. 18-192 (CFC), with the exception of certain

 sensitive patient information that will be produced after entry of a Protective Order.

        C.      Notice

        Pursuant to ¶ 3(c)(i) of the Default Standard, to the extent Plaintiffs maintain backup

 tapes of their electronic data systems, such tapes are not reasonably accessible under Fed. R. Civ.

 P. 26(b)(2)(B). Moreover, pursuant to Fed. R. Civ. P. 26(b)(2)(C)(i), Plaintiffs will not produce

 documents already in Defendants’ possession, custody, or control. As explained with respect to

 ¶¶ 3(a) and 3(b) above, Plaintiffs have already produced to Defendants their entire document

 production from Consolidated C.A. No. 18-192 (CFC), with the exception of certain sensitive

 patient information that will be produced after entry of a Protective Order. As such, Plaintiffs

 will not perform new or additional searches for or collections of documents relating to the



                                                   6
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 45 of 138 PageID #:
                                  10849



 subject matter or inventions of the patents common to the above-captioned case and

 Consolidated C.A. No. 18-192 (CFC), as any such additional searches or collection would be

 cumulative, duplicative, unduly burdensome and costly, and disproportionate to the needs of the

 case. Plaintiffs’ investigation as to tablet-specific discovery is ongoing; Plaintiffs will identify to

 Defendants any additional issues with ESI as discovery progresses

        Pursuant to ¶ 3(c)(ii) of the Default Standard, any third party discovery will be conducted

 pursuant to the scheduling order in the Actions. Due to the ongoing nature of Plaintiffs’

 investigation, Plaintiffs are not presently aware of any issues concerning third-party discovery

 that need to be addressed. Plaintiffs reserve the right to amend this disclosure as discovery

 continues, and will meet and confer with Defendants regarding the scope, timing, and sequencing

 of any needed third-party discovery.

        Pursuant to ¶ 3(c)(iii) of the Default Standard, Plaintiffs state that potentially responsive

 documents from one or more entities or custodians may implicate patient privacy concerns, and

 in particular the Health Insurance Portability and Accountability Act (“HIPAA”), as well as data

 privacy laws of foreign governments. Plaintiffs reserve the right to amend this disclosure as

 discovery continues.




                                                   7
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 46 of 138 PageID #:
                                  10850



                                       MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                       /s/ Jeremy A. Tigan

                                       Jack B. Blumenfeld (#1014)
                                       Jeremy A. Tigan (#5239)
                                       1201 North Market Street
 OF COUNSEL:                           P.O. Box 1347
                                       Wilmington, DE 19899
 Christopher N. Sipes                  (302) 658-9200
 Erica N. Andersen                     jblumenfeld@mnat.com
 Brianne Bharkhda                      jtigan@mnat.com
 Chanson Chang
 Nicholas L. Evoy                      Attorneys for Plaintiffs
 COVINGTON & BURLING LLP
 One CityCenter
 850 Tenth Street NW
 Washington, DC 20001-4956
 (202) 662-6000

 Attorneys for Pharmacyclics

 Irena Royzman
 Cristina L. Martinez
 Marcus A. Colucci
 KRAMER LEVIN NAFTALIS & FRANKEL LLP
 1177 Avenue of the Americas
 New York, NY 10036
 (212) 715-9100

 Hannah Lee
 KRAMER LEVIN NAFTALIS & FRANKEL LLP
 990 Marsh Road
 Menlo Park, CA 94025
 (650) 752-1700

 Attorneys for Janssen Biotech, Inc.

 October 4, 2019




                                       8
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 47 of 138 PageID #:
                                  10851



                                CERTIFICATE OF SERVICE

        I hereby certify that on October 4, 2019, copies of the foregoing were caused to be served

 upon the following in the manner indicated:

 Melanie K. Sharp, Esquire                                              VIA ELECTRONIC MAIL
 James L. Higgins, Esquire
 YOUNG CONAWAY STARGATT & TAYLOR, LLP
 1000 North King Street
 Wilmington, DE 19801
 Attorneys for Defendants Alvogen Pine Brook
 LLC and Natco Pharma Ltd.

 Siegmund Y. Gutman, Esquire                                            VIA ELECTRONIC MAIL
 David M. Hanna, Esquire
 Michelle M. Ovanesian, Esquire
 Christopher D. Lynch, Ph.D.
 PROSKAUER ROSE LLP
 2029 Century Park East, Suite 2400
 Los Angeles, CA 90067-3010
 Attorneys for Defendants Alvogen Pine Brook
 LLC and Natco Pharma Ltd.




                                               /s/ Jeremy A. Tigan
                                               __________________________
                                               Jeremy A. Tigan (#5239)
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 48 of 138 PageID #:
                                  10852




                          EXHIBIT 6
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 49 of 138 PageID #:
                                  10853



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

 PHARMACYCLICS LLC and JANSSEN         )
 BIOTECH, INC.,                        )
                                       )
                  Plaintiffs,          )
                                       )
             v.                        ) C.A. No. 18-192 (CFC)
                                       )
 FRESENIUS KABI USA, LLC and           )
 FRESENIUS KABI ONCOLOGY LIMITED,      )
                                       )
                  Defendants.          )

 PHARMACYCLICS LLC, and JANSSEN        )
 BIOTECH, INC.,                        )
                                       )
                  Plaintiffs,          )
                                       )
             v.                        ) C.A. No. 18-237 (CFC)
                                       )
 SHILPA MEDICARE LIMITED, SUN          )
 PHARMA GLOBAL FZE and SUN             )
 PHARMACEUTICAL INDUSTRIES LTD.,       )
                                       )
                  Defendants.          )

 PHARMACYCLICS LLC and JANSSEN         )
 BIOTECH, INC.,                        )
                                       )
                  Plaintiffs,          )
                                       )
             v.                        ) C.A. No. 18-247 (CFC)
                                       )
 CIPLA LIMITED and CIPLA USA INC.,     )
                                       )
                  Defendants.          )
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 50 of 138 PageID #:
                                  10854



 PHARMACYCLICS LLC and JANSSEN                    )
 BIOTECH, INC.,                                   )
                                                  )
                        Plaintiffs,               )
                                                  )
                v.                                ) C.A. No. 18-275 (CFC)
                                                  )
 ZYDUS WORLDWIDE DMCC, CADILA                     )
 HEALTHCARE LIMITED, TEVA                         )
 PHARMACEUTICALS USA, INC.,                       )
 SANDOZ INC. and LEK                              )
 PHARMACEUTICALS D.D.,                            )
                                                  )
                        Defendants.               )
                                                  )

                     PLAINTIFFS’ RESPONSES TO DEFENDANTS’ FIRST
                       SET OF JOINT INTERROGATORIES (NOS. 1–4)

        Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, and Local Rule 26.1

 of the United States District Court for the District of Delaware, Plaintiffs Pharmacyclics LLC

 (“Pharmacyclics” or “PCYC”) and Janssen Biotech, Inc. (“Janssen”) (collectively, “Plaintiffs”)

 submit the following objections and responses to the First Set of Joint Interrogatories (Nos. 1–4),

 served by Defendants Fresenius Kabi USA, LLC and Fresenius Kabi Oncology Limited

 (collectively, “Fresenius Kabi”), Zydus Worldwide DMCC and Cadila Healthcare Limited

 (collectively, “Zydus”), Sun Pharma Global FZE and Sun Pharmaceutical Industries LTD

 (collectively, “Sun”), Cipla Limited and Cipla USA Inc. (collectively, “Cipla”), and Teva

 Pharmaceuticals USA, Inc. (“Teva”) on September 7, 2018. On September 10, 2018, Shilpa

 Medicare Limited (“Shilpa”) joined Fresenius Kabi’s, Zydus’s, Teva’s, Sun’s, and Cipla’s First

 Set of Joint Interrogatories. See C.A. No. 18-237 (CFC) (D.I. 53) (D. Del. Sept. 10, 2018). On

 September 18, 2018, Sandoz Inc. and Lek Pharmaceuticals D.D. (collectively, “Sandoz”) joined

 as well. See C.A. No. 18-275 (CFC) (D.I. 67) (D. Del. Sept. 18, 2018). Fresenius Kabi, Zydus,

 Teva, Sun, Cipla, Shilpa, and Sandoz are collectively referred to as “Defendants” herein.


                                                -2-
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 51 of 138 PageID #:
                                  10855



 object to the term “the subject matter claimed in the asserted claims” as vague, ambiguous, and

 undefined as to the extent of information sought. Plaintiffs object to this Interrogatory as overly

 broad, unduly burdensome, not proportional to the needs of the case, and not reasonably

 calculated to lead to the discovery of admissible evidence to the extent it seeks “correspondence

 concerning” and any “draft licenses involved with any offer for sale.” Plaintiffs object to this

 Interrogatory to the extent that it calls for information that is subject to attorney-client privilege,

 the work product doctrine, the common interest privilege, or any other applicable privilege,

 immunity, or protection. Plaintiffs object to this Interrogatory as duplicative of other

 Interrogatories. See, e.g., Interrogatory No. 4. Plaintiffs object to this Interrogatory to the extent

 it attempts to impose multiple subparts in violation of Federal Rule of Civil Procedure 33(a).

        Subject to and without waiving the foregoing objections, Plaintiffs respond as follows:

 Consistent with Fed. R. Civ. P. 33(d), Plaintiffs have produced or will produce documents from

 which the information sought in this Interrogatory may be derived or ascertained. Plaintiffs also

 refer Defendants to their response for Interrogatory No. 4.

        Plaintiffs’ investigation is ongoing. Moreover, fact discovery is in its early stages, and

 expert discovery has not begun. Plaintiffs reserve the right to modify, supplement, and/or amend

 these responses pursuant to Federal Rule of Civil Procedure 26(e) as discovery and their

 investigation progress.


 INTERROGATORY NO. 3

         Describe in full and informative detail the conception and reduction to practice of the
 subject matter of each asserted claim of the Asserted Patents, including but not limited to the
 identification of: the dates of conception and reduction to practice; the dates of commencement
 and termination of any diligence in reducing the purported invention to practice; the persons who
 conceived and/or reduced to practice each claim of the Asserted Patents; and all documents by
 Bates number evidencing the conception, reduction to practice, design, and development of each
 claimed invention.



                                                 - 13 -
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 52 of 138 PageID #:
                                  10856



 RESPONSE TO INTERROGATORY NO. 3

        Plaintiffs incorporate by reference their Recurring Objections set forth above as if set

 forth fully herein. Plaintiffs object to this Interrogatory as overly broad, unduly burdensome, and

 not proportional to the needs of the case to the extent it purports to require Plaintiffs to identify

 “all documents by Bates number evidencing the conception, reduction to practice, design, and

 development of each claimed invention.” Plaintiffs object to this Interrogatory to the extent it

 includes a request for identification or production of information regarding “design, and

 development of each claimed invention,” as such topics exceed the issues of conception and

 reduction to practice. Plaintiffs object to the term “[d]escribe . . . the conception and reduction to

 practice of the subject matter of each asserted claim of the Asserted Patents” in this Interrogatory

 to the extent it requires Plaintiffs to perform a legal analysis or render a legal conclusion.

 Plaintiffs object to this Interrogatory to the extent that it calls for information that is subject to

 attorney-client privilege, the work product doctrine, the common interest privilege, or any other

 applicable privilege, immunity, or protection. Plaintiffs object to this Interrogatory as premature

 to the extent it contravenes the scheduling order entered by the Court. Plaintiffs object to this

 Interrogatory as premature to the extent it seeks discovery of information that may be the subject

 of expert discovery, and to the extent it requires Plaintiffs to engage in legal or expert analysis

 and/or render expert opinions in order to respond. Plaintiffs further object to this Interrogatory to

 the extent it seeks information that is not in the possession, custody, or control of Plaintiffs and

 to the extent it seeks information in the public domain and that is as readily available to

 Defendants as it is to Plaintiffs. Plaintiffs object to this Interrogatory as premature as Defendants

 bear the burden of proof on invalidity and must identify purportedly relevant prior art.

 Defendants have not yet served Invalidity Contentions. Plaintiffs object to this Interrogatory to



                                                 - 14 -
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 53 of 138 PageID #:
                                  10857



 the extent it attempts to impose multiple subparts in violation of Federal Rule of Civil Procedure

 33(a).

          Subject to and without waiving the foregoing objections, Plaintiffs respond as follows:

 Consistent with Fed. R. Civ. P. 33(d), Plaintiffs respond that they have produced or will produce

 documents from which the answer to this Interrogatory may be derived or ascertained, including

 documents regarding the research and development leading up to the inventions claimed in the

 Asserted Patents. E.g., IMBPCYC00000001–19510, IMBPCYC00019966–89959, and relevant

 portions of NDA No. 205552.

          Plaintiffs further respond that the inventions claimed in the Asserted Patents were

 conceived and reduced to practice at least as early as the effective filing date of each respective

 patent, as listed below:

                 U.S. Patent No.    Conception and Reduction to Practice Date
                    7,514,444            No later than September 22, 2006
                    8,476,284            No later than September 22, 2006
                    8,497,277            No later than September 22, 2006
                    8,697,711            No later than September 22, 2006
                    8,735,403            No later than September 22, 2006
                    8,754,091            No later than September 22, 2006
                    8,952,015            No later than September 22, 2006
                    8,957,079            No later than September 22, 2006
                    9,181,257            No later than September 22, 2006
                    8,008,309            No later than September 22, 2006
                    8,754,090               No later than June 3, 2010
                    8,999,999               No later than June 3, 2010
                    9,125,889               No later than June 3, 2010
                    9,801,881               No later than June 3, 2010
                    9,801,883               No later than June 3, 2010
                    9,814,721               No later than June 3, 2010
                    9,713,617               No later than June 4, 2012
                    9,725,455               No later than June 4, 2012
                    9,540,382               No later than June 4, 2012
                    9,296,753               No later than June 4, 2012
                    9,795,604             No later than October 25, 2013




                                               - 15 -
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 54 of 138 PageID #:
                                  10858



        Plaintiffs reserve the right to supplement this response and provide evidence that prior

 conception, diligence, and/or reduction to practice antedates any prior art identified or asserted

 by Defendants.

        Additionally, Plaintiffs identify the following individuals who were involved in the

 conception and/or reduction to practice of the inventions claimed in the Asserted Patents:

             U.S. Patent No.                    Identified Individuals
                7,514,444          Lee Honigberg, Erik Verner, and Zhengying Pan
                8,476,284          Lee Honigberg, Erik Verner, and Zhengying Pan
                8,497,277          Lee Honigberg, Erik Verner, and Zhengying Pan
                8,697,711          Lee Honigberg, Erik Verner, and Zhengying Pan
                8,735,403          Lee Honigberg, Erik Verner, and Zhengying Pan
                8,754,091          Lee Honigberg, Erik Verner, and Zhengying Pan
                8,952,015          Lee Honigberg, Erik Verner, and Zhengying Pan
                8,957,079          Lee Honigberg, Erik Verner, and Zhengying Pan
                9,181,257          Lee Honigberg, Erik Verner, and Zhengying Pan
                8,008,309          Lee Honigberg, Erik Verner, and Zhengying Pan
                8,754,090          Joseph J. Buggy, Gwen Fyfe, and David J. Loury
                                  Joseph J. Buggy, Laurence Elias, Gwen Fyfe, Eric
                  8,999,999
                                     Hedrick, David J. Loury, and Tarak D. Mody
                                  Joseph J. Buggy, Laurence Elias, Gwen Fyfe, Eric
                  9,125,889
                                     Hedrick, David J. Loury, and Tarak D. Mody
                                  Joseph J. Buggy, Laurence Elias, Gwen Fyfe, Eric
                  9,801,881
                                     Hedrick, David J. Loury, and Tarak D. Mody
                                  Joseph J. Buggy, Laurence Elias, Gwen Fyfe, Eric
                  9,801,883
                                     Hedrick, David J. Loury, and Tarak D. Mody
                                  Joseph J. Buggy, Laurence Elias, Gwen Fyfe, Eric
                  9,814,721
                                     Hedrick, David J. Loury, and Tarak D. Mody
                                      Norbert Purro, Mark Stephen Smyth, Erick
                  9,713,617
                                             Goldman, and David D. Wirth
                                      Norbert Purro, Mark Stephen Smyth, Erick
                  9,725,455
                                             Goldman, and David D. Wirth
                                      Norbert Purro, Mark Stephen Smyth, Erick
                  9,540,382
                                             Goldman, and David D. Wirth
                                      Norbert Purro, Mark Stephen Smyth, Erick
                  9,296,753
                                             Goldman, and David D. Wirth
                                     John C. Byrd, Jason A. Dubovsky, Natarajan
                  9,795,604
                                   Muthusamy, Amy Jo Johnson, and David Miklos

        Plaintiffs’ investigation is ongoing. Moreover, fact discovery is in its early stages, and

 expert discovery has not begun. Plaintiffs reserve the right to modify, supplement, and/or amend


                                               - 16 -
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 55 of 138 PageID #:
                                  10859



                   9,713,617       Claims 1, 3, 5, 7, 9, 27, 36, 40: November 13, 2013
                   9,725,455       Claims 1–13: November 13, 2013
                                   Claims 1, 3, 5, 7, 9, 10, 12, 14, 17, 19, 24: November
                   9,540,382
                                   13, 2013
                   9,296,753       Claims 1–18: November 13, 2013
                                   Claims 1, 4, 6–10, 13, 15, 24, 28–31, 35, 39, 43–46,
                   9,795,604
                                   50–53, 55: August 2, 2017

            Plaintiffs’ investigation is ongoing. Moreover, fact discovery is in its early stages, and

 expert discovery has not begun. Plaintiffs reserve the right to modify, supplement, and/or amend

 these responses pursuant to Federal Rule of Civil Procedure 26(e) as discovery and their

 investigation progress

                                                     MORRIS, NICHOLS, ARSHT & TUNNELL LLP


 OF COUNSEL:                                         /s/ Jeremy A. Tigan
                                                     Jack B. Blumenfeld (#1014)
 Christopher N. Sipes                                Jeremy A. Tigan (#5239)
 Erica N. Andersen                                   1201 North Market Street
 Brianne Bharkhda                                    P.O. Box 1347
 Nicholas L. Evoy                                    Wilmington, DE 19899
 COVINGTON & BURLING LLP                             (302) 658-9200
 One CityCenter                                      jblumenfeld@mnat.com
 850 Tenth Street NW                                 jtigan@mnat.com
 Washington, DC 20001-4956
 (202) 662-6000                                      Attorneys for Plaintiffs

 Attorneys for Pharmacyclics LLC
 Gregory L. Diskant
 Irena Royzman
 Jordan M. Engelhardt
 Lachlan Campbell-Verduyn
 Nicole A. Conlon
 PATTERSON BELKNAP WEBB & TYLER LLP
 1133 Avenue of the Americas
 New York, NY 10036
 (212) 336-2000

 Attorneys for Janssen Biotech, Inc.

 October 22, 2018
 12309059




                                                  - 19 -
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 56 of 138 PageID #:
                                  10860



                                CERTIFICATE OF SERVICE

        I hereby certify that on October 22, 2018, copies of the foregoing were caused to be

 served upon the following in the manner indicated:

 Brian E. Farnan, Esquire                                               VIA ELECTRONIC MAIL
 Michael J. Farnan, Esquire
 FARNAN LLP
 919 North Market Street, 12th Floor
 Wilmington, DE 19801
 Attorneys for Defendants Fresenius Kabi USA,
 LLC and Fresenius Kabi Oncology Limited

 Imron Aly, Esquire                                                     VIA ELECTRONIC MAIL
 Keven M. Nelson, Esquire
 Thomas Rammer, Esquire
 Tara Kurtis, Esquire
 233 South Wacker Drive
 Chicago, IL 60606
 Attorneys for Defendants Fresenius Kabi USA,
 LLC and Fresenius Kabi Oncology Limited

 John K. Hsu, Esquire                                                   VIA ELECTRONIC MAIL
 SCHIFF HARDIN LLP
 901 K Street NW, Suite 700
 Washington, DC 20001
 Attorneys for Defendants Fresenius Kabi USA,
 LLC and Fresenius Kabi Oncology Limited

 Ahmed M.T. Riaz, Esquire                                               VIA ELECTRONIC MAIL
 SCHIFF HARDIN LLP
 666 Fifth Avenue, Suite 1700
 New York, NY 10103
 Attorneys for Defendants Fresenius Kabi USA,
 LLC and Fresenius Kabi Oncology Limited

 Neal C. Belgam, Esquire                                                VIA ELECTRONIC MAIL
 Eve H. Ormerod, Esquire
 SMITH, KATZENSTEIN & JENKINS LLP
 1000 West Street, Suite 1501
 Wilmington, DE 19801
 Attorneys for Defendant Shilpa Medicare
 Limited
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 57 of 138 PageID #:
                                  10861



 Chidambaram S. Iyer, Esquire                            VIA ELECTRONIC MAIL
 SUGHRUE MION, PLLC
 2100 Pennsylvania Avenue, NW,
 Washington, D.C. 20037
 Attorneys for Defendant Shilpa Medicare
 Limited

 Kelly E. Farnan, Esquire                                VIA ELECTRONIC MAIL
 RICHARDS, LAYTON & FINGER, PA
 One Rodney Square, Suite 600
 920 North King Street
 Wilmington, DE 19801
 Attorneys for Defendants Sun Pharma Global
 FZE and Sun Pharmaceutical Industries Ltd.

 Samuel T. Lockner, Esquire                              VIA ELECTRONIC MAIL
 Shelleaha L. Jonas, Esquire
 Todd S. Werner, Esquire
 Caroline L. Marsili, Esquire
 CARLSON, CASPERS, VANDENBURGH,
 LINDQUIST & SCHUMAN
 225 South Sixth Street, Suite 4200
 Minneapolis, MN 55402
 Attorneys for Defendants Sun Pharma Global
 FZE and Sun Pharmaceutical Industries Ltd.

 John C. Phillips, Jr., Esquire                          VIA ELECTRONIC MAIL
 David A. Bilson, Esquire
 PHILLIPS GOLDMAN MCLAUGHLIN & HALL, P.A.
 1200 North Broom Street
 Wilmington, DE 19806
 Attorneys for Defendants Cipla Limited and
 Cipla USA Inc.

 Elizabeth J. Holland, Esquire                           VIA ELECTRONIC MAIL
 Keith A. Zullow, Esquire
 Steven J. Bernstein, Esquire
 GOODWIN PROCTER LLP
 The New York Times Building
 620 Eighth Avenue
 New York, NY 10018
 Attorneys for Defendants Cipla Limited and
 Cipla USA Inc.




                                              -2-
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 58 of 138 PageID #:
                                  10862



 Anjali Moorthy, Esquire                                 VIA ELECTRONIC MAIL
 GOODWIN PROCTER LLP
 Three Embarcadero Center
 San Francisco, CA 94111
 Attorneys for Defendants Cipla Limited and
 Cipla USA Inc.

 John W. Shaw, Esquire                                   VIA ELECTRONIC MAIL
 Karen E. Keller, Esquire
 Nathan R. Hoeschen, Esquire
 SHAW KELLER LLP
 I.M. Pei Building
 1105 North Market Street, 12th Floor
 Wilmington, DE 19801
 Attorneys for Defendant Teva
 Pharmaceuticals USA, Inc.

 Gary E. Hood, Esquire                                   VIA ELECTRONIC MAIL
 Luke T. Shannon, Esquire
 Mark T. Deming, Esquire
 Helena Berezowskyj, Esquire
 POLSINELLI PC
 150 North Riverside Plaza, Suite 3000
 Chicago, IL 60606
 Attorneys for Defendant Teva
 Pharmaceuticals USA, Inc.

 Rhiannon I. D'Agostin, Esquire                          VIA ELECTRONIC MAIL
 POLSINELLI PC
 1401 Lawrence Street, Suite 2300
 Denver, CO 80202
 Attorneys for Defendant Teva
 Pharmaceuticals USA, Inc.

 David E. Moore, Esquire                                 VIA ELECTRONIC MAIL
 Bindu A. Palapura, Esquire
 Stephanie E. O’Byrne, Esquire
 POTTER ANDERSON & CORROON LLP
 Hercules Plaza, 6th Floor
 1313 North Market Street
 Wilmington, DE 19801
 Attorneys for Defendants Zydus Worldwide
 DMCC and Cadila Healthcare Limited




                                              -3-
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 59 of 138 PageID #:
                                  10863



 Jay R. Deshmukh, Esquire                                             VIA ELECTRONIC MAIL
 ARENT FOX LLP
 1675 Broadway
 New York, NY 10019
 Attorneys for Defendants Zydus Worldwide
 DMCC and Cadila Healthcare Limited

 Richard J. Berman, Esquire                                           VIA ELECTRONIC MAIL
 Janine A. Carlan, Esquire
 Bradford C. Frese, Esquire
 Taniel Anderson, Esquire
 Gary A. Coad, Esquire
 ARENT FOX LLP
 1717 K Street, NW
 Washington, DC 20006-5344
 Attorneys for Defendants Zydus Worldwide
 DMCC and Cadila Healthcare Limited

 Dominick T. Gattuso, Esquire                                         VIA ELECTRONIC MAIL
 HEYMAN ENERIO GATTUSO & HIRZEL LLP
 300 Delaware Avenue, Suite 200
 Wilmington, DE 19801
 Attorneys for Defendants Sandoz Inc. and
 Lek Pharmaceuticals d.d.

 Natalie C. Clayton, Esquire                                          VIA ELECTRONIC MAIL
 ALSTON & BIRD LLP
 90 Park Avenue
 New York, NY 10016
 Attorneys for Defendants Sandoz Inc. and
 Lek Pharmaceuticals d.d.

 Shri Abhyankar, Esquire                                              VIA ELECTRONIC MAIL
 ALSTON & BIRD LLP
 One Atlantic Center
 1201 West Peachtree Street, Suite 4900
 Atlanta, GA 30309-3424
 Attorneys for Defendants Sandoz Inc. and
 Lek Pharmaceuticals d.d.

                                            /s/ Jeremy A. Tigan
                                            Jeremy A. Tigan (#5239)




                                             -4-
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 60 of 138 PageID #:
                                  10864




                          EXHIBIT 7
        Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 61 of 138 PageID #:
                                          10865



From:                              Hanna, David M.
Sent:                              Monday, December 16, 2019 11:14 AM
To:                                Hansen, Alexa; Denuyl, David S; Andersen, Erica; Chang, Chanson; Jayita Guhaniyogi;
                                   Clayton, Natalie; Todd S Werner; Sanchez, Linda; BinduPalapura; Brian E. Farnan; David
                                   Moore; DGattuso@proctorheyman.com; Ibrutinib - A&B; Jay R. Deshmukh; Michael
                                   Farnanlaw; Imron T. Aly; John K. Hsu; Nelson, Kevin M.; Thom Rammer; Bridget
                                   Turnelius; Stephane O'Byrne; Zydus – Imbruvica; Samuel T Lockner; DG-Ibrutinib; John
                                   Phillips; dab@pgmhlaw.com; Hershy Stern; Caroline L Marsili; Ariaz@schiffhardin.com;
                                   Ibrutinib - A&B; Alvogen_Ibrutinib; Melanie Sharp; Higgins, James
Cc:                                AbbVie_Imbruvica; jtigan@mnat.com; Jack B. Blumenfeld;
                                   KLJanssenImbruvicaANDAFresenius
                                   (KLJanssenImbruvicaANDAFresenius@kramerlevin.com)
Subject:                           RE: Imbruvica Hatch-Waxman: Update on Depositions/Subpoenas


Counsel,

Please provide your availability to meet and confer today or tomorrow to discuss the below, as well as the improper
privileged/work product objections and instructions not to answer during Ms. Lewis’ deposition, as well as Plaintiffs’
deficient interrogatory responses with respect to at least secondary considerations and infringement contentions (as
explained/identified on yesterday’s meet and confer). We are amenable to meet and confer in the morning or evening,
assuming it works for our local counsel as well.

Regards,
David

From: Hansen, Alexa
Sent: Friday, December 6, 2019 6:53 PM
To: Hanna, David M. ; Denuyl, David S ; Andersen, Erica ; Chang, Chanson ; Jayita Guhaniyogi ; Clayton, Natalie ; Todd S
Werner ; Sanchez, Linda ; BinduPalapura ; Brian E. Farnan ; David Moore ; DGattuso@proctorheyman.com ; Ibrutinib -
A&B ; Jay R. Deshmukh ; Michael Farnanlaw ; Imron T. Aly ; John K. Hsu ; Nelson, Kevin M. ; Thom Rammer ; Bridget
Turnelius ; Stephane O'Byrne ; Zydus – Imbruvica ; Samuel T Lockner ; DG-Ibrutinib ; John Phillips ; dab@pgmhlaw.com;
Hershy Stern ; Caroline L Marsili ; Ariaz@schiffhardin.com; Ibrutinib - A&B ; Alvogen_Ibrutinib ; Melanie Sharp ; Higgins,
James
Cc: AbbVie_Imbruvica ; jtigan@mnat.com; Jack B. Blumenfeld ; KLJanssenImbruvicaANDAFresenius
(KLJanssenImbruvicaANDAFresenius@kramerlevin.com)
Subject: RE: Imbruvica Hatch-Waxman: Update on Depositions/Subpoenas

This email originated from outside the Firm.

David,

We make no representation as to whether there is or is not a "written agreement that memorializes the purported
common interest agreement between Dr. Pan and Pharmacyclics." Our point is that there was no need for a written
agreement, given Dr. Pan's clear common interest, shared with Pharmacyclics, concerning the seeking of a patent (i.e.,
patent prosecution). Further, we fail to see how you can assert that we have not identified the "factual basis" for this
common interest. Dr. Pan is a named inventor on a patent with two other Pharmacyclics employees, which
Pharmacyclics filed as assignee. This is facially clear from the patent. Dr. Pan and Pharmacyclics shared a common


                                                             1
         Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 62 of 138 PageID #:
                                           10866
interest in seeking a patent, and thus shared a common interest in receiving advice as to whether, for example, such
information was patentable and who was the proper inventor -- which was the subject matter of your questions.

As for your unilateral demand that we be prepared to discuss this matter on Monday, I am unavailable that day. I can be
available before 10 am ET on Wednesday or Thursday next week. We see no basis, however, to discuss this further. Dr.
Pan (just as any inventor) does not need to be a client for the privilege to apply. If Alvogen moves to compel (as you say
below), we will seek all fees and costs with opposing such a motion.

Regards,
Alexa


Alexa Hansen
T +1 415 591 7035 |


From: Hanna, David M. <DHanna@proskauer.com>
Sent: Thursday, December 05, 2019 7:57 AM
To: Hansen, Alexa <ahansen@cov.com>; Denuyl, David S <DDenuyl@cov.com>; Andersen, Erica <eandersen@cov.com>;
Chang, Chanson <CChang@cov.com>; Jayita Guhaniyogi <JGuhaniyogi@kasowitz.com>; Clayton, Natalie
<Natalie.Clayton@alston.com>; Todd S Werner <TWerner@carlsoncaspers.com>; Sanchez, Linda
<Linda.Sanchez@alston.com>; BinduPalapura <bpalapura@potteranderson.com>; Brian E. Farnan
<bfarnan@farnanlaw.com>; David Moore <dmoore@potteranderson.com>; DGattuso@proctorheyman.com
<DGattuso@hegh.law>; Ibrutinib - A&B <Ibrutinib-AB@alston.com>; Jay R. Deshmukh <JDeshmukh@kasowitz.com>;
Michael Farnanlaw <mfarnan@farnanlaw.com>; Imron T. Aly <ialy@schiffhardin.com>; John K. Hsu
<jhsu@schiffhardin.com>; Nelson, Kevin M. <KNelson@schiffhardin.com>; Thom Rammer
<trammer@schiffhardin.com>; Bridget Turnelius <bturnelius@schiffhardin.com>; Stephane O'Byrne
<sobyrne@potteranderson.com>; Zydus – Imbruvica <Zydus_Imbruvica@kasowitz.com>; Samuel T Lockner
<SLockner@carlsoncaspers.com>; DG-Ibrutinib <DG-Ibrutinib@goodwinlaw.com>; John Phillips <jcp@pgmhlaw.com>;
dab@pgmhlaw.com; Hershy Stern <HStern@kasowitz.com>; Caroline L Marsili <CMarsili@carlsoncaspers.com>;
Ariaz@schiffhardin.com; Ibrutinib - A&B <Ibrutinib-AB@alston.com>; Alvogen_Ibrutinib
<Alvogen_Ibrutinib@proskauer.com>; Melanie Sharp <msharp@ycst.com>; Higgins, James <JHiggins@ycst.com>
Cc: AbbVie_Imbruvica <AbbVie_Imbruvica@cov.com>; jtigan@mnat.com; Jack B. Blumenfeld
<jblumenfeld@mnat.com>; KLJanssenImbruvicaANDAFresenius (KLJanssenImbruvicaANDAFresenius@kramerlevin.com)
<KLJanssenImbruvicaANDAFresenius@kramerlevin.com>
Subject: RE: Imbruvica Hatch-Waxman: Update on Depositions/Subpoenas

[EXTERNAL]
Alexa,

We understand that there is no written agreement that memorializes the purported common interest agreement
between Dr. Pan and Pharmacyclics that Plaintiffs are relying upon. Please let me know if Defendants’ understanding is
incorrect.

Despite our repeated requests, you have not provided the factual bases for your privilege assertion, which is your
burden. Mr. Hostetler testified that he did not represent Mr. Pan, and you have not demonstrated that Mr. Pan ever
sought legal advice from Mr. Hostetler or that Mr. Hostetler provided any legal advice to Mr. Pan. Furthermore, you
have not provided the factual bases for your common interest assertion in this case. Plaintiffs don’t get to simply assert
that there exists a common interest.

In view of Plaintiffs’ improper instructions to Mr. Hostetler to not answer Defendants’ counsel’s questions on the basis
of privilege and/or common interest and your failure to justify Plaintiffs’ counsel’s improper instructions, Defendants
plan to move to compel Mr. Hostetler to sit for a second deposition so that he can answer the questions he previously

                                                             2
      Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 63 of 138 PageID #:
                                        10867
refused to answer based on Plaintiffs’ counsel’s improper instructions. Please be prepared to address this issue during
the parties’ meet and confer on the scheduling issue on Monday.

Regards,
David

From: Hansen, Alexa <ahansen@cov.com>
Sent: Wednesday, December 4, 2019 8:25 PM
To: Hanna, David M. <DHanna@proskauer.com>; Denuyl, David S <DDenuyl@cov.com>; Andersen, Erica
<eandersen@cov.com>; Chang, Chanson <CChang@cov.com>; Jayita Guhaniyogi <JGuhaniyogi@kasowitz.com>;
Clayton, Natalie <Natalie.Clayton@alston.com>; Todd S Werner <TWerner@carlsoncaspers.com>; Sanchez, Linda
<Linda.Sanchez@alston.com>; BinduPalapura <bpalapura@potteranderson.com>; Brian E. Farnan
<bfarnan@farnanlaw.com>; David Moore <dmoore@potteranderson.com>; DGattuso@proctorheyman.com
<DGattuso@hegh.law>; Ibrutinib - A&B <Ibrutinib-AB@alston.com>; Jay R. Deshmukh <JDeshmukh@kasowitz.com>;
Michael Farnanlaw <mfarnan@farnanlaw.com>; Imron T. Aly <ialy@schiffhardin.com>; John K. Hsu
<jhsu@schiffhardin.com>; Nelson, Kevin M. <KNelson@schiffhardin.com>; Thom Rammer
<trammer@schiffhardin.com>; Bridget Turnelius <bturnelius@schiffhardin.com>; Stephane O'Byrne
<sobyrne@potteranderson.com>; Zydus – Imbruvica <Zydus_Imbruvica@kasowitz.com>; Samuel T Lockner
<SLockner@carlsoncaspers.com>; DG-Ibrutinib <DG-Ibrutinib@goodwinlaw.com>; John Phillips <jcp@pgmhlaw.com>;
dab@pgmhlaw.com; Hershy Stern <HStern@kasowitz.com>; Caroline L Marsili <CMarsili@carlsoncaspers.com>;
Ariaz@schiffhardin.com; Ibrutinib - A&B <Ibrutinib-AB@alston.com>; Alvogen_Ibrutinib
<Alvogen_Ibrutinib@proskauer.com>; Melanie Sharp <msharp@ycst.com>; Higgins, James <JHiggins@ycst.com>
Cc: AbbVie_Imbruvica <AbbVie_Imbruvica@cov.com>; jtigan@mnat.com; Jack B. Blumenfeld
<jblumenfeld@mnat.com>; KLJanssenImbruvicaANDAFresenius (KLJanssenImbruvicaANDAFresenius@kramerlevin.com)
<KLJanssenImbruvicaANDAFresenius@kramerlevin.com>
Subject: RE: Imbruvica Hatch-Waxman: Update on Depositions/Subpoenas

This email originated from outside the Firm.

David,

We disagree with your characterization that Dr. Hostetler was instructed not to answer any question "on the grounds of
a purported common interest agreement between Pharmacyclics and Mr. Pan." As the record makes clear, Dr. Hostetler
was instructed not to answer questions that sought information about communications Dr. Hostetler had with inventors
or Pharmacyclics concerning inventorship. Such communications are protected by attorney-client privilege, and queries
regarding those communications were wholly improper. See, e.g., In Re Spalding Sports Worldwide, Inc., 203 F.3d 800
(Fed. Cir. 2000) (holding that an invention record, including factual information, provided to an attorney for purposes of
determining patentability is protected by attorney client privilege). This privilege extended to Dr. Hostetler's indirect
communications with Dr. Pan because of Dr. Pan's common interest with Pharmacyclics in seeking patent protection.
See, e.g., Research Institute for Medicine and Chemistry, Inc. v. Wisconsin Alumni Research Foundation, 114 F.R.D. 672,
678–79 (W.D. Wis. 1987); Rembrandt Patent Innovations, LLC v. Apple Inc., No. C 14-05093 WHA, 2016 WL 427363, at *4
(N.D. Cal. Feb. 4, 2016) ("the named inventors shared Penn's interest in engaging in 'full and frank' discussions with
Penn's counsel about legal questions involved in licensing and enforcement opportunities, perfecting title in the patent,
and defending the patent's validity.").

As for your inquiry regarding whether a "common interest agreement" in document form exists between Dr. Pan and
Pharmacyclics, we disagree that such a document is necessary to establish the common interest privilege shared by
Pharmacyclics and Dr. Pan concerning patent protection, which would include determinations of inventorship. See, e.g.,
United States v. Gonzalez, 669 F.3d 974, 979 (9th Cir. 2012) ((“no written agreement is required” for the common
interest privilege to apply, since an agreement “may be implied from conduct and situation, such as attorneys
exchanging confidential communications from clients who ... have common interests in litigation.”); see also Xerox Corp.
v. Google Inc., 801 F. Supp. 2d 293, 303 (D. Del. 2011).
                                                            3
      Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 64 of 138 PageID #:
                                        10868

Regards,
Alexa


Alexa Hansen
T +1 415 591 7035 |


From: Hanna, David M. <DHanna@proskauer.com>
Sent: Monday, December 02, 2019 6:24 PM
To: Denuyl, David S <DDenuyl@cov.com>; Andersen, Erica <eandersen@cov.com>; Chang, Chanson
<CChang@cov.com>; Jayita Guhaniyogi <JGuhaniyogi@kasowitz.com>; Clayton, Natalie <Natalie.Clayton@alston.com>;
Todd S Werner <TWerner@carlsoncaspers.com>; Sanchez, Linda <Linda.Sanchez@alston.com>; BinduPalapura
<bpalapura@potteranderson.com>; Brian E. Farnan <bfarnan@farnanlaw.com>; David Moore
<dmoore@potteranderson.com>; DGattuso@proctorheyman.com <DGattuso@hegh.law>; Ibrutinib - A&B <Ibrutinib-
AB@alston.com>; Jay R. Deshmukh <JDeshmukh@kasowitz.com>; Michael Farnanlaw <mfarnan@farnanlaw.com>;
Imron T. Aly <ialy@schiffhardin.com>; John K. Hsu <jhsu@schiffhardin.com>; Nelson, Kevin M.
<KNelson@schiffhardin.com>; Thom Rammer <trammer@schiffhardin.com>; Bridget Turnelius
<bturnelius@schiffhardin.com>; Stephane O'Byrne <sobyrne@potteranderson.com>; Zydus – Imbruvica
<Zydus_Imbruvica@kasowitz.com>; Samuel T Lockner <SLockner@carlsoncaspers.com>; DG-Ibrutinib <DG-
Ibrutinib@goodwinlaw.com>; John Phillips <jcp@pgmhlaw.com>; dab@pgmhlaw.com; Hershy Stern
<HStern@kasowitz.com>; Caroline L Marsili <CMarsili@carlsoncaspers.com>; Ariaz@schiffhardin.com; Ibrutinib - A&B
<Ibrutinib-AB@alston.com>; Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>; Melanie Sharp
<msharp@ycst.com>; Higgins, James <JHiggins@ycst.com>
Cc: AbbVie_Imbruvica <AbbVie_Imbruvica@cov.com>; jtigan@mnat.com; Jack B. Blumenfeld
<jblumenfeld@mnat.com>; KLJanssenImbruvicaANDAFresenius (KLJanssenImbruvicaANDAFresenius@kramerlevin.com)
<KLJanssenImbruvicaANDAFresenius@kramerlevin.com>
Subject: RE: Imbruvica Hatch-Waxman: Update on Depositions/Subpoenas

[EXTERNAL]
Counsel,

During Dr. Michael Hostetler’s deposition, Pharmacyclics’ counsel objected to multiple questions on the grounds of a
purported common interest agreement between Pharmacyclics and Mr. Pan. Defendants have been unable to locate a
copy of any such agreement in Plaintiffs’ production.

Please immediately produce a copy of any common interest agreement concerning Mr. Pan, including between
Pharmacyclics, Mr. Pan, Celera, and/or any other former Celera employee by Wednesday, December 4, 2019. To the
extent that there does not exist any documented common interest agreement, please confirm by Wednesday,
December 4, 2019, that: 1) Plaintiffs allege that a common interest agreement exists; and 2) what are the details
concerning the common interest agreement, including the identities of the parties involved in the common interest
agreement and the bases for their common interest.

Regards,
David

From: Denuyl, David S <DDenuyl@cov.com>
Sent: Thursday, November 7, 2019 3:00 PM
To: Hanna, David M. <DHanna@proskauer.com>; Andersen, Erica <eandersen@cov.com>; Chang, Chanson
<CChang@cov.com>; Jayita Guhaniyogi <JGuhaniyogi@kasowitz.com>; Clayton, Natalie <Natalie.Clayton@alston.com>;
Todd S Werner <TWerner@carlsoncaspers.com>; Sanchez, Linda <Linda.Sanchez@alston.com>; BinduPalapura
<bpalapura@potteranderson.com>; Brian E. Farnan <bfarnan@farnanlaw.com>; David Moore

                                                          4
       Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 65 of 138 PageID #:
                                         10869
<dmoore@potteranderson.com>; DGattuso@proctorheyman.com <DGattuso@hegh.law>; Ibrutinib - A&B <Ibrutinib-
AB@alston.com>; Jay R. Deshmukh <JDeshmukh@kasowitz.com>; Michael Farnanlaw <mfarnan@farnanlaw.com>;
Imron T. Aly <ialy@schiffhardin.com>; John K. Hsu <jhsu@schiffhardin.com>; Nelson, Kevin M.
<KNelson@schiffhardin.com>; Thom Rammer <trammer@schiffhardin.com>; Bridget Turnelius
<bturnelius@schiffhardin.com>; Stephane O'Byrne <sobyrne@potteranderson.com>; Zydus – Imbruvica
<Zydus_Imbruvica@kasowitz.com>; Samuel T Lockner <SLockner@carlsoncaspers.com>; DG-Ibrutinib <DG-
Ibrutinib@goodwinlaw.com>; John Phillips <jcp@pgmhlaw.com>; dab@pgmhlaw.com; Hershy Stern
<HStern@kasowitz.com>; Caroline L Marsili <CMarsili@carlsoncaspers.com>; Ariaz@schiffhardin.com; Ibrutinib - A&B
<Ibrutinib-AB@alston.com>; Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>; Melanie Sharp
<msharp@ycst.com>; Higgins, James <JHiggins@ycst.com>
Cc: AbbVie_Imbruvica <AbbVie_Imbruvica@cov.com>; jtigan@mnat.com; Jack B. Blumenfeld
<jblumenfeld@mnat.com>; KLJanssenImbruvicaANDAFresenius (KLJanssenImbruvicaANDAFresenius@kramerlevin.com)
<KLJanssenImbruvicaANDAFresenius@kramerlevin.com>
Subject: RE: Imbruvica Hatch-Waxman: Update on Depositions/Subpoenas

Counsel,

Attached for service is Michael J. Hostetler's Objections and Responses to Alvogen's and Zydus's Rule 45 Subpoena.

Regards,
David


David Denuyl
Covington & Burling LLP
Salesforce Tower, 415 Mission Street, Suite 5400
San Francisco, CA 94105-2533
T +1 415 591 7033 | ddenuyl@cov.com
www.cov.com



This message is from a law firm and may contain information that is confidential or legally privileged. If you are not the intended recipient, please
immediately advise the sender by reply e-mail that this message has been inadvertently transmitted to you and delete this e-mail from your system.
Thank you for your cooperation.




From: Hanna, David M. <DHanna@proskauer.com>
Sent: Thursday, October 31, 2019 2:18 PM
To: Andersen, Erica <eandersen@cov.com>; Chang, Chanson <CChang@cov.com>; Jayita Guhaniyogi
<JGuhaniyogi@kasowitz.com>; Clayton, Natalie <Natalie.Clayton@alston.com>; Todd S Werner
<TWerner@carlsoncaspers.com>; Sanchez, Linda <Linda.Sanchez@alston.com>; BinduPalapura
<bpalapura@potteranderson.com>; Brian E. Farnan <bfarnan@farnanlaw.com>; David Moore
<dmoore@potteranderson.com>; DGattuso@proctorheyman.com <DGattuso@hegh.law>; Ibrutinib - A&B <Ibrutinib-
AB@alston.com>; Jay R. Deshmukh <JDeshmukh@kasowitz.com>; Michael Farnanlaw <mfarnan@farnanlaw.com>;
Imron T. Aly <ialy@schiffhardin.com>; John K. Hsu <jhsu@schiffhardin.com>; Nelson, Kevin M.
<KNelson@schiffhardin.com>; Thom Rammer <trammer@schiffhardin.com>; Bridget Turnelius
<bturnelius@schiffhardin.com>; Stephane O'Byrne <sobyrne@potteranderson.com>; Zydus – Imbruvica
<Zydus_Imbruvica@kasowitz.com>; Samuel T Lockner <SLockner@carlsoncaspers.com>; DG-Ibrutinib <DG-
Ibrutinib@goodwinlaw.com>; John Phillips <jcp@pgmhlaw.com>; dab@pgmhlaw.com; Hershy Stern
<HStern@kasowitz.com>; Caroline L Marsili <CMarsili@carlsoncaspers.com>; Ariaz@schiffhardin.com; Ibrutinib - A&B
<Ibrutinib-AB@alston.com>; Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>; Melanie Sharp
<msharp@ycst.com>; Higgins, James <JHiggins@ycst.com>
                                                                            5
         Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 66 of 138 PageID #:
                                           10870
Cc: AbbVie_Imbruvica <AbbVie_Imbruvica@cov.com>; jtigan@mnat.com; Jack B. Blumenfeld
<jblumenfeld@mnat.com>; KLJanssenImbruvicaANDAFresenius (KLJanssenImbruvicaANDAFresenius@kramerlevin.com)
<KLJanssenImbruvicaANDAFresenius@kramerlevin.com>
Subject: RE: Imbruvica Hatch-Waxman: Update on Depositions/Subpoenas

[EXTERNAL]
Erica,

We understand that Dr. Hostetler is unavailable to sit for a deposition in the next two months besides November 26. In
view of that understanding, we have moved around personal obligations so that we can proceed with Dr. Hostetler’s
deposition on November 26.

Because we are proceeding with his deposition on November 26, we cannot agree to a two-week extension because we
will need time to consider Dr. Hostetler’s objections and responses, meet and confer with him regarding his objections
and responses, and receive and review his documents in advance of the deposition. We will agree to a 1-week extension
on the condition that Dr. Hostetler will make himself available for a meet and confer after he serves his objections and
responses and agrees to produce all documents by November 15, 2019, so that Alvogen, Natco, Zydus, and Cadila have
sufficient time to review the documents in advance of Dr. Hostetler’s deposition.

Regards,
David

From: Andersen, Erica <eandersen@cov.com>
Sent: Thursday, October 31, 2019 9:58 AM
To: Hanna, David M. <DHanna@proskauer.com>; Chang, Chanson <CChang@cov.com>; Jayita Guhaniyogi
<JGuhaniyogi@kasowitz.com>; Clayton, Natalie <Natalie.Clayton@alston.com>; Todd S Werner
<TWerner@carlsoncaspers.com>; Sanchez, Linda <Linda.Sanchez@alston.com>; BinduPalapura
<bpalapura@potteranderson.com>; Brian E. Farnan <bfarnan@farnanlaw.com>; David Moore
<dmoore@potteranderson.com>; DGattuso@proctorheyman.com <DGattuso@hegh.law>; Ibrutinib - A&B <Ibrutinib-
AB@alston.com>; Jay R. Deshmukh <JDeshmukh@kasowitz.com>; Michael Farnanlaw <mfarnan@farnanlaw.com>;
Imron T. Aly <ialy@schiffhardin.com>; John K. Hsu <jhsu@schiffhardin.com>; Nelson, Kevin M.
<KNelson@schiffhardin.com>; Thom Rammer <trammer@schiffhardin.com>; Bridget Turnelius
<bturnelius@schiffhardin.com>; Stephane O'Byrne <sobyrne@potteranderson.com>; Zydus – Imbruvica
<Zydus_Imbruvica@kasowitz.com>; Samuel T Lockner <SLockner@carlsoncaspers.com>; DG-Ibrutinib <DG-
Ibrutinib@goodwinlaw.com>; John Phillips <jcp@pgmhlaw.com>; dab@pgmhlaw.com; Hershy Stern
<HStern@kasowitz.com>; Caroline L Marsili <CMarsili@carlsoncaspers.com>; Ariaz@schiffhardin.com; Ibrutinib - A&B
<Ibrutinib-AB@alston.com>; Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>; Melanie Sharp
<msharp@ycst.com>; Higgins, James <JHiggins@ycst.com>
Cc: AbbVie_Imbruvica <AbbVie_Imbruvica@cov.com>; jtigan@mnat.com; Jack B. Blumenfeld
<jblumenfeld@mnat.com>; KLJanssenImbruvicaANDAFresenius (KLJanssenImbruvicaANDAFresenius@kramerlevin.com)
<KLJanssenImbruvicaANDAFresenius@kramerlevin.com>
Subject: RE: Imbruvica Hatch-Waxman: Update on Depositions/Subpoenas

David,

We have confirmed with Dr. Hostetler that this is his only availability in November. Please confirm Defendants will take
his deposition on November 26, as scheduled.

Please also confirm you agree to a two-week extension for Dr. Hostetler to respond to the subpoena for documents.

Regards,
Erica



                                                            6
      Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 67 of 138 PageID #:
                                        10871
Erica N. Andersen
Covington & Burling LLP
One CityCenter, 850 Tenth Street, NW
Washington, DC 20001-4956
T +1 202 662 5549 | eandersen@cov.com
www.cov.com




        From: Andersen, Erica
        Sent: Wednesday, October 30, 2019 5:22 PM
        To: 'Hanna, David M.' <DHanna@proskauer.com>; Chang, Chanson <CChang@cov.com>; Jayita Guhaniyogi
        <JGuhaniyogi@kasowitz.com>; Clayton, Natalie <Natalie.Clayton@alston.com>; Todd S Werner
        <TWerner@carlsoncaspers.com>; Sanchez, Linda <Linda.Sanchez@alston.com>; BinduPalapura
        <bpalapura@potteranderson.com>; Brian E. Farnan <bfarnan@farnanlaw.com>; David Moore
        <dmoore@potteranderson.com>; DGattuso@proctorheyman.com <DGattuso@hegh.law>; Ibrutinib - A&B
        <Ibrutinib-AB@alston.com>; Jay R. Deshmukh <JDeshmukh@kasowitz.com>; Michael Farnanlaw
        <mfarnan@farnanlaw.com>; Imron T. Aly <ialy@schiffhardin.com>; John K. Hsu <jhsu@schiffhardin.com>;
        Nelson, Kevin M. <KNelson@schiffhardin.com>; Thom Rammer <trammer@schiffhardin.com>; Bridget Turnelius
        <bturnelius@schiffhardin.com>; Stephane O'Byrne <sobyrne@potteranderson.com>; Zydus – Imbruvica
        <Zydus_Imbruvica@kasowitz.com>; Samuel T Lockner <SLockner@carlsoncaspers.com>; DG-Ibrutinib <DG-
        Ibrutinib@goodwinlaw.com>; John Phillips <jcp@pgmhlaw.com>; dab@pgmhlaw.com; Hershy Stern
        <HStern@kasowitz.com>; Caroline L Marsili <CMarsili@carlsoncaspers.com>; Ariaz@schiffhardin.com; Ibrutinib
        - A&B <Ibrutinib-AB@alston.com>; Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>; Melanie Sharp
        <msharp@ycst.com>; Higgins, James <JHiggins@ycst.com>
        Cc: AbbVie_Imbruvica <AbbVie_Imbruvica@cov.com>; jtigan@mnat.com; Jack B. Blumenfeld
        <jblumenfeld@mnat.com>; KLJanssenImbruvicaANDAFresenius
        (KLJanssenImbruvicaANDAFresenius@kramerlevin.com)
        <KLJanssenImbruvicaANDAFresenius@kramerlevin.com>
        Subject: RE: Imbruvica Hatch-Waxman: Update on Depositions/Subpoenas

        David,

        We are checking with Dr. Hostetler, but our understanding is he has no other availability whatsoever in November
        or December. We suggest you make accommodations to take his deposition on November 26. Please confirm you
        will do so.

        In addition, Dr. Hostetler needs an additional two weeks to respond to the subpoena for documents. Please
        confirm this extension is acceptable.

        Regards,
        Erica



        Erica N. Andersen
        Covington & Burling LLP
        One CityCenter, 850 Tenth Street, NW
        Washington, DC 20001-4956
        T +1 202 662 5549 | eandersen@cov.com
        www.cov.com




                                                           7
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 68 of 138 PageID #:
                                  10872


       From: Hanna, David M. <DHanna@proskauer.com>
       Sent: Wednesday, October 30, 2019 9:48 AM
       To: Chang, Chanson <CChang@cov.com>; Jayita Guhaniyogi <JGuhaniyogi@kasowitz.com>; Clayton,
       Natalie <Natalie.Clayton@alston.com>; Todd S Werner <TWerner@carlsoncaspers.com>; Sanchez, Linda
       <Linda.Sanchez@alston.com>; BinduPalapura <bpalapura@potteranderson.com>; Brian E. Farnan
       <bfarnan@farnanlaw.com>; David Moore <dmoore@potteranderson.com>;
       DGattuso@proctorheyman.com <DGattuso@hegh.law>; Ibrutinib - A&B <Ibrutinib-AB@alston.com>; Jay
       R. Deshmukh <JDeshmukh@kasowitz.com>; Michael Farnanlaw <mfarnan@farnanlaw.com>; Imron T.
       Aly <ialy@schiffhardin.com>; John K. Hsu <jhsu@schiffhardin.com>; Nelson, Kevin M.
       <KNelson@schiffhardin.com>; Thom Rammer <trammer@schiffhardin.com>; Bridget Turnelius
       <bturnelius@schiffhardin.com>; Stephane O'Byrne <sobyrne@potteranderson.com>; Zydus – Imbruvica
       <Zydus_Imbruvica@kasowitz.com>; Samuel T Lockner <SLockner@carlsoncaspers.com>; DG-Ibrutinib
       <DG-Ibrutinib@goodwinlaw.com>; John Phillips <jcp@pgmhlaw.com>; dab@pgmhlaw.com; Hershy
       Stern <HStern@kasowitz.com>; Caroline L Marsili <CMarsili@carlsoncaspers.com>;
       Ariaz@schiffhardin.com; Ibrutinib - A&B <Ibrutinib-AB@alston.com>; Alvogen_Ibrutinib
       <Alvogen_Ibrutinib@proskauer.com>; Melanie Sharp <msharp@ycst.com>; Higgins, James
       <JHiggins@ycst.com>
       Cc: AbbVie_Imbruvica <AbbVie_Imbruvica@cov.com>; jtigan@mnat.com; Jack B. Blumenfeld
       <jblumenfeld@mnat.com>; KLJanssenImbruvicaANDAFresenius
       (KLJanssenImbruvicaANDAFresenius@kramerlevin.com)
       <KLJanssenImbruvicaANDAFresenius@kramerlevin.com>
       Subject: RE: Imbruvica Hatch-Waxman: Update on Depositions/Subpoenas

       [EXTERNAL]
       Chanson,

       We appreciate that he is a third party and are willing to accommodate his schedule, but Defendants
       cannot take his deposition on November 26 due to the Thanksgiving holiday and previously planned
       trips. We understand from your email that Dr. Hostetler is unavailable for a single day in December to sit
       for his deposition, but you have not provided his availability for alternative days in November. Please
       provide an alternative date for his deposition in November.

       Regards,
       David

       From: Chang, Chanson <CChang@cov.com>
       Sent: Sunday, October 27, 2019 11:49 AM
       To: Hanna, David M. <DHanna@proskauer.com>; Jayita Guhaniyogi <JGuhaniyogi@kasowitz.com>;
       Clayton, Natalie <Natalie.Clayton@alston.com>; Todd S Werner <TWerner@carlsoncaspers.com>;
       Sanchez, Linda <Linda.Sanchez@alston.com>; BinduPalapura <bpalapura@potteranderson.com>; Brian
       E. Farnan <bfarnan@farnanlaw.com>; David Moore <dmoore@potteranderson.com>;
       DGattuso@proctorheyman.com <DGattuso@hegh.law>; Ibrutinib - A&B <Ibrutinib-AB@alston.com>; Jay
       R. Deshmukh <JDeshmukh@kasowitz.com>; Michael Farnanlaw <mfarnan@farnanlaw.com>; Imron T.
       Aly <ialy@schiffhardin.com>; John K. Hsu <jhsu@schiffhardin.com>; Nelson, Kevin M.
       <KNelson@schiffhardin.com>; Thom Rammer <trammer@schiffhardin.com>; Bridget Turnelius
       <bturnelius@schiffhardin.com>; Stephane O'Byrne <sobyrne@potteranderson.com>; Zydus – Imbruvica
       <Zydus_Imbruvica@kasowitz.com>; Samuel T Lockner <SLockner@carlsoncaspers.com>; DG-Ibrutinib
       <DG-Ibrutinib@goodwinlaw.com>; John Phillips <jcp@pgmhlaw.com>; dab@pgmhlaw.com; Hershy
       Stern <HStern@kasowitz.com>; Caroline L Marsili <CMarsili@carlsoncaspers.com>;
       Ariaz@schiffhardin.com; Ibrutinib - A&B <Ibrutinib-AB@alston.com>; Alvogen_Ibrutinib

                                                   8
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 69 of 138 PageID #:
                                  10873
       <Alvogen_Ibrutinib@proskauer.com>; Melanie Sharp <msharp@ycst.com>; Higgins, James
       <JHiggins@ycst.com>
       Cc: AbbVie_Imbruvica <AbbVie_Imbruvica@cov.com>; jtigan@mnat.com; Jack B. Blumenfeld
       <jblumenfeld@mnat.com>; KLJanssenImbruvicaANDAFresenius
       (KLJanssenImbruvicaANDAFresenius@kramerlevin.com)
       <KLJanssenImbruvicaANDAFresenius@kramerlevin.com>
       Subject: RE: Imbruvica Hatch-Waxman: Update on Depositions/Subpoenas

       David,

       Dr. Hostetler, who is a third-party (and attorney with a full docket), has a very busy schedule. We
       understand that he is unavailable for the entire month of December so we are not able to offer an
       alternative date for his deposition at this time. We request that Defendants make accommodations to
       take his deposition on November 26.

       Regards,
       Chanson

       From: Hanna, David M. <DHanna@proskauer.com>
       Sent: Friday, October 25, 2019 1:51 PM
       To: Chang, Chanson <CChang@cov.com>; Jayita Guhaniyogi <JGuhaniyogi@kasowitz.com>; Clayton,
       Natalie <Natalie.Clayton@alston.com>; Todd S Werner <TWerner@carlsoncaspers.com>; Sanchez, Linda
       <Linda.Sanchez@alston.com>; BinduPalapura <bpalapura@potteranderson.com>; Brian E. Farnan
       <bfarnan@farnanlaw.com>; David Moore <dmoore@potteranderson.com>;
       DGattuso@proctorheyman.com <DGattuso@hegh.law>; Ibrutinib - A&B <Ibrutinib-AB@alston.com>; Jay
       R. Deshmukh <JDeshmukh@kasowitz.com>; Michael Farnanlaw <mfarnan@farnanlaw.com>; Imron T.
       Aly <ialy@schiffhardin.com>; John K. Hsu <jhsu@schiffhardin.com>; Nelson, Kevin M.
       <KNelson@schiffhardin.com>; Thom Rammer <trammer@schiffhardin.com>; Bridget Turnelius
       <bturnelius@schiffhardin.com>; Stephane O'Byrne <sobyrne@potteranderson.com>; Zydus – Imbruvica
       <Zydus_Imbruvica@kasowitz.com>; Samuel T Lockner <SLockner@carlsoncaspers.com>; DG-Ibrutinib
       <DG-Ibrutinib@goodwinlaw.com>; John Phillips <jcp@pgmhlaw.com>; dab@pgmhlaw.com; Hershy
       Stern <HStern@kasowitz.com>; Caroline L Marsili <CMarsili@carlsoncaspers.com>;
       Ariaz@schiffhardin.com; Ibrutinib - A&B <Ibrutinib-AB@alston.com>; Alvogen_Ibrutinib
       <Alvogen_Ibrutinib@proskauer.com>; Melanie Sharp <msharp@ycst.com>; Higgins, James
       <JHiggins@ycst.com>
       Cc: AbbVie_Imbruvica <AbbVie_Imbruvica@cov.com>; jtigan@mnat.com; Jack B. Blumenfeld
       <jblumenfeld@mnat.com>; KLJanssenImbruvicaANDAFresenius
       (KLJanssenImbruvicaANDAFresenius@kramerlevin.com)
       <KLJanssenImbruvicaANDAFresenius@kramerlevin.com>
       Subject: RE: Imbruvica Hatch-Waxman: Update on Depositions/Subpoenas

       [EXTERNAL]
       Chanson,

       Due to the Thanksgiving holiday and previously planned trips, counsel for defendants Alvogen, Natco,
       Zydus and Cadila are unable to take the deposition of Mr. Hostetler on November 26, 2019. Please
       provide an alternative date.

       Regards,
       David



                                                  9
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 70 of 138 PageID #:
                                  10874
       From: Chang, Chanson <CChang@cov.com>
       Sent: Wednesday, October 23, 2019 11:39 AM
       To: Jayita Guhaniyogi <JGuhaniyogi@kasowitz.com>; Clayton, Natalie <Natalie.Clayton@alston.com>;
       Todd S Werner <TWerner@carlsoncaspers.com>; Sanchez, Linda <Linda.Sanchez@alston.com>;
       BinduPalapura <bpalapura@potteranderson.com>; Brian E. Farnan <bfarnan@farnanlaw.com>; David
       Moore <dmoore@potteranderson.com>; DGattuso@proctorheyman.com <DGattuso@hegh.law>;
       Ibrutinib - A&B <Ibrutinib-AB@alston.com>; Jay R. Deshmukh <JDeshmukh@kasowitz.com>; Michael
       Farnanlaw <mfarnan@farnanlaw.com>; Imron T. Aly <ialy@schiffhardin.com>; John K. Hsu
       <jhsu@schiffhardin.com>; Nelson, Kevin M. <KNelson@schiffhardin.com>; Thom Rammer
       <trammer@schiffhardin.com>; Bridget Turnelius <bturnelius@schiffhardin.com>; Stephane O'Byrne
       <sobyrne@potteranderson.com>; Zydus – Imbruvica <Zydus_Imbruvica@kasowitz.com>; Samuel T
       Lockner <SLockner@carlsoncaspers.com>; DG-Ibrutinib <DG-Ibrutinib@goodwinlaw.com>; John Phillips
       <jcp@pgmhlaw.com>; dab@pgmhlaw.com; Hanna, David M. <DHanna@proskauer.com>; Hershy Stern
       <HStern@kasowitz.com>; Caroline L Marsili <CMarsili@carlsoncaspers.com>; Ariaz@schiffhardin.com;
       Ibrutinib - A&B <Ibrutinib-AB@alston.com>; Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>;
       Melanie Sharp <msharp@ycst.com>; Higgins, James <JHiggins@ycst.com>
       Cc: AbbVie_Imbruvica <AbbVie_Imbruvica@cov.com>; jtigan@mnat.com; Jack B. Blumenfeld
       <jblumenfeld@mnat.com>; KLJanssenImbruvicaANDAFresenius
       (KLJanssenImbruvicaANDAFresenius@kramerlevin.com)
       <KLJanssenImbruvicaANDAFresenius@kramerlevin.com>
       Subject: RE: Imbruvica Hatch-Waxman: Update on Depositions/Subpoenas

       Counsel,

       We understand that the depositions of Erik Verner (Nov. 6 at C&B SF), Tarak Mody (Nov. 19 at C&B SF),
       and Lee Honigberg (Nov. 22 at C&B SF), are confirmed.

       We have been informed that Dr. Eric Hedrick is available for deposition on November 8. We will follow
       up for a location for this deposition.

       We have learned that Dr. Fyfe may have documents responsive to the subpoena in her possession, and
       are diligently working to collect, review, and produce, as appropriate, any documents. In light of this, we
       are providing an alternative date for her deposition of December 4, at Covington & Burling's San
       Francisco office.

       Mr. Hostetler is available for deposition on November 26. We will follow up with a location for this
       deposition but it will be in the San Francisco area.

       Ms. Lewis is available for deposition on December 10. We will follow up with a location for this
       deposition but it will be in the Boston area.

       Regards,
       Chanson

       From: Chang, Chanson
       Sent: Thursday, October 17, 2019 9:43 AM
       To: 'Jayita Guhaniyogi' <JGuhaniyogi@kasowitz.com>; Clayton, Natalie <Natalie.Clayton@alston.com>;
       Todd S Werner <TWerner@carlsoncaspers.com>; Sanchez, Linda <Linda.Sanchez@alston.com>;
       BinduPalapura <bpalapura@potteranderson.com>; Brian E. Farnan <bfarnan@farnanlaw.com>; David
       Moore <dmoore@potteranderson.com>; DGattuso@proctorheyman.com <DGattuso@hegh.law>;
       Ibrutinib - A&B <Ibrutinib-AB@alston.com>; Jay R. Deshmukh <JDeshmukh@kasowitz.com>; Michael
       Farnanlaw <mfarnan@farnanlaw.com>; Imron T. Aly <ialy@schiffhardin.com>; John K. Hsu
                                                   10
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 71 of 138 PageID #:
                                  10875
       <jhsu@schiffhardin.com>; Nelson, Kevin M. <KNelson@schiffhardin.com>; Thom Rammer
       <trammer@schiffhardin.com>; Bridget Turnelius <bturnelius@schiffhardin.com>; Stephane O'Byrne
       <sobyrne@potteranderson.com>; Zydus – Imbruvica <Zydus_Imbruvica@kasowitz.com>; Samuel T
       Lockner <SLockner@carlsoncaspers.com>; DG-Ibrutinib <DG-Ibrutinib@goodwinlaw.com>; John Phillips
       <jcp@pgmhlaw.com>; dab@pgmhlaw.com; Hanna, David M. <DHanna@proskauer.com>; Hershy Stern
       <HStern@kasowitz.com>; Caroline L Marsili <CMarsili@carlsoncaspers.com>; Ariaz@schiffhardin.com;
       Ibrutinib - A&B <Ibrutinib-AB@alston.com>; Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>;
       Melanie Sharp <msharp@ycst.com>; Higgins, James <JHiggins@ycst.com>
       Cc: AbbVie_Imbruvica <AbbVie_Imbruvica@cov.com>; jtigan@mnat.com; Jack B. Blumenfeld
       <jblumenfeld@mnat.com>; KLJanssenImbruvicaANDAFresenius
       (KLJanssenImbruvicaANDAFresenius@kramerlevin.com)
       <KLJanssenImbruvicaANDAFresenius@kramerlevin.com>
       Subject: RE: Imbruvica Hatch-Waxman: Update on Depositions/Subpoenas

       Counsel,

       We understand that the depositions for Dr. Zhengying Pan (Oct. 25 at C&B NY), Erick Goldman (Oct. 25
       at C&B SF), Dr. Jason Dubovsky (Oct. 30 in Seattle), Dr. David Wirth (Oct. 30 in Greensboro), Dr. Joseph
       Buggy (Nov. 1 at C&B Palo Alto), and Norbert Purro (Nov. 12 at C&B SF) are confirmed.

       Plaintiffs designate Dr. Pan to testify as to Defendants' Topic Nos. 1, 2 and 3, with respect to the first
       synthesis of ibrutinib and the process used for this synthesis, subject to plaintiffs' forthcoming
       objections and responses to these Topics.

       Plaintiffs designate Erick Goldman to testify as to Defendants' Topic Nos. 2, 3, 8, 9, and 10, with respect
       to the crystalline forms of ibrutinib referred to in the '753, '382, '617, '455, '548, '140, '231, and '232
       Patents as Forms A–F, including research and development relating to the same. Plaintiffs also designate
       Erick Goldman to testify as to Defendants' Topic No. 47 with respect to the '753, '382, '617, '455, '548,
       '140, '231, and '232 Patents. Plaintiffs' designation of Erick Goldman for these topics is also subject to
       plaintiffs' forthcoming objections and responses to these Topics.

       Dr. Dubovsky's deposition will proceed at KL Gates in Seattle (925 Fourth Avenue, Suite 2900, Seattle,
       WA).

       Dr. Wirth's deposition will proceed at the Hilton Garden Inn Greensboro Airport (238 NC Highway 68
       South Airport, Greensboro, NC).

       Dr. Lee Honigberg, who is a third-party and has limited availability, is available for deposition on
       November 22, 2019, at Covington & Burling's San Francisco office. Please confirm by close of business
       tomorrow that defendants accept this date and location for his deposition.

       As for Dr. Smyth, as we explained he has extremely limited availability during the remainder of the fact
       discovery period due to preexisting obligations. We understand that defendants refuse to move forward
       with Dr. Smyth's deposition on October 22. We reiterate that in light of Dr. Smyth's schedule and the
       need to schedule and accommodate the now 20 different depositions that defendants have collectively
       noticed, we are unable to guarantee Dr. Smyth's availability for any other date within the current fact
       discovery period. We also note that in your email you noted that all "four" defendant groups are
       coordinating. To be clear, all five defendant groups—including Alvogen and Natco—should be
       coordinating to take any such depositions. Plaintiffs will not be subjecting any of the inventors, many of
       who are third-parties, to multiple depositions.



                                                    11
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 72 of 138 PageID #:
                                  10876
       Plaintiffs are working to secure dates and locations for the depositions of the tablet inventors, and also
       for any other Rule 30(b)(6) witnesses that plaintiffs may designate, and will provide that information
       when available.

       Regards,
       Chanson

       From: Jayita Guhaniyogi <JGuhaniyogi@kasowitz.com>
       Sent: Tuesday, October 15, 2019 12:52 PM
       To: Clayton, Natalie <Natalie.Clayton@alston.com>; Chang, Chanson <CChang@cov.com>; Todd S
       Werner <TWerner@carlsoncaspers.com>; Sanchez, Linda <Linda.Sanchez@alston.com>; BinduPalapura
       <bpalapura@potteranderson.com>; Brian E. Farnan <bfarnan@farnanlaw.com>; David Moore
       <dmoore@potteranderson.com>; DGattuso@proctorheyman.com <DGattuso@hegh.law>; Ibrutinib -
       A&B <Ibrutinib-AB@alston.com>; Jay R. Deshmukh <JDeshmukh@kasowitz.com>; Michael Farnanlaw
       <mfarnan@farnanlaw.com>; Imron T. Aly <ialy@schiffhardin.com>; John K. Hsu
       <jhsu@schiffhardin.com>; Nelson, Kevin M. <KNelson@schiffhardin.com>; Thom Rammer
       <trammer@schiffhardin.com>; Bridget Turnelius <bturnelius@schiffhardin.com>; Stephane O'Byrne
       <sobyrne@potteranderson.com>; Zydus – Imbruvica <Zydus_Imbruvica@kasowitz.com>; Samuel T
       Lockner <SLockner@carlsoncaspers.com>; DG-Ibrutinib <DG-Ibrutinib@goodwinlaw.com>; John Phillips
       <jcp@pgmhlaw.com>; dab@pgmhlaw.com; Hanna, David M. <DHanna@proskauer.com>; Hershy Stern
       <HStern@kasowitz.com>; Caroline L Marsili <CMarsili@carlsoncaspers.com>; Ariaz@schiffhardin.com;
       Ibrutinib - A&B <Ibrutinib-AB@alston.com>; Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>;
       Melanie Sharp <msharp@ycst.com>; Higgins, James <JHiggins@ycst.com>
       Cc: AbbVie_Imbruvica <AbbVie_Imbruvica@cov.com>; jtigan@mnat.com; Jack B. Blumenfeld
       <jblumenfeld@mnat.com>; KLJanssenImbruvicaANDAFresenius
       (KLJanssenImbruvicaANDAFresenius@kramerlevin.com)
       <KLJanssenImbruvicaANDAFresenius@kramerlevin.com>
       Subject: RE: Imbruvica Hatch-Waxman: Update on Depositions/Subpoenas

       [EXTERNAL]
       Chanson,

       With regard to Dr. Smyth, while we appreciate his tight schedule, he is not a third party. As you may also
       appreciate that all four defendant groups along with their respective counsel are coordinating to take
       Dr. Smyth's deposition. Given that Plaintiffs only offered a single date more than three weeks in advance
       of the date originally noticed, please provide us a few additional dates for Dr. Smyth.

       With respect to Dr. Pan, in an effort to accommodate his availability, Zydus will endeavor to rearrange
       schedules and will accept the Oct. 25 date and location offered for his deposition.

       Additionally, please provide dates for Plaintiffs’ Rule 30(b)(6) witnesses on the topics served by
       Defendants on September 12, 2019.

       Regards,
       Jayita



       From: Clayton, Natalie [mailto:Natalie.Clayton@alston.com]
       Sent: Tuesday, October 15, 2019 12:50 PM
       To: Chang, Chanson <CChang@cov.com>; Todd S Werner <TWerner@carlsoncaspers.com>; Jayita
       Guhaniyogi <JGuhaniyogi@kasowitz.com>; Sanchez, Linda <Linda.Sanchez@alston.com>; BinduPalapura
       <bpalapura@potteranderson.com>; Brian E. Farnan <bfarnan@farnanlaw.com>; David Moore
                                                   12
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 73 of 138 PageID #:
                                  10877
       <dmoore@potteranderson.com>; DGattuso@proctorheyman.com <DGattuso@hegh.law>; Ibrutinib -
       A&B <Ibrutinib-AB@alston.com>; Jay R. Deshmukh <JDeshmukh@kasowitz.com>; Michael Farnanlaw
       <mfarnan@farnanlaw.com>; Imron T. Aly <ialy@schiffhardin.com>; John K. Hsu
       <jhsu@schiffhardin.com>; Nelson, Kevin M. <KNelson@schiffhardin.com>; Thom Rammer
       <trammer@schiffhardin.com>; Bridget Turnelius <bturnelius@schiffhardin.com>; Stephane O'Byrne
       <sobyrne@potteranderson.com>; Zydus – Imbruvica <Zydus_Imbruvica@kasowitz.com>; Samuel T
       Lockner <SLockner@carlsoncaspers.com>; DG-Ibrutinib <DG-Ibrutinib@goodwinlaw.com>; John Phillips
       <jcp@pgmhlaw.com>; dab@pgmhlaw.com; Hanna, David M. <DHanna@proskauer.com>; Hershy Stern
       <HStern@kasowitz.com>; Caroline L Marsili <CMarsili@carlsoncaspers.com>; Ariaz@schiffhardin.com;
       Ibrutinib - A&B <Ibrutinib-AB@alston.com>; Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>;
       Melanie Sharp <msharp@ycst.com>; Higgins, James <JHiggins@ycst.com>
       Cc: AbbVie_Imbruvica <AbbVie_Imbruvica@cov.com>; jtigan@mnat.com; Jack B. Blumenfeld
       <jblumenfeld@mnat.com>; KLJanssenImbruvicaANDAFresenius
       (KLJanssenImbruvicaANDAFresenius@kramerlevin.com)
       <KLJanssenImbruvicaANDAFresenius@kramerlevin.com>
       Subject: RE: Imbruvica Hatch-Waxman: Update on Depositions/Subpoenas

       Dear Chanson,

       We understand from your prior correspondence that Plaintiffs’ counsel is representing Norbert Purro in
       connection with the subpoena Defendants issued. Please be advised that he has been calling A&B’s
       Silicon Valley office this morning inquiring as to whether he is supposed to appear at our offices for
       deposition tomorrow. Given that we understand Plainitffs’ counsel is representing him we will not
       return his call. However, he has asked for a return phone call at (408) 438-3062 so that he can confirm
       that he does not need to appear tomorrow. To confirm, we will not be proceeding with his deposition
       tomorrow, but will be proceeding with his deposition on the date Plaintiffs provided-November 12th in
       Covington’s San Francisco office.

       Regards,

       Natalie C. Clayton
       Partner
       _____________________________________
       Alston & Bird LLP
       90 Park Avenue
       New York, NY 10016
       D +1.212.210.9573 | M +1.321.258.4485
       natalie.clayton@alston.com | www.alston.com




       From: Chang, Chanson <CChang@cov.com>
       Sent: Monday, October 14, 2019 6:28 PM
       To: Todd S Werner <TWerner@carlsoncaspers.com>; Jayita Guhaniyogi <JGuhaniyogi@kasowitz.com>;
       Clayton, Natalie <Natalie.Clayton@alston.com>; Sanchez, Linda <Linda.Sanchez@alston.com>;
       BinduPalapura <bpalapura@potteranderson.com>; Brian E. Farnan <bfarnan@farnanlaw.com>; David
       Moore <dmoore@potteranderson.com>; DGattuso@proctorheyman.com <DGattuso@hegh.law>;
       Ibrutinib - A&B <Ibrutinib-AB@alston.com>; Jay R. Deshmukh <JDeshmukh@kasowitz.com>; Michael
       Farnanlaw <mfarnan@farnanlaw.com>; Imron T. Aly <ialy@schiffhardin.com>; John K. Hsu
       <jhsu@schiffhardin.com>; Nelson, Kevin M. <KNelson@schiffhardin.com>; Thom Rammer
       <trammer@schiffhardin.com>; Bridget Turnelius <bturnelius@schiffhardin.com>; Stephane O'Byrne
       <sobyrne@potteranderson.com>; Zydus – Imbruvica <Zydus_Imbruvica@kasowitz.com>; Samuel T
       Lockner <SLockner@carlsoncaspers.com>; DG-Ibrutinib <DG-Ibrutinib@goodwinlaw.com>; John Phillips
       <jcp@pgmhlaw.com>; dab@pgmhlaw.com; Hanna, David M. <DHanna@proskauer.com>; Hershy Stern
       <HStern@kasowitz.com>; Caroline L Marsili <CMarsili@carlsoncaspers.com>; Ariaz@schiffhardin.com;
                                                     13
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 74 of 138 PageID #:
                                  10878
       Ibrutinib - A&B <Ibrutinib-AB@alston.com>; Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>;
       Melanie Sharp <msharp@ycst.com>; Higgins, James <JHiggins@ycst.com>
       Cc: AbbVie_Imbruvica <AbbVie_Imbruvica@cov.com>; jtigan@mnat.com; Jack B. Blumenfeld
       <jblumenfeld@mnat.com>; KLJanssenImbruvicaANDAFresenius
       (KLJanssenImbruvicaANDAFresenius@kramerlevin.com)
       <KLJanssenImbruvicaANDAFresenius@kramerlevin.com>
       Subject: RE: Imbruvica Hatch-Waxman: Update on Depositions/Subpoenas

       EXTERNAL SENDER – Proceed with caution



       Todd,

       As we explained below, the scheduling issues referenced in our email are due to Dr. Elias's schedule and
       the need to schedule and accommodate the 17 different depositions—mostly of third-parties with
       limited availability—that Defendants have collectively noticed. We have provided a reasonable date and
       location for Dr. Elias's deposition. While we appreciate that you and Ms. Marsili may not be able to
       attend due to personal and family commitments, we note that five different attorneys from Carlson
       Caspers have entered appearances on behalf of Sun in this matter. The fact that two of attorneys from
       your firm may be unavailable is not a reasonable basis upon which Dr. Elias, who is a third-party, and
       others should have to rearrange their schedules.

       Contrary to your suggestion below, we have provided adequate notice for the deposition, which you did
       not properly notice by subpoena until September 30 (your September 23 notice was a defective notice
       of deposition). We provided you a date and location for his deposition on October 9—as soon as we
       were reasonably able to do so in light of the significant amount of coordination required to respond to
       the large number of depositions noticed by defendants. In our letter of October 9, we asked for a
       response by no later than October 11 so that witnesses and counsel could make proper arrangements
       for these depositions. Neither Sun nor the other defendants responded at that time. Only after we
       followed-up by email this morning did you decide to inform of us of your "longstanding" prior
       commitments.

       Dr. Elias remains available for deposition this Friday, October 18, in San Francisco. To the extent Sun is
       unable or unwilling to attend, we are unable to guarantee Dr. Elias's availability for any other date and
       time. Please confirm by 9:00 pm Eastern today whether you intend to proceed with his deposition.

       Regards,
       Chanson

       From: Todd S Werner <TWerner@carlsoncaspers.com>
       Sent: Monday, October 14, 2019 1:56 PM
       To: Chang, Chanson <CChang@cov.com>; Jayita Guhaniyogi <JGuhaniyogi@kasowitz.com>; Natalie
       Clayton <natalie.clayton@alston.com>; LindaSanchez <linda.sanchez@alston.com>; BinduPalapura
       <bpalapura@potteranderson.com>; Brian E. Farnan <bfarnan@farnanlaw.com>; David Moore
       <dmoore@potteranderson.com>; DGattuso@proctorheyman.com <DGattuso@hegh.law>; Ibrutinib -
       A&B <Ibrutinib-AB@alston.com>; Jay R. Deshmukh <JDeshmukh@kasowitz.com>; Michael Farnanlaw
       <mfarnan@farnanlaw.com>; Imron T. Aly <ialy@schiffhardin.com>; John K. Hsu
       <jhsu@schiffhardin.com>; Nelson, Kevin M. <KNelson@schiffhardin.com>; Thom Rammer
       <trammer@schiffhardin.com>; Bridget Turnelius <bturnelius@schiffhardin.com>; Stephane O'Byrne
       <sobyrne@potteranderson.com>; Zydus – Imbruvica <Zydus_Imbruvica@kasowitz.com>; Samuel T
       Lockner <SLockner@carlsoncaspers.com>; DG-Ibrutinib <DG-Ibrutinib@goodwinlaw.com>; John Phillips

                                                   14
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 75 of 138 PageID #:
                                  10879
       <jcp@pgmhlaw.com>; dab@pgmhlaw.com; Hanna, David M. <DHanna@proskauer.com>; Hershy Stern
       <HStern@kasowitz.com>; Caroline L Marsili <CMarsili@carlsoncaspers.com>; Ariaz@schiffhardin.com;
       Ibrutinib - A&B <Ibrutinib-AB@alston.com>; Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>;
       Melanie Sharp <msharp@ycst.com>; Higgins, James <JHiggins@ycst.com>
       Cc: AbbVie_Imbruvica <AbbVie_Imbruvica@cov.com>; jtigan@mnat.com; Jack B. Blumenfeld
       <jblumenfeld@mnat.com>; KLJanssenImbruvicaANDAFresenius
       (KLJanssenImbruvicaANDAFresenius@kramerlevin.com)
       <KLJanssenImbruvicaANDAFresenius@kramerlevin.com>
       Subject: RE: Imbruvica Hatch-Waxman: Update on Depositions/Subpoenas

       [EXTERNAL]
       Chanson:

       We appreciate that Dr. Elias is a third-party witness and will work to accommodate his schedule as much
       as possible. That said, it remains unclear the extent to which any concerns referenced in your email are
       due to Dr. Elias’s schedule versus that of Plaintiffs’ counsel. In this regard, please identify what other
       dates Dr. Elias has indicated he is and is not available for deposition.

       As for the October 18 date (which you first proposed the night of October 9), that date is not workable
       for Sun because neither myself nor Ms. Marsili can be in San Francisco that day due to longstanding
       personal and family commitments. We trust you can appreciate our inability to accommodate that date
       given you provided less than 9 days of notice for the deposition, whereas we informed Plaintiffs of our
       desire to obtain that deposition back on September 23.

       Best regards,




                                           Todd S Werner
                                           Carlson Caspers
                                           225 S. Sixth St., Suite 4200
                                           Minneapolis,MN 55402
                                           Direct: 612.436.9655
                                           Cell: 612.201.4801
                                           TWerner@carlsoncaspers.com
                                           carlsoncaspers.com
                                           BIO | vCard | Disclaimers
       From: Chang, Chanson <CChang@cov.com>
       Sent: Monday, October 14, 2019 11:51 AM
       To: Jayita Guhaniyogi <JGuhaniyogi@kasowitz.com>; Natalie Clayton <natalie.clayton@alston.com>;
       LindaSanchez <linda.sanchez@alston.com>; BinduPalapura <bpalapura@potteranderson.com>; Brian E.
       Farnan <bfarnan@farnanlaw.com>; David Moore <dmoore@potteranderson.com>;
       DGattuso@proctorheyman.com <DGattuso@hegh.law>; Ibrutinib - A&B <Ibrutinib-AB@alston.com>; Jay
       R. Deshmukh <JDeshmukh@kasowitz.com>; Michael Farnanlaw <mfarnan@farnanlaw.com>; Imron T.
       Aly <ialy@schiffhardin.com>; John K. Hsu <jhsu@schiffhardin.com>; Nelson, Kevin M.
       <KNelson@schiffhardin.com>; Thom Rammer <trammer@schiffhardin.com>; Bridget Turnelius
       <bturnelius@schiffhardin.com>; Stephane O'Byrne <sobyrne@potteranderson.com>; Zydus – Imbruvica
       <Zydus_Imbruvica@kasowitz.com>; Todd S Werner <TWerner@carlsoncaspers.com>; Samuel T Lockner
       <SLockner@carlsoncaspers.com>; DG-Ibrutinib <DG-Ibrutinib@goodwinlaw.com>; John Phillips
       <jcp@pgmhlaw.com>; dab@pgmhlaw.com; Hanna, David M. <DHanna@proskauer.com>; Hershy Stern
       <HStern@kasowitz.com>; Caroline L Marsili <CMarsili@carlsoncaspers.com>; Ariaz@schiffhardin.com;
                                                  15
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 76 of 138 PageID #:
                                  10880
       Ibrutinib - A&B <Ibrutinib-AB@alston.com>; Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>;
       Melanie Sharp <msharp@ycst.com>; Higgins, James <JHiggins@ycst.com>
       Cc: AbbVie_Imbruvica <AbbVie_Imbruvica@cov.com>; jtigan@mnat.com; Jack B. Blumenfeld
       <jblumenfeld@mnat.com>; KLJanssenImbruvicaANDAFresenius
       (KLJanssenImbruvicaANDAFresenius@kramerlevin.com)
       <KLJanssenImbruvicaANDAFresenius@kramerlevin.com>
       Subject: RE: Imbruvica Hatch-Waxman: Update on Depositions/Subpoenas

       Counsel,

       Dr. Elias is a third-party and has limited availability to sit for deposition through the November 15
       deadline for fact discovery, as we explained in our October 9 letter. Defendants have noticed 17
       depositions. Plaintiffs have been, and will continue to work diligently to coordinate all of these
       depositions so that they can be conducted at a reasonable time and place for the witnesses within the
       fact discovery period. We are presently not in a position to offer Dr. Elias on alternative dates. As we
       need to keep Dr. Elias up to date about whether the deposition will take place and manage our travel
       arrangements, by 3 p.m. Eastern today, please either (1) confirm that Sun will take his deposition this
       Friday, October 18 or (2) explain why you are not available to take his deposition on that date.

       Dr. Pan is a third-party who resides in China. He is willing to voluntarily make himself available for a
       deposition on October 25 while he will be in the United States. If Zydus would like to attend/participate
       in his deposition, counsel will have to rearrange your schedule to accommodate that date, as Dr. Pan is
       not available at another time. Otherwise, you will have to pursue his deposition through international
       discovery procedures.

       Dr. Smyth likewise has extremely limited availability during the remainder of the fact discovery period
       due to other preexisting obligations. Accordingly, if Defendants would like to take his deposition, you
       will have to accommodate his availability. If you contend you cannot, please explain why you are not
       available on October 22.

       David, with respect to the four tablet patent inventors we explained on our meet and confer last week
       that these inventors will not be sitting for deposition as-noticed. We will respond with alternatives dates
       and locations for these depositions when able.

       We otherwise understand that Defendants have confirmed all of the other deposition dates and will
       proceed accordingly.

       Regards,
       Chanson

       From: Jayita Guhaniyogi <JGuhaniyogi@kasowitz.com>
       Sent: Monday, October 14, 2019 12:19 PM
       To: Chang, Chanson <CChang@cov.com>; Clayton, Natalie <Natalie.Clayton@alston.com>; Sanchez,
       Linda <Linda.Sanchez@alston.com>; BinduPalapura <bpalapura@potteranderson.com>; Brian Farnan
       <bfarnan@farnanlaw.com>; David Moore <dmoore@potteranderson.com>;
       DGattuso@proctorheyman.com <DGattuso@hegh.law>; Ibrutinib - A&B <Ibrutinib-AB@alston.com>; Jay
       R. Deshmukh <JDeshmukh@kasowitz.com>; Michael Farnan <mfarnan@farnanlaw.com>; Aly, Imron T.
       <IAly@schiffhardin.com>; Hsu, John K. <JHsu@schiffhardin.com>; Nelson, Kevin M.
       <KNelson@schiffhardin.com>; Rammer, Thomas A. <TRammer@schiffhardin.com>; Turnelius, Bridget
       <bturnelius@schiffhardin.com>; Stephane O'Byrne <sobyrne@potteranderson.com>; Zydus – Imbruvica
       <Zydus_Imbruvica@kasowitz.com>; Todd S Werner <TWerner@carlsoncaspers.com>; Samuel T Lockner
       <SLockner@carlsoncaspers.com>; DG-Ibrutinib <DG-Ibrutinib@goodwinlaw.com>; John Phillips
                                                   16
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 77 of 138 PageID #:
                                  10881
       <jcp@pgmhlaw.com>; dab@pgmhlaw.com; Hanna, David M. <DHanna@proskauer.com>; Hershy Stern
       <HStern@kasowitz.com>; Caroline L Marsili <CMarsili@carlsoncaspers.com>; Ariaz@schiffhardin.com;
       Ibrutinib - A&B <Ibrutinib-AB@alston.com>; Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>;
       Sharp, Melanie <msharp@ycst.com>; Higgins, James <JHiggins@ycst.com>
       Cc: AbbVie_Imbruvica <AbbVie_Imbruvica@cov.com>; jtigan@mnat.com; 'JBlumenfeld@MNAT.com'
       <JBlumenfeld@MNAT.com>; KLJanssenImbruvicaANDAFresenius
       (KLJanssenImbruvicaANDAFresenius@kramerlevin.com)
       <KLJanssenImbruvicaANDAFresenius@kramerlevin.com>
       Subject: RE: Imbruvica Hatch-Waxman: Update on Depositions/Subpoenas

       [EXTERNAL]
       Chanson,

       At least with respect to Dr. Mark Smyth, Defendants are not available on the date offered.

       Additionally, Zydus is not available for the date offered for Dr. Zhengying Pan.

       Please propose alternate dates for Dr. Smyth and Dr. Pan.

       Regards,
       Jayita



       Jayita Guhaniyogi, Ph.D.
       Kasowitz Benson Torres LLP
       1633 Broadway
       New York, NY 10019
       Tel. (212) 506-1796
       Fax. (212) 500-3433
       JGuhaniyogi@kasowitz.com

       This e-mail and any files transmitted with it are confidential and may be subject to the attorney-client privilege. Use or disclosure of
       this e-mail or any such files by anyone other than a designated addressee is unauthorized. If you are not an intended recipient,
       please notify the sender by e-mail and delete this e-mail without making a copy.

       From: Chang, Chanson [mailto:CChang@cov.com]
       Sent: Monday, October 14, 2019 10:36 AM
       To: Clayton, Natalie <Natalie.Clayton@alston.com>; Sanchez, Linda <Linda.Sanchez@alston.com>;
       BinduPalapura <bpalapura@potteranderson.com>; Brian Farnan <bfarnan@farnanlaw.com>; David
       Moore <dmoore@potteranderson.com>; DGattuso@proctorheyman.com <DGattuso@hegh.law>;
       Ibrutinib - A&B <Ibrutinib-AB@alston.com>; Jay R. Deshmukh <JDeshmukh@kasowitz.com>; Michael
       Farnan <mfarnan@farnanlaw.com>; Aly, Imron T. <IAly@schiffhardin.com>; Hsu, John K.
       <JHsu@schiffhardin.com>; Nelson, Kevin M. <KNelson@schiffhardin.com>; Rammer, Thomas A.
       <TRammer@schiffhardin.com>; Turnelius, Bridget <bturnelius@schiffhardin.com>; Stephane O'Byrne
       <sobyrne@potteranderson.com>; Zydus – Imbruvica <Zydus_Imbruvica@kasowitz.com>; Todd S Werner
       <TWerner@carlsoncaspers.com>; Samuel T Lockner <SLockner@carlsoncaspers.com>; DG-Ibrutinib
       <DG-Ibrutinib@goodwinlaw.com>; John Phillips <jcp@pgmhlaw.com>; dab@pgmhlaw.com; Hanna,
       David M. <DHanna@proskauer.com>; Hershy Stern <HStern@kasowitz.com>; Caroline L Marsili
       <CMarsili@carlsoncaspers.com>; Ariaz@schiffhardin.com; Ibrutinib - A&B <Ibrutinib-AB@alston.com>;
       Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>; Sharp, Melanie <msharp@ycst.com>; Higgins,
       James <JHiggins@ycst.com>
       Cc: AbbVie_Imbruvica <AbbVie_Imbruvica@cov.com>; jtigan@mnat.com; 'JBlumenfeld@MNAT.com'
       <JBlumenfeld@MNAT.com>; KLJanssenImbruvicaANDAFresenius
       (KLJanssenImbruvicaANDAFresenius@kramerlevin.com)

                                                               17
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 78 of 138 PageID #:
                                  10882
       <KLJanssenImbruvicaANDAFresenius@kramerlevin.com>
       Subject: RE: Imbruvica Hatch-Waxman: Update on Depositions/Subpoenas

       **EXTERNAL
         EMAIL**

       Counsel,

       We take it that all dates in the attached correspondence and the dates for the depositions of Drs. Smyth
       and Goldman are confirmed, and are planning accordingly.

       Regards,
       Chanson


       From: Chang, Chanson <CChang@cov.com>
       Sent: Wednesday, October 09, 2019 8:24 PM
       To: Clayton, Natalie <Natalie.Clayton@alston.com>; Sanchez, Linda <Linda.Sanchez@alston.com>;
       BinduPalapura <bpalapura@potteranderson.com>; Brian Farnan <bfarnan@farnanlaw.com>; David
       Moore <dmoore@potteranderson.com>; DGattuso@proctorheyman.com <DGattuso@hegh.law>;
       Ibrutinib - A&B <Ibrutinib-AB@alston.com>; Jay R. Deshmukh <JDeshmukh@kasowitz.com>; Michael
       Farnan <mfarnan@farnanlaw.com>; Aly, Imron T. <IAly@schiffhardin.com>; Hsu, John K.
       <JHsu@schiffhardin.com>; Nelson, Kevin M. <KNelson@schiffhardin.com>; Rammer, Thomas A.
       <TRammer@schiffhardin.com>; Turnelius, Bridget <bturnelius@schiffhardin.com>; Stephane O'Byrne
       <sobyrne@potteranderson.com>; Zydus – Imbruvica <Zydus_Imbruvica@kasowitz.com>; Todd S Werner
       <TWerner@carlsoncaspers.com>; Samuel T Lockner <SLockner@carlsoncaspers.com>; DG-Ibrutinib
       <DG-Ibrutinib@goodwinlaw.com>; John Phillips <jcp@pgmhlaw.com>; dab@pgmhlaw.com;
       KLJanssenImbruvicaANDAFresenius@KRAMERLEVIN.com; Hanna, David M. <DHanna@proskauer.com>;
       'Hershy Stern' <HStern@kasowitz.com>; Caroline L Marsili <CMarsili@carlsoncaspers.com>;
       Ariaz@schiffhardin.com; Ibrutinib - A&B <Ibrutinib-AB@alston.com>; Alvogen_Ibrutinib
       <Alvogen_Ibrutinib@proskauer.com>; Sharp, Melanie <msharp@ycst.com>; Higgins, James
       <JHiggins@ycst.com>
       Cc: AbbVie_Imbruvica <AbbVie_Imbruvica@cov.com>; jtigan@mnat.com; 'JBlumenfeld@MNAT.com'
       <JBlumenfeld@MNAT.com>; KLJanssenImbruvicaANDAFresenius
       (KLJanssenImbruvicaANDAFresenius@kramerlevin.com)
       <KLJanssenImbruvicaANDAFresenius@kramerlevin.com>
       Subject: RE: Imbruvica Hatch-Waxman: Update on Depositions/Subpoenas

       Counsel,

       Please find the attached correspondence.

       Regards,
       Chanson

       From: Chang, Chanson <CChang@cov.com>
       Sent: Friday, October 04, 2019 5:34 PM
       To: Clayton, Natalie <Natalie.Clayton@alston.com>; Sanchez, Linda <Linda.Sanchez@alston.com>;
       BinduPalapura <bpalapura@potteranderson.com>; Brian Farnan <bfarnan@farnanlaw.com>; David
       Moore <dmoore@potteranderson.com>; DGattuso@proctorheyman.com <DGattuso@hegh.law>;
       Ibrutinib - A&B <Ibrutinib-AB@alston.com>; Jay R. Deshmukh <JDeshmukh@kasowitz.com>; Michael
       Farnan <mfarnan@farnanlaw.com>; Aly, Imron T. <IAly@schiffhardin.com>; Hsu, John K.
                                                  18
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 79 of 138 PageID #:
                                  10883
       <JHsu@schiffhardin.com>; Nelson, Kevin M. <KNelson@schiffhardin.com>; Rammer, Thomas A.
       <TRammer@schiffhardin.com>; Turnelius, Bridget <bturnelius@schiffhardin.com>; Stephane O'Byrne
       <sobyrne@potteranderson.com>; Zydus – Imbruvica <Zydus_Imbruvica@kasowitz.com>; Todd S Werner
       <TWerner@carlsoncaspers.com>; Samuel T Lockner <SLockner@carlsoncaspers.com>; Kurtis, Tara
       <TKurtis@schiffhardin.com>; DG-Ibrutinib <DG-Ibrutinib@goodwinlaw.com>; John Phillips
       <jcp@pgmhlaw.com>; dab@pgmhlaw.com; KLJanssenImbruvicaANDAFresenius@KRAMERLEVIN.com;
       Hanna, David M. <DHanna@proskauer.com>; 'Hershy Stern' <HStern@kasowitz.com>; Caroline L Marsili
       <CMarsili@carlsoncaspers.com>; Ariaz@schiffhardin.com; Ibrutinib - A&B <Ibrutinib-AB@alston.com>;
       Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>; Sharp, Melanie <msharp@ycst.com>; Higgins,
       James <JHiggins@ycst.com>
       Cc: AbbVie_Imbruvica <AbbVie_Imbruvica@cov.com>; jtigan@mnat.com; 'JBlumenfeld@MNAT.com'
       <JBlumenfeld@MNAT.com>; KLJanssenImbruvicaANDAFresenius
       (KLJanssenImbruvicaANDAFresenius@kramerlevin.com)
       <KLJanssenImbruvicaANDAFresenius@kramerlevin.com>
       Subject: RE: Imbruvica Hatch-Waxman: Update on Depositions/Subpoenas

       Counsel,

       Please confirm whether Plaintiffs' depositions of each Defendant's witnesses will proceed as-scheduled,
       or if the depositions will be rescheduled. We have heard from one of the Defendants and would
       appreciate a response by early next week from the remaining Defendants, as some of the noticed dates
       are soon approaching.

       Regards,
       Chanson

       From: Chang, Chanson <CChang@cov.com>
       Sent: Tuesday, October 01, 2019 7:03 PM
       To: Clayton, Natalie <Natalie.Clayton@alston.com>; Sanchez, Linda <Linda.Sanchez@alston.com>;
       BinduPalapura <bpalapura@potteranderson.com>; Brian Farnan <bfarnan@farnanlaw.com>; David
       Moore <dmoore@potteranderson.com>; DGattuso@proctorheyman.com <DGattuso@hegh.law>;
       Ibrutinib - A&B <Ibrutinib-AB@alston.com>; Jay R. Deshmukh <JDeshmukh@kasowitz.com>; Michael
       Farnan <mfarnan@farnanlaw.com>; Aly, Imron T. <IAly@schiffhardin.com>; Hsu, John K.
       <JHsu@schiffhardin.com>; Nelson, Kevin M. <KNelson@schiffhardin.com>; Rammer, Thomas A.
       <TRammer@schiffhardin.com>; Turnelius, Bridget <bturnelius@schiffhardin.com>; Stephane O'Byrne
       <sobyrne@potteranderson.com>; Zydus – Imbruvica <Zydus_Imbruvica@kasowitz.com>; Todd S Werner
       <TWerner@carlsoncaspers.com>; Samuel T Lockner <SLockner@carlsoncaspers.com>; Kurtis, Tara
       <TKurtis@schiffhardin.com>; DG-Ibrutinib <DG-Ibrutinib@goodwinlaw.com>; John Phillips
       <jcp@pgmhlaw.com>; dab@pgmhlaw.com; KLJanssenImbruvicaANDAFresenius@KRAMERLEVIN.com;
       Hanna, David M. <DHanna@proskauer.com>; 'Hershy Stern' <HStern@kasowitz.com>; Caroline L Marsili
       <CMarsili@carlsoncaspers.com>; Ariaz@schiffhardin.com; Ibrutinib - A&B <Ibrutinib-AB@alston.com>;
       Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>; Sharp, Melanie <msharp@ycst.com>; Higgins,
       James <JHiggins@ycst.com>
       Cc: AbbVie_Imbruvica <AbbVie_Imbruvica@cov.com>; jtigan@mnat.com; 'JBlumenfeld@MNAT.com'
       <JBlumenfeld@MNAT.com>; KLJanssenImbruvicaANDAFresenius
       (KLJanssenImbruvicaANDAFresenius@kramerlevin.com)
       <KLJanssenImbruvicaANDAFresenius@kramerlevin.com>
       Subject: Imbruvica Hatch-Waxman: Update on Depositions/Subpoenas

       Counsel,



                                                  19
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 80 of 138 PageID #:
                                  10884
       We have received your notices of deposition and subpoena for Drs. Buggy, Honigberg, Verner, Fyfe,
       Wirth, Dubovsky, Wirth, Goldman, Smyth, Elias, Hedrick, and Mody, and Mr. Purro. The depositions will
       not proceed as-noticed by defendants. We are in contact with the witnesses or their counsel, and are
       coordinating with our clients, in light of Defendants' 49-topic Rule 30(b)(6) deposition notice. We will
       follow-up with information about their availability for deposition in short order. Please note that
       depositions of Plaintiffs' witnesses in the Bay Area will likely take place in Covington's San Francisco or
       Palo Alto offices.

       Please let us know if Plaintiffs' depositions of each Defendant's witnesses will proceed as-scheduled, or
       if Defendants will be rescheduling (especially in light of Plaintiffs' 30(b)(6) notices).

       Regards,
       Chanson


       Chanson Chang
       Covington & Burling LLP
       One CityCenter, 850 Tenth Street, NW
       Washington, DC 20001-4956
       T +1 202 662 5708 | cchang@cov.com
       www.cov.com




       NOTICE: This e-mail message and all attachments may contain legally privileged and
       confidential information intended solely for the use of the addressee. If you are not the
       intended recipient, you are hereby notified that you may not read, copy, distribute or
       otherwise use this message or its attachments. If you have received this message in error,
       please notify the sender by email and delete all copies of the message immediately.


       ******************************************************************************
       ************************************************************************
       This message and its attachments are sent from a law firm and may contain information that is
       confidential and protected by privilege from disclosure.
       If you are not the intended recipient, you are prohibited from printing, copying, forwarding or
       saving them.
       Please delete the message and attachments without printing, copying, forwarding or saving them,
       and notify the sender immediately.
       ******************************************************************************
       ************************************************************************




                                                   20
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 81 of 138 PageID #:
                                  10885




                          EXHIBIT 8
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 82 of 138 PageID #:
                                  10886




      Redacted in its Entirety
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 83 of 138 PageID #:
                                  10887




                          EXHIBIT 9
        Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 84 of 138 PageID #:
                                          10888

Higgins, James

From:                              Hanna, David M. <DHanna@proskauer.com>
Sent:                              Monday, February 3, 2020 4:30 PM
To:                                Andersen, Erica; Royzman, Irena; AbbVie_Imbruvica; KL Janssen Imbruvica ANDA
                                   Fresenius; jtigan@mnat.com; JBlumenfeld@MNAT.com
Cc:                                Alvogen_Ibrutinib; Sharp, Melanie; Higgins, James
Subject:                           RE: Pharmacyclics LLC et al v. Alvogen Pine Brook LLC et al 19-434 (CFC)


Counsel,

I am following up on the parties’ meet and confer from Friday, January 31, 2020. During the meet and confer, the
parties discussed supplementation of both Plaintiffs’ and Defendants’ interrogatory responses. Defendants informed
Plaintiffs that they would supplement their responses, and asked Plaintiffs to do the same, particularly with respect to
their response to Defendants’ interrogatory related to secondary considerations. As explained during the meet and
confer, Plaintiffs’ response to the interrogatory on secondary considerations is grossly deficient, and is not sufficient to
put Defendants on notice of Plaintiffs’ contentions. For example, Plaintiffs’ responses do not identify the purported
nexus between any purported secondary consideration to the claimed subject matter of the asserted
claims. Additionally, Plaintiffs’ identification of “Imbruvica” in its discussion of secondary considerations, without
identifying the particular product is also improper. These issues are exemplary of the deficiencies in Plaintiffs’ responses
to Defendants’ interrogatory. Defendants are willing to supplement their responses to Plaintiffs’ interrogatories by
Friday, February 7, 2020, if Plaintiffs will likewise agree to supplement their responses by Friday, February 7, 2020. By
close of business today, please confirm whether Plaintiffs will supplement their responses by Friday, February 7, or
whether they will continue to refuse to supplement. If we do not hear from Plaintiffs by close of business today, we will
understand that Plaintiffs continue to refuse to supplement. If Plaintiffs refuse to supplement, Defendants will seek
appropriate relief with the court, including but not limited to moving to compel a proper response and/or moving to
strike any expert reports that go beyond Plaintiffs’ interrogatory responses.

Defendants are available to continue to meet and confer on the additional discovery issues and claim narrowing,
including potential stipulations to infringement and invalidity, on Wednesday, February 5, at 3PM PT. Please confirm
whether this date works for Plaintiffs, and please circulate a dial in.

Regards,
David

From: Andersen, Erica <eandersen@cov.com>
Sent: Friday, January 31, 2020 8:31 AM
To: Hanna, David M. <DHanna@proskauer.com>; Royzman, Irena <IRoyzman@KRAMERLEVIN.com>; AbbVie_Imbruvica
<AbbVie_Imbruvica@cov.com>; KL Janssen Imbruvica ANDA Fresenius
<KLJanssenImbruvicaANDAFresenius@KRAMERLEVIN.com>; jtigan@mnat.com; JBlumenfeld@MNAT.com
Cc: Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>; Sharp, Melanie <msharp@ycst.com>; Higgins, James
<JHiggins@ycst.com>
Subject: RE: Pharmacyclics LLC et al v. Alvogen Pine Brook LLC et al 19-434 (CFC)

This email originated from outside the Firm.

David,

We can use my dial-in number:

         Call-in toll-free number: 1-866-798-7071 (US/Canada)
                                                             1
     Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 85 of 138 PageID #:
                                       10889
       Call-in number: 1-830-221-9129 (US/Canada)
       Conference Code: 16784377

Regards,
Erica

       From: Hanna, David M. <DHanna@proskauer.com>
       Sent: Thursday, January 30, 2020 7:14 PM
       To: Andersen, Erica <eandersen@cov.com>; Royzman, Irena <IRoyzman@KRAMERLEVIN.com>;
       AbbVie_Imbruvica <AbbVie_Imbruvica@cov.com>; KL Janssen Imbruvica ANDA Fresenius
       <KLJanssenImbruvicaANDAFresenius@KRAMERLEVIN.com>; jtigan@mnat.com; JBlumenfeld@MNAT.com
       Cc: Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>; Sharp, Melanie <msharp@ycst.com>; Higgins,
       James <JHiggins@ycst.com>
       Subject: RE: Pharmacyclics LLC et al v. Alvogen Pine Brook LLC et al 19-434 (CFC)

       [EXTERNAL]
       Erica,

       Your understanding is incorrect – we are not refusing to meet and confer. As you know, Plaintiffs requested an
       extension for the exchange of contentions from yesterday, January 29, 2020, to today, January 30,
       2020. Accordingly, we understood that Plaintiffs would not be available for a meet and confer today. Notably,
       Plaintiffs did not follow up with Defendants about the meet and confer until this evening.

       Defendants are available for a meet and confer tomorrow at 6PM ET, but please note we have a hard stop at
       7PM ET. Please circulate a dial in.

       Regards,
       David

       From: Andersen, Erica <eandersen@cov.com>
       Sent: Thursday, January 30, 2020 3:04 PM
       To: Royzman, Irena <IRoyzman@KRAMERLEVIN.com>; Hanna, David M. <DHanna@proskauer.com>;
       AbbVie_Imbruvica <AbbVie_Imbruvica@cov.com>; KL Janssen Imbruvica ANDA Fresenius
       <KLJanssenImbruvicaANDAFresenius@KRAMERLEVIN.com>; jtigan@mnat.com; JBlumenfeld@MNAT.com
       Cc: Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>; Sharp, Melanie <msharp@ycst.com>; Higgins,
       James <JHiggins@ycst.com>
       Subject: RE: Pharmacyclics LLC et al v. Alvogen Pine Brook LLC et al 19-434 (CFC)

       This email originated from outside the Firm.

       With apologies for multiple emails, correcting tomorrow's date in the below.

                From: Andersen, Erica <eandersen@cov.com>
                Sent: Thursday, January 30, 2020 6:00 PM
                To: Royzman, Irena <IRoyzman@KRAMERLEVIN.com>; Hanna, David M. <DHanna@proskauer.com>;
                AbbVie_Imbruvica <AbbVie_Imbruvica@cov.com>; KL Janssen Imbruvica ANDA Fresenius
                <KLJanssenImbruvicaANDAFresenius@KRAMERLEVIN.com>; jtigan@mnat.com;
                JBlumenfeld@MNAT.com
                Cc: Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>; Sharp, Melanie <msharp@ycst.com>;
                Higgins, James <JHiggins@ycst.com>
                Subject: RE: Pharmacyclics LLC et al v. Alvogen Pine Brook LLC et al 19-434 (CFC)

                David and Sige,

                                                           2
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 86 of 138 PageID #:
                                  10890
       We need to continue our meet and confer. We emailed you repeatedly on Monday (1/27) to coordinate a
       teleconference that evening—you refused to participate. Then on Tuesday (1/28)—well in advance of your
       self-imposed 24-hour notice requirement—we proposed a meet and confer for today at 4:00 PM. You did
       not respond. As such, we understand you are refusing to meet and confer with Plaintiffs. If that is not the
       case, please provide your availability for a teleconference tomorrow (1/31) at 6 pm ET so that we may
       address the remaining issues between the parties.

       Regards,
       Erica



       Erica N. Andersen
       Covington & Burling LLP
       One CityCenter, 850 Tenth Street, NW
       Washington, DC 20001-4956
       T +1 202 662 5549 | eandersen@cov.com
       www.cov.com




               From: Royzman, Irena <IRoyzman@KRAMERLEVIN.com>
               Sent: Monday, January 27, 2020 11:35 PM
               To: Hanna, David M. <DHanna@proskauer.com>; AbbVie_Imbruvica
               <AbbVie_Imbruvica@cov.com>; KL Janssen Imbruvica ANDA Fresenius
               <KLJanssenImbruvicaANDAFresenius@KRAMERLEVIN.com>; jtigan@mnat.com;
               JBlumenfeld@MNAT.com
               Cc: Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>; Sharp, Melanie
               <msharp@ycst.com>; Higgins, James <JHiggins@ycst.com>
               Subject: RE: Pharmacyclics LLC et al v. Alvogen Pine Brook LLC et al 19-434 (CFC)

               [EXTERNAL]
               David,

               We are available at 4 pm ET on Thursday.

               We further respond to the bullets in your email as follows.

                           •   Pursuant to our meet and confers in December, we specifically provided case law
                               that R&D leading to the ANDA Product was relevant. Alvogen informed us had
                               searched for and produced those research and development documents. See
                               12/12/19 Ltr. from Hanna to Andersen & Royzman ("Defendants also confirm
                               that they have produced responsive, non-privileged documents relating to the
                               research and development of Alvogen’s ANDA Product.") Based on our review of
                               Alvogen's document production and depositions of Alvogen's witnesses, we
                               identified three specific categories of R&D documents that it appears Alvogen
                               either did not search for, or searched for, but did not produce. See 1/13/20 Ltr.
                               from Evoy to Hanna at 1-2. Despite numerous meet and confers, Alvogen has
                               neither 1) identified documents related to these three categories in its production
                               (which it said it would do on our 1/24 meet and confer); or 2) confirmed it has or
                               will search for and produce documents in these categories. If Alvogen does not do
                               so by the end of the meet and confer on Thursday, we will raise these issues with
                               the Court.
                           •   Despite agreeing to produce R&D documents--and Plaintiffs providing case law
                               in December establishing their relevance--Alvogen has now backtracked.
                                                   3
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 87 of 138 PageID #:
                                  10891
                                Plaintiffs explained again that R&D documents are relevant to the validity
                                inquiry, and that documents that post-date the patents may be relevant to that
                                inquiry. See, e.g., Sanofi-Aventis Deutschland GmbH v. Glenmark Pharm., Inc.,
                                748 F.3d 1354, 1360 (Fed. Cir. 2014); Reckitt Benckiser Pharms. Inc. v. Watson
                                Laboratories, Inc., 1:13-cv-1674, D.I. 350 at 4 (D. Del. Oct. 26, 2015); see id. at
                                D.I. 446 at 41-42; HTC Corp. v. Tech. Props. Ltd., No. 5:08-CV-00882-PSG, 2013
                                WL 4782598, at *5 (N.D. Cal. Sept. 6, 2013); Disney Enters., Inc. v. Kappos, 923
                                F. Supp. 2d 788, 801 (E.D. Va. 2013). Nor did Plaintiffs say there was an objective
                                indicia of "advantages." Rather, Plaintiffs stated that if Alvogen documented
                                advantages of one crystalline form over another--for example Form A over Form
                                C--that would be relevant to validity. Moreover, Alvogen's acknowledgement
                                of advantages may be evidence of, for example, industry acquiescence and praise.
                           •    We specifically stated we could not confirm that "all documents regarding any
                                polymorph of ibrutinib" had been produced--nor is that consistent with Plaintiffs'
                                Rule 26 obligations, RFP responses and Paragraph 3 disclosures, the Default
                                Discovery Standard, or the realities of electronic discovery. We confirmed that we
                                had searched for, and produced, documents related to the R&D leading to the
                                crystalline form patents and the commercial Imbruvica products (both tablet and
                                capsule)--including documents regarding Form C--located after a reasonable
                                search. This is exactly what Plaintiffs are requesting from Defendants--R&D
                                leading to its ANDA Product, including any alternatives considered.
                           •    Plaintiffs have provided specific information regarding nexus, including (but not
                                limited to) identifying Imbruvica capsules and tablets as commercial
                                embodiments of the patents-in-suit (see Plaintiffs' Fourth Supplemental
                                Responses to Defendants' First Set of Joint Interrogatories at 60) and providing
                                (for example) specific praise and unexpected results for certain claimed
                                conditions and methods of treatment (see, e.g., id. at 50-52). Plaintiffs have
                                provided factual information that bears on nexus, and have also properly
                                objected to this Interrogatory to the extent it calls for expert testimony. No more
                                is needed.
                           •    We look forward to receiving Alvogen’s updated interrogatory and RFA responses
                                by no later than January 31, without further delay.


             Regards,

             Irena




             Irena Royzman
             Partner

             Kramer Levin Naftalis & Frankel LLP
             1177 Avenue of the Americas, New York, New York 10036
             T 212.715.9152 F 212.715.8152

             This communication (including any attachments) is intended solely for the recipient(s) named above and may contain
             information that is confidential, privileged or legally protected. Any unauthorized use or dissemination of this
             communication is strictly prohibited. If you have received this communication in error, please immediately notify the
             sender by return e-mail message and delete all copies of the original communication. Thank you for your cooperation.




                       From: Hanna, David M. <DHanna@proskauer.com>
                       Sent: Monday, January 27, 2020 6:05 PM
                       To: Royzman, Irena <IRoyzman@KRAMERLEVIN.com>; AbbVie_Imbruvica
                       <AbbVie_Imbruvica@cov.com>; KL Janssen Imbruvica ANDA Fresenius
                       <KLJanssenImbruvicaANDAFresenius@KRAMERLEVIN.com>; jtigan@mnat.com;
                                                        4
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 88 of 138 PageID #:
                                  10892
                  JBlumenfeld@MNAT.com
                  Cc: Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>; Sharp, Melanie
                  <msharp@ycst.com>; Higgins, James <JHiggins@ycst.com>
                  Subject: [EXTERNAL] RE: Pharmacyclics LLC et al v. Alvogen Pine Brook LLC et al 19-434
                  (CFC)

                  Irena,

                  You informed us of a meet and confer for the first time a mere few hours ago. In the
                  future, please reach out to us at least 24 hours in advance of the requested meet and
                  confer. That said, we are unavailable to meet and confer until Thursday. Please provide
                  your availability to meet and confer for Thursday after 10AM PT.

                  Additionally, as we explained on the meet and confer on Friday before Plaintiffs ended
                  the meet and confer, Plaintiffs’ interrogatory responses are also deficient and have been
                  on notice of the deficiencies for two months. As we discussed on the meet and confer,
                  the parties should be prepared to identify a date for the mutual exchange of updated
                  interrogatory responses during the parties’ next meet and confer.

                  Furthermore, as a follow up to the meet and confer on Friday:
                      • Plaintiffs represented that they would send us case law related to secondary
                         considerations, including case law that states: 1) it is proper to establish failure
                         of others based on failures that occurred post-issuance of the patent at issue;
                         and 2) “advantages” is a secondary consideration of non-obviousness. To date,
                         we have not received the case law. Please send us the case law in advance of
                         the parties’ next meet and confer.
                      • Additionally, as previously explained in multiple deficiency letters and meet and
                         confers, Plaintiffs’ interrogatory response on secondary considerations is
                         deficient. In advance of the parties’ meet and confer, please identify where
                         Plaintiffs identify a purported nexus between any purported secondary
                         consideration of non-obviousness to the claimed subject matter for each of the
                         asserted claims in Plaintiffs’ interrogatory responses relating to secondary
                         considerations.
                      • Finally, Plaintiffs refused to confirm one way or the other whether they
                         specifically searched for and produced all documents regarding any polymorph
                         of ibrutinib, including but not limited to Form C. Please confirm Plaintiffs
                         specifically searched for and produced all documents regarding any polymorph
                         of ibrutinib before the parties’ next meet and confer.

                  Regards,
                  David

                  From: Royzman, Irena <IRoyzman@KRAMERLEVIN.com>
                  Sent: Monday, January 27, 2020 2:30 PM
                  To: Hanna, David M. <DHanna@proskauer.com>; AbbVie_Imbruvica
                  <AbbVie_Imbruvica@cov.com>; KL Janssen Imbruvica ANDA Fresenius
                  <KLJanssenImbruvicaANDAFresenius@KRAMERLEVIN.com>; jtigan@mnat.com;
                  JBlumenfeld@MNAT.com
                  Cc: Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>; Sharp, Melanie
                  <msharp@ycst.com>; Higgins, James <JHiggins@ycst.com>
                  Subject: RE: Pharmacyclics LLC et al v. Alvogen Pine Brook LLC et al 19-434 (CFC)

                                              5
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 89 of 138 PageID #:
                                  10893
                  This email originated from outside the Firm.

                  David and Sige,
                  Please confirm your availability for the meet and confer at 6:30 ET today. We have
                  arranged for a reporter.
                  Thank you,
                  Irena



                  Irena Royzman
                  Partner

                  Kramer Levin Naftalis & Frankel LLP
                  1177 Avenue of the Americas, New York, New York 10036
                  T 212.715.9152 F 212.715.8152

                  This communication (including any attachments) is intended solely for the recipient(s) named above and
                  may contain information that is confidential, privileged or legally protected. Any unauthorized use or
                  dissemination of this communication is strictly prohibited. If you have received this communication in error,
                  please immediately notify the sender by return e-mail message and delete all copies of the original
                  communication. Thank you for your cooperation.




                  From: Royzman, Irena <IRoyzman@KRAMERLEVIN.com>
                  Sent: Monday, January 27, 2020 12:55 PM
                  To: Hanna, David M. <DHanna@proskauer.com>; AbbVie_Imbruvica
                  <AbbVie_Imbruvica@cov.com>; KL Janssen Imbruvica ANDA Fresenius
                  <KLJanssenImbruvicaANDAFresenius@KRAMERLEVIN.com>; jtigan@mnat.com;
                  JBlumenfeld@MNAT.com
                  Cc: Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>; Sharp, Melanie
                  <msharp@ycst.com>; Higgins, James <JHiggins@ycst.com>
                  Subject: RE: Pharmacyclics LLC et al v. Alvogen Pine Brook LLC et al 19-434 (CFC)

                  David and Sige,

                  Please confirm your availability to complete the meet and confer at 6:30 ET today. We
                  can use the same call-in number as for Friday’s call.


                            1-877-211-3621

                            Passcode: 950 550 5799



                  On Friday’s call, Alvogen committed to supplementing all of its interrogatory responses
                  discussed in our correspondence. Please do so by no later than Friday January 31. We
                  have been discussing these same interrogatories for 1.5 months. Please also
                  supplement interrogatory 1 as Alvogen’s claim constructions have all now been rejected
                  and Alvogen’s response largely relied on its rejected claim construction positions.

                  For the same reason, please provide supplemental RFA responses no later than Friday
                  January 31. For the responses to the RFAs, Alvogen again relied on its proposed and
                  now rejected claim constructions.
                                                     6
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 90 of 138 PageID #:
                                  10894

                  Thank you,

                  Irena



                  Irena Royzman
                  Partner

                  Kramer Levin Naftalis & Frankel LLP
                  1177 Avenue of the Americas, New York, New York 10036
                  T 212.715.9152 F 212.715.8152

                  This communication (including any attachments) is intended solely for the recipient(s) named above and
                  may contain information that is confidential, privileged or legally protected. Any unauthorized use or
                  dissemination of this communication is strictly prohibited. If you have received this communication in error,
                  please immediately notify the sender by return e-mail message and delete all copies of the original
                  communication. Thank you for your cooperation.




                  From: Royzman, Irena <IRoyzman@KRAMERLEVIN.com>
                  Sent: Thursday, January 23, 2020 9:55 PM
                  To: Hanna, David M. <DHanna@proskauer.com>; AbbVie_Imbruvica
                  <AbbVie_Imbruvica@cov.com>; KL Janssen Imbruvica ANDA Fresenius
                  <KLJanssenImbruvicaANDAFresenius@KRAMERLEVIN.com>; jtigan@mnat.com;
                  JBlumenfeld@MNAT.com
                  Cc: Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>; Sharp, Melanie
                  <msharp@ycst.com>; Higgins, James <JHiggins@ycst.com>
                  Subject: RE: Pharmacyclics LLC et al v. Alvogen Pine Brook LLC et al 19-434 (CFC)

                  David,
                  We can make 4:30 ET work tomorrow and are available until 6:30 ET. We can use the
                  same call-in that Dan previously provided (also below). We’ll be prepared to address all
                  the issues.
                  Irena

                  1-877-211-3621

                  Passcode: 950 550 5799




                  Irena Royzman
                  Partner

                  Kramer Levin Naftalis & Frankel LLP
                  1177 Avenue of the Americas, New York, New York 10036
                  T 212.715.9152 F 212.715.8152

                  This communication (including any attachments) is intended solely for the recipient(s) named above and
                  may contain information that is confidential, privileged or legally protected. Any unauthorized use or
                                                     7
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 91 of 138 PageID #:
                                  10895
                  dissemination of this communication is strictly prohibited. If you have received this communication in error,
                  please immediately notify the sender by return e-mail message and delete all copies of the original
                  communication. Thank you for your cooperation.




                  From: Hanna, David M. <DHanna@proskauer.com>
                  Sent: Thursday, January 23, 2020 8:34 PM
                  To: Royzman, Irena <IRoyzman@KRAMERLEVIN.com>; AbbVie_Imbruvica
                  <AbbVie_Imbruvica@cov.com>; KL Janssen Imbruvica ANDA Fresenius
                  <KLJanssenImbruvicaANDAFresenius@KRAMERLEVIN.com>; jtigan@mnat.com;
                  JBlumenfeld@MNAT.com
                  Cc: Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>; Sharp, Melanie
                  <msharp@ycst.com>; Higgins, James <JHiggins@ycst.com>
                  Subject: [EXTERNAL] RE: Pharmacyclics LLC et al v. Alvogen Pine Brook LLC et al 19-434
                  (CFC)

                  Irena,

                  We are unavailable to meet and confer at tomorrow 2:30PM ET, but are available to
                  meet and confer tomorrow at 4PM ET. Please confirm that Plaintiffs will be prepared to
                  address the issues raised in my January 15, 2020 letter, which memorializes the
                  discovery deficiencies identified by Alvogen and Natco. Additionally, please circulate a
                  dial in for the meet and confer.

                  Regards,
                  David

                  From: Royzman, Irena <IRoyzman@KRAMERLEVIN.com>
                  Sent: Thursday, January 23, 2020 11:22 AM
                  To: Hanna, David M. <DHanna@proskauer.com>; AbbVie_Imbruvica
                  <AbbVie_Imbruvica@cov.com>; KL Janssen Imbruvica ANDA Fresenius
                  <KLJanssenImbruvicaANDAFresenius@KRAMERLEVIN.com>; jtigan@mnat.com;
                  JBlumenfeld@MNAT.com
                  Cc: Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>; Sharp, Melanie
                  <msharp@ycst.com>; Higgins, James <JHiggins@ycst.com>
                  Subject: RE: Pharmacyclics LLC et al v. Alvogen Pine Brook LLC et al 19-434 (CFC)

                  This email originated from outside the Firm.

                  David,
                  Please confirm tomorrow’s meet and confer at 2:30 PM ET.
                  Thank you,
                  Irena



                  Irena Royzman
                  Partner

                  Kramer Levin Naftalis & Frankel LLP
                  1177 Avenue of the Americas, New York, New York 10036
                  T 212.715.9152 F 212.715.8152


                                                     8
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 92 of 138 PageID #:
                                  10896
                  This communication (including any attachments) is intended solely for the recipient(s) named above and
                  may contain information that is confidential, privileged or legally protected. Any unauthorized use or
                  dissemination of this communication is strictly prohibited. If you have received this communication in error,
                  please immediately notify the sender by return e-mail message and delete all copies of the original
                  communication. Thank you for your cooperation.




                  From: Royzman, Irena <IRoyzman@KRAMERLEVIN.com>
                  Sent: Wednesday, January 22, 2020 3:49 PM
                  To: Hanna, David M. <DHanna@proskauer.com>; AbbVie_Imbruvica
                  <AbbVie_Imbruvica@cov.com>; KL Janssen Imbruvica ANDA Fresenius
                  <KLJanssenImbruvicaANDAFresenius@KRAMERLEVIN.com>; jtigan@mnat.com;
                  JBlumenfeld@MNAT.com
                  Cc: Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>; Sharp, Melanie
                  <msharp@ycst.com>; Higgins, James <JHiggins@ycst.com>
                  Subject: RE: Pharmacyclics LLC et al v. Alvogen Pine Brook LLC et al 19-434 (CFC)

                  David,
                  The discovery we are seeking is relevant to opening expert reports and it cannot
                  wait. Please confirm today your availability at 2:30 PM ET on Friday. We also remain
                  available to meet and confer at 7 PM ET today.
                  Irena



                  Irena Royzman
                  Partner

                  Kramer Levin Naftalis & Frankel LLP
                  1177 Avenue of the Americas, New York, New York 10036
                  T 212.715.9152 F 212.715.8152

                  This communication (including any attachments) is intended solely for the recipient(s) named above and
                  may contain information that is confidential, privileged or legally protected. Any unauthorized use or
                  dissemination of this communication is strictly prohibited. If you have received this communication in error,
                  please immediately notify the sender by return e-mail message and delete all copies of the original
                  communication. Thank you for your cooperation.




                  From: Hanna, David M. <DHanna@proskauer.com>
                  Sent: Wednesday, January 22, 2020 12:27 PM
                  To: Royzman, Irena <IRoyzman@KRAMERLEVIN.com>; AbbVie_Imbruvica
                  <AbbVie_Imbruvica@cov.com>; KL Janssen Imbruvica ANDA Fresenius
                  <KLJanssenImbruvicaANDAFresenius@KRAMERLEVIN.com>; jtigan@mnat.com;
                  JBlumenfeld@MNAT.com
                  Cc: Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>; Sharp, Melanie
                  <msharp@ycst.com>; Higgins, James <JHiggins@ycst.com>
                  Subject: [EXTERNAL] RE: Pharmacyclics LLC et al v. Alvogen Pine Brook LLC et al 19-434
                  (CFC)

                  Irena,

                  As explained in my emails from yesterday, we are amenable to discussing a stipulation
                  to infringement of certain claims after we review Plaintiffs’ final infringement
                  contentions. Plaintiffs’ initial infringement contentions are deficient, as previously
                                                     9
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 93 of 138 PageID #:
                                  10897
                  explained in interrogatory responses, multiple meet and confers, letter and e-mail
                  correspondence, and in view of the recent Markman hearing. We would like to review
                  and evaluate Plaintiffs’ final infringement contentions before we discuss a stipulation to
                  infringement. We believe it makes sense to discuss the outstanding discovery disputes
                  in view of the contentions and a potential stipulation to streamline the discovery
                  disputes presented to the Court.

                  In any event, we are no longer available to meet and confer at 4PM PT today. We
                  committed to other obligations since we did not hear from Plaintiffs for over six hours
                  after Defendants informed Plaintiffs yesterday that the parties should meet and confer
                  next week after the parties exchange contentions.

                  Regards,
                  David

                  From: Royzman, Irena <IRoyzman@KRAMERLEVIN.com>
                  Sent: Tuesday, January 21, 2020 7:11 PM
                  To: Hanna, David M. <DHanna@proskauer.com>; AbbVie_Imbruvica
                  <AbbVie_Imbruvica@cov.com>; KL Janssen Imbruvica ANDA Fresenius
                  <KLJanssenImbruvicaANDAFresenius@KRAMERLEVIN.com>; jtigan@mnat.com;
                  JBlumenfeld@MNAT.com
                  Cc: Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>; Sharp, Melanie
                  <msharp@ycst.com>; Higgins, James <JHiggins@ycst.com>
                  Subject: RE: Pharmacyclics LLC et al v. Alvogen Pine Brook LLC et al 19-434 (CFC)

                  This email originated from outside the Firm.

                  David,
                  We cannot agree to put off the meet and confer. The discovery issues are pressing as is
                  the need to know whether Alvogen will stipulate to infringement of the claims below.
                  Given Alvogen's ANDA Product, its PIV Notice Letters, and its Interrogatory Response, it
                  is clear we should not have to put in final contentions and Alvogen should stipulate to
                  infringement. We will speak to you at 7 PM ET tomorrow.
                  Thank you,
                  Irena



                  Irena Royzman
                  Partner

                  Kramer Levin Naftalis & Frankel LLP
                  1177 Avenue of the Americas, New York, New York 10036
                  T 212.715.9152 F 212.715.8152

                  This communication (including any attachments) is intended solely for the recipient(s) named above and
                  may contain information that is confidential, privileged or legally protected. Any unauthorized use or
                  dissemination of this communication is strictly prohibited. If you have received this communication in error,
                  please immediately notify the sender by return e-mail message and delete all copies of the original
                  communication. Thank you for your cooperation.




                  From: Hanna, David M. <DHanna@proskauer.com>
                  Sent: Tuesday, January 21, 2020 4:37 PM
                                                    10
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 94 of 138 PageID #:
                                  10898
                  To: Royzman, Irena <IRoyzman@KRAMERLEVIN.com>; AbbVie_Imbruvica
                  <AbbVie_Imbruvica@cov.com>; KL Janssen Imbruvica ANDA Fresenius
                  <KLJanssenImbruvicaANDAFresenius@KRAMERLEVIN.com>; jtigan@mnat.com;
                  JBlumenfeld@MNAT.com
                  Cc: Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>; Sharp, Melanie
                  <msharp@ycst.com>; Higgins, James <JHiggins@ycst.com>
                  Subject: [EXTERNAL] RE: Pharmacyclics LLC et al v. Alvogen Pine Brook LLC et al 19-434
                  (CFC)

                  Counsel,

                  As explained in my email from earlier this morning, Defendants will consider Plaintiffs’
                  proposal regarding claim narrowing once Defendants review Plaintiffs’ Final
                  Infringement Contentions. That said, in response to Mr. Chang’s email from this
                  morning, Alvogen and Natco are amenable to an extension until Monday, January 27,
                  2020, as proposed in a separate email by Mr. Rammer earlier this morning. Please
                  circulate a draft stipulation as soon as possible.

                  Relatedly, in view of the parties’ exchange of contentions and to streamline the parties’
                  discovery disputes, Defendants propose that the parties meet and confer on
                  Defendants’ and Plaintiffs’ discovery disputes, including claim narrowing, at a time after
                  the parties finalize contentions. Please provide your availability for a meet and confer
                  early next week after the parties exchange their contentions.

                  Regards,
                  David

                  From: Hanna, David M. <DHanna@proskauer.com>
                  Sent: Tuesday, January 21, 2020 8:08 AM
                  To: Royzman, Irena <IRoyzman@KRAMERLEVIN.com>; AbbVie_Imbruvica
                  <AbbVie_Imbruvica@cov.com>; KL Janssen Imbruvica ANDA Fresenius
                  <KLJanssenImbruvicaANDAFresenius@KRAMERLEVIN.com>; jtigan@mnat.com;
                  JBlumenfeld@MNAT.com
                  Cc: Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>; Sharp, Melanie
                  <msharp@ycst.com>; Higgins, James <JHiggins@ycst.com>
                  Subject: RE: Pharmacyclics LLC et al v. Alvogen Pine Brook LLC et al 19-434 (CFC)

                  Irena,

                  We were prepared to discuss claim narrowing on the parties’ meet and confer on
                  Wednesday, January 15, 2019, but Plaintiffs terminated the meet and confer after 1
                  hour, without providing notice in advance of the meet and confer that Plaintiffs were
                  only available for 1 hour. Defendants proposed an alternative date, Monday, January
                  20, 2019, but you rejected it. As you know, Plaintiffs’ final infringement contentions are
                  due Wednesday, January 22, 2020. As previously discussed on several of the parties’
                  meet and confers, as identified in several letters to Plaintiffs, and as explained in
                  Alvogen’s and Natco’s responses to Plaintiffs’ Interrogatory No. 1, Plaintiffs’ initial
                  infringement contentions are grossly deficient. We are unable to consider your
                  proposal until we see Plaintiffs’ final infringement contentions. Once we have Plaintiffs’
                  final infringement contentions, Defendants will consider Plaintiffs’ proposal and
                  schedule a meet and confer to discuss.

                                             11
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 95 of 138 PageID #:
                                  10899
                  Regards,
                  David

                  From: Royzman, Irena <IRoyzman@KRAMERLEVIN.com>
                  Sent: Thursday, January 16, 2020 12:13 PM
                  To: Hanna, David M. <DHanna@proskauer.com>; AbbVie_Imbruvica
                  <AbbVie_Imbruvica@cov.com>; KL Janssen Imbruvica ANDA Fresenius
                  <KLJanssenImbruvicaANDAFresenius@KRAMERLEVIN.com>; jtigan@mnat.com;
                  JBlumenfeld@MNAT.com
                  Cc: Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>; Sharp, Melanie
                  <msharp@ycst.com>; Higgins, James <JHiggins@ycst.com>
                  Subject: RE: Pharmacyclics LLC et al v. Alvogen Pine Brook LLC et al 19-434 (CFC)

                  This email originated from outside the Firm.

                  David and Sige,

                  The Court has now construed the claims and rejected each of Alvogen’s proposed
                  constructions. Alvogen also raised claim narrowing with the Court, and Plaintiffs raised
                  the need for an infringement stipulation so hundreds of thousands of dollars will not be
                  wasted on issues that cannot be reasonably disputed. The Court provided guidance. As
                  we informed you prior to the Markman hearing, Plaintiffs are willing to narrow claims as
                  long as Alvogen stipulates to infringement in accordance with its Paragraph IV Notice
                  letters.

                  We were troubled that, at the Markman hearing, even after Alvogen’s constructions
                  were rejected by the Court, Alvogen appeared to contend that it did not infringe the
                  compound patents. We were also troubled by Alvogen’s seeming assertion to the Court
                  that Plaintiffs were proceeding under DOE as to the compound claims (contrary to
                  Plaintiffs’ contentions) and that Alvogen did not understand why it infringed the
                  compound claims. We refer you to Alvogen’s PIV Notice letters and also Takeda v.
                  Mylan (which we provided to you previously and do so again) where the case was found
                  exceptional due to theories that deviated from the positions in the PIV Notice
                  letter. We also provide Alvogen with MarcTec v. J&J/Cordis where full attorney and
                  expert fees were awarded after a party continued to press infringement positions
                  premised on claim constructions even after those constructions were rejected by the
                  Court.

                  Please let us know by no later than 12 PM ET on January 21 whether Alvogen will
                  stipulate to infringement of the narrowed list of claims below. If you do not agree,
                  please confirm your availability to meet and confer on January 21 at 2 PM ET so that we
                  can bring these issues to the Court. During the Markman hearing, you told the Court
                  "perhaps we can jointly submit something to the Court in the next week or so" on the
                  narrowing of claims and issues. Tr. at 73:19-21. We would like to do that no later than
                  next week if necessary given the upcoming opening expert reports.

                  Thank you,

                  Irena

                          •    309 Patent: claims 10, 14
                          •    444 Patent: claims 5, 6, 8
                                              12
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 96 of 138 PageID #:
                                  10900
                            •    711 Patent: claim 2
                            •    403 Patent: claim 2
                            •    091 Patent: claim 21
                            •    277 Patent: claims 7, 8, 11
                            •    015 Patent: claim 17
                            •    284 Patent: claim 11
                            •    090 Patent: claim 2
                            •    455 Patent: claims 1-8, 10
                            •    753 Patent: claims 1, 6, 11, 13, 14, 17
                            •    548 Patent: claims 1, 4, 15-28
                            •    140 Patent: claims 1-4
                            •    857 Patent: claims 9, 10, 20, 21, 23, 24, 29, 30, 37
                            •    507 Patent: claim 1, 2, 3, 27, 28
                            •    386 Patent: claims 1, 2, 4-20




                  Irena Royzman
                  Partner

                  Kramer Levin Naftalis & Frankel LLP
                  1177 Avenue of the Americas, New York, New York 10036
                  T 212.715.9152 F 212.715.8152

                  This communication (including any attachments) is intended solely for the recipient(s) named above and
                  may contain information that is confidential, privileged or legally protected. Any unauthorized use or
                  dissemination of this communication is strictly prohibited. If you have received this communication in error,
                  please immediately notify the sender by return e-mail message and delete all copies of the original
                  communication. Thank you for your cooperation.




                  From: Royzman, Irena <IRoyzman@KRAMERLEVIN.com>
                  Sent: Monday, January 6, 2020 1:13 PM
                  To: Hanna, David M. <DHanna@proskauer.com>; AbbVie_Imbruvica
                  <AbbVie_Imbruvica@cov.com>; KL Janssen Imbruvica ANDA Fresenius
                  <KLJanssenImbruvicaANDAFresenius@KRAMERLEVIN.com>; jtigan@mnat.com;
                  JBlumenfeld@MNAT.com
                  Cc: Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>; Sharp, Melanie
                  <msharp@ycst.com>; Higgins, James <JHiggins@ycst.com>
                  Subject: RE: Pharmacyclics LLC et al v. Alvogen Pine Brook LLC et al 19-434 (CFC)

                  David,

                  Your understanding is incorrect. Plaintiffs have proposed to reduce the number of
                  claims asserted against FK if FK will stipulate to infringement of those claims. If FK does
                  not do so, we will raise the issue with the Court.

                  What is unreasonable and a waste of resources are Alvogen/Natco's claim construction
                  positions. We ask again that Alvogen/Natco reconsider their claim constructions, as
                  they are contrary to the Court's constructions, contrary to law, contrary to the proposed
                  (and rejected) constructions of the defendants in the Capsule Action, and even contrary

                                                    13
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 97 of 138 PageID #:
                                  10901
                  to Alvogen/Natco’s own Paragraph IV Notice letters. Alvogen and Natco have also
                  ignored our January 2 request to discuss their wasteful positions prior to the January 13
                  hearing.

                  In any event, unless Alvogen and Natco will reconsider their proposed claim
                  constructions, it makes the most sense to discuss Alvogen/Natco’s stipulation to
                  infringement and Plaintiffs’ reduction of claims after January 13. If Alvogen/Natco do
                  not stipulate to infringement at that point (consistent with their Paragraph IV Notice
                  letters), then we will seek relief from the Court.

                  Regards,
                  Irena



                  Irena Royzman
                  Partner

                  Kramer Levin Naftalis & Frankel LLP
                  1177 Avenue of the Americas, New York, New York 10036
                  T 212.715.9152 F 212.715.8152
                  iroyzman@kramerlevin.com

                  Bio

                  This communication (including any attachments) is intended solely for the recipient(s) named above and
                  may contain information that is confidential, privileged or legally protected. Any unauthorized use or
                  dissemination of this communication is strictly prohibited. If you have received this communication in error,
                  please immediately notify the sender by return e-mail message and delete all copies of the original
                  communication. Thank you for your cooperation.


                  From: Hanna, David M. <DHanna@proskauer.com>
                  Sent: Friday, January 3, 2020 10:14 PM
                  To: AbbVie_Imbruvica <AbbVie_Imbruvica@cov.com>; KL Janssen Imbruvica ANDA
                  Fresenius <KLJanssenImbruvicaANDAFresenius@KRAMERLEVIN.com>;
                  jtigan@mnat.com; JBlumenfeld@MNAT.com
                  Cc: Alvogen_Ibrutinib <Alvogen_Ibrutinib@proskauer.com>; Sharp, Melanie
                  <msharp@ycst.com>; Higgins, James <JHiggins@ycst.com>
                  Subject: [EXTERNAL] Pharmacyclics LLC et al v. Alvogen Pine Brook LLC et al 19-434 (CFC)

                  Counsel,

                  We understand that Plaintiffs have agreed to narrow the number of asserted claims
                  against Fresenius Kabi in the Capsule Action. As you know, Plaintiffs are currently
                  asserting nearly 150 claims against Defendants Alvogen Pine Brooks LLC and Natco
                  Pharma Limited. Plaintiffs will not be able to assert this number of claims at trial against
                  Alvogen and Natco, and it is unprecedented, unreasonable, prejudicial and a waste of
                  the parties’ and Court’s resources to litigate this number of claims in the months leading
                  up to trial when Plaintiffs know they will not be able to assert this number of claims of
                  trial. A reduction of claims now would, for example, make the upcoming expert reports
                  more efficient and reduce unnecessary burden on the parties. Additionally, a reduction
                  in the number of claims could reduce the number of claim terms that need to be
                  construed before Judge Connolly, as well as eliminate certain claims and patents that

                                                    14
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 98 of 138 PageID #:
                                  10902
                  are the subject of Alvogen and Natco’s pending motion for leave to amend the
                  pleadings.

                  Please confirm by close of business Monday, January 6, that Plaintiffs will reduce the
                  number of asserted claims to no more than 20 claims against Alvogen and Natco, and
                  will provide a list of claims that they are asserting by Wednesday, January 8. Otherwise,
                  please provide your availability for a meet and confer on Monday, January 6, 2020. To
                  be clear, Alvogen and Natco believe that litigating 20 claims is still unreasonable and
                  burdensome, and it would be an extreme waste of resources to litigate 20
                  claims. However, Alvogen and Natco will agree to re-visit a reduction in the number of
                  claims at a later time.

                  Regards,
                  David



                                  ******************************************************
                                  ******************************************************
                                  ******************************************
                                  This message and its attachments are sent from a law firm and may
                                  contain information that is confidential and protected by privilege
                                  from disclosure.
                                  If you are not the intended recipient, you are prohibited from
                                  printing, copying, forwarding or saving them.
                                  Please delete the message and attachments without printing,
                                  copying, forwarding or saving them, and notify the sender
                                  immediately.
                                  ******************************************************
                                  ******************************************************
                                  ******************************************




                                             15
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 99 of 138 PageID #:
                                  10903




                        EXHIBIT 10
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 100 of 138 PageID #:
                                   10904




       Redacted in its Entirety
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 101 of 138 PageID #:
                                   10905




                         EXHIBIT 11
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 102 of 138 PageID #:
                                   10906




       Redacted in its Entirety
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 103 of 138 PageID #:
                                   10907




                         EXHIBIT 12
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 104 of 138 PageID #:
                                   10908


                                     Proskauer Rose LLP 2029 Century Park East, Suite 2400 Los Angeles, CA 90067-3010




                                                                                                                      David M. Hanna
 June 23, 2020                                                                                                        Attorney at Law
                                                                                                                      d +1.310.284.4513
 Via Email                                                                                                            f 310.557.2193
                                                                                                                      DHanna@proskauer.com
                                                                                                                      www.proskauer.com
 Erica Andersen
 Covington & Burling LLP
 One CityCenter, 850 Tenth Street, NW
 Washington, DC 20001

 Irena Royzman
 Kramer Levin Naftalis & Frankel LLP
 1177 6th Ave
 New York, NY 10036

 Re: Pharmacyclics LLC v. Alvogen, C.A. No. 19-434-CFC (D. Del.); Pharmacyclics LLC, et
     al. v. Zydus Worldwide DMCC, et al., C.A. No. 1:18-192-CFC (consolidated) (D. Del.)

 Dear Erica and Irena:

        I write to follow up on the parties’ June 12, 2020 meet and confer (“June 12 meet and
 confer”) regarding various expert deposition issues.

 Plaintiffs’ Experts’ Availabilities

         As I explained in multiple emails and during the June 12 meet and confer, Defendants are
 extremely prejudiced by Plaintiffs’ failure to provide availabilities for their experts on at least two
 different dates in two different weeks, as the parties’ previously agreed upon as part of their
 negotiation to extend the case schedule. Plaintiffs confirmed the parties’ prior agreement during
 the meet and confer, and for the first time offered up an explanation that they decided not to fulfill
 their part of the agreement because of recent developments with covid-19 (which, frankly, makes
 no sense). Notably, Plaintiffs failed to notify Defendants prior to the agreed upon exchange that
 they would not provide all of their expert availabilities or provide availabilities for their experts
 on at least two different dates in different weeks.

         Defendants again requested during the meet and confer alternative dates in different weeks
 for Plaintiffs’ expert witnesses so that Defendants could consider those dates in view of the limited
 availability of Defendants’ counsel and Defendants’ experts. Plaintiffs’ continued refusal to
 provide alternative dates of availability during different weeks for their experts makes it impossible
 to finalize a deposition schedule.

         Please provide Defendants with the availability for all of Plaintiffs’ experts’ on alternative
 dates in different weeks by the close of business on Wednesday, June 24, or provide your
 availability for a meet and confer on Wednesday, June 24, so that the parties can confirm that they
 are at an impasse and Defendants can address this issue with the Court.



    Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Newark | Paris | São Paulo | Washington, DC
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 105 of 138 PageID #:
                                   10909



 E. Andersen & I. Royzman
 June 23, 2020
 Page 2

 Plaintiffs’ Untimely Antedating Arguments

         As explained on the June 12 meet and confer, Plaintiffs’ attempt to antedate PR Newswire,
 Roth 2010, and Advani 2010 with the declaration of Dr. Buggy is untimely. Plaintiffs did not
 disclose this defense until five months after the close of fact discovery despite Defendants’
 discovery requests that specifically requested this information. See, e.g., Alvogen and Natco
 Interrogatory No. 8; Joint Interrogatory No. 6. During the June 12 meet and confer, Plaintiffs
 agreed to provide Alvogen and Zydus with a two-hour deposition of Dr. Buggy. Unfortunately, a
 two-hour deposition is insufficient. Alvogen and Zydus are entitled to at least a seven-hour
 deposition of Dr. Buggy, and Alvogen and Zydus confirm that they will need seven hours for Dr.
 Buggy’s deposition.

         Plaintiffs explained that Alvogen and Zydus should only get two hours because Defendants
 previously deposed Dr. Buggy on the majority of the underlying documents during his deposition.
 However, as I explained, Defendants did not have an opportunity to depose Dr. Buggy on these
 documents, and the additional documents relied upon by Dr. Buggy in his declaration, in view of
 Plaintiffs’ untimely antedating defense.

         During the meet and confer, Plaintiffs confirmed that they have availabilities for the
 deposition of Dr. Buggy for at least two different dates in two different weeks. Defendants asked
 Plaintiffs to provide Defendants with those dates; however, Plaintiffs have not yet provided
 Defendants with Dr. Buggy’s availabilities.

         To be clear, a seven-hour deposition of Dr. Buggy will not overcome the prejudice caused
 by Plaintiffs’ untimely disclosure. Please confirm that Plaintiffs will offer Dr. Buggy for a seven-
 hour deposition; confirm that Plaintiffs, the other purported inventors Gwen Fyfe and David Loury,
 and the authors of PR Newswire, Roth 2010, and Advani 2010 will allow the depositions of the
 authors to proceed; provide Alvogen and Zydus with the availabilities of each of Dr. Buggy, the
 other purported inventors, and the authors for a deposition on at least two separate dates in two
 different weeks, and confirm that Plaintiffs will not oppose Defendants’ service of supplemental
 expert reports on the antedating issue by the close of business on Wednesday, June 24, or provide
 your availability for a meet and confer on Wednesday, June 24, so that the parties can confirm that
 they are at an impasse and Defendants can address this issue with the Court.

         Defendants reserve the right to seek appropriate relief from the Court, including but not
 limited to a motion to strike to preclude Dr. Rule, Dr. Buggy, the other purported inventors Gwen
 Fyfe and David Loury, and any author of PR Newswire, Roth 2010, or Advani 2010 from testifying
 on any facts or defenses related to antedating PR Newswire, Roth 2010, or Advani 2010.

 Deposition Time for Drs. Meyerson and Williams

         We understand that Plaintiffs do not agree to produce each of Drs. Myerson and Williams
 for two seven-hour depositions on consecutive days, and Plaintiffs instead seek to limit each of the
 depositions of Drs. Myerson and Williams to one seven-hour deposition. Defendants disagree.
 Drs. Myerson and Williams are opining on distinct issues of infringement for different defendants
 on different products with respect to different patents in different litigations. While Defendants
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 106 of 138 PageID #:
                                   10910



 E. Andersen & I. Royzman
 June 23, 2020
 Page 3

 believe they are entitled to two seven-hour depositions for each of Drs. Myerson and Williams,
 Defendants are willing to agree to a ten-hour deposition for each of Drs. Meyerson and Williams
 in the interest of compromise.

         Please confirm by the close of business on Wednesday, June 24 that Plaintiffs will
 provide each of Drs. Meyerson and Williams for a ten-hour deposition, across two consecutive
 days, or provide your availability for a meet and confer on Wednesday, June 24, so that the parties
 can confirm that they are at an impasse and Defendants can address this issue with the Court.

 Expert Deposition Logistics and Exhibits

         Defendants understand from the June 12 meet and confer that the parties are currently
 considering fully remote expert depositions where the attorney(s) defending the deposition, the
 attorney(s) taking the deposition, and the witness will all be in separate locations. We understand
 that each party is following up with their respective clients to confirm whether such an arrangement
 will work, and whether such an arrangement will remain in place for the entirety of the expert
 deposition schedule or will change to in-person depositions based on developments with covid-19.

         Defendants also understand from the June 12 meet and confer that Plaintiffs are proposing
 that hard copies of the expert reports and potential deposition exhibits be sent by the deposing
 party to the witness and his or her counsel who are defending the deposition in advance of the
 deposition. Defendants are considering this proposal and will follow-up with Plaintiffs shortly
 regarding whether this proposal will work for Defendants.

                                                                   Sincerely,



                                                                   David M. Hanna
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 107 of 138 PageID #:
                                   10911




                         EXHIBIT 13
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 108 of 138 PageID #:
                                   10912




 By Electronic Mail                                                  June 27, 2020

 David M. Hanna
 Proskauer Rose LLP
 2029 Century Park East, Suite 2400
 Los Angeles, CA 90067-3010


        Re: Pharmacyclics LLC et al. v. Alvogen Pine Brook et al., C.A. No. 19-434-
              CFC-CJB (D. Del.); Pharmacyclics LLC et al. v. Zydus Worldwide
              DMCC, et al., C.A. No. 18-192-CFC-CJB (D. Del.)

 Dear David:

        We write in response to your correspondence of June 23, 2020 (“Ltr.”), and e-mail
 correspondence of June 24, 2020.

        Deposition Schedule

         It is Defendants—not Plaintiffs—that have made it “impossible” (Ltr. at 1) to finalize a
 deposition schedule by failing to consider or engage with the schedule we proposed on June 9.
 The parties need to schedule more than 20 depositions (not including the additional depositions
 recently requested) in the span of six weeks. Given the need for all parties to review reply reports,
 this means there will need to be at least 4–5 depositions a week. Plaintiffs have taken these
 constraints and the availability provided, and created a schedule we believe is fair to all parties.
 During the June 12 meet and confer, Defendants told us they were evaluating the schedule we
 proposed on June 9. You state that Defendants are “extremely prejudiced” by that schedule (Ltr.
 at 1), but have provided not one example of this prejudice, nor one date that does not work for
 Defendants. We have offered multiple times to consider alternative dates if there are particular
 issues, and received no response. At this point, we need immediate confirmation on the deposition
 schedule. Indeed, because of the passage of time and other commitments, three of our experts
 (Drs. Taft, Myerson, and Williams) are no longer available on the offered dates. On June 26,
 Sandoz/Lek also informed us that Dr. Ferrara now has a COVID related conflict on July 10, and
 requested he be deposed August 5. We therefore have adjusted the schedule as reflected below
 (depositions that have changed are marked in red):
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 109 of 138 PageID #:
                                   10913



 David M. Hanna
 June 27, 2020
 Page 2


   Sun          Mon            Tues            Wed              Thurs          Fri            Sat
 July      6              7               8                9               10            11
 5                                                                         Cremieux



 12        13             14              15               16              17            18
                                          Donovan                          McDuff
                                                                           Reider


 19        20             21              22               23              24            25
           Lepore                         Hoffman          Stephenson      Cooke




 26        27             28              29               30              31            August
           Grossbard                      Steed            Myerson         Chao          1
                                                                           Taft


 2         3              4               5                6               7             8
                                          Drover           Rule            Swift
                                          Ferrara


 9         10             11              12               13              14            15
                          Amiji                            Fassihi         Williams
                          Oleksowicz



       Please confirm on our June 29 meet and confer that this schedule will work for
 Defendants.

        For the first time on June 24—a month after providing witness availability, and nearly two
 weeks after the parties’ meet and confer—Alvogen asked for the deposition of Dr. Bodmeier.
 Alvogen has not provided any rebuttal whatsoever to Dr. Bodmeier’s opinions, and now states it
 needs the deposition because Dr. Williams (in his Opening Tablet Report) relied on Dr. Bodmeier.
 To obviate the need for an Alvogen deposition, Dr. Williams’s tablet opinions will no longer rely
 on the opinions of Dr. Bodmeier. Please confirm this proposal resolves the issue.

         Deposition of Dr. Buggy

        Defendants did not “explain[] on the June 12 meet and confer” that “Plaintiffs’ attempt to
 antedate PR Newswire, Roth 2010, and Advani 2010 with the declaration of Dr. Buggy is
 untimely.” (Ltr. at 2.) The first time Defendants made this (incorrect) argument was in your letter
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 110 of 138 PageID #:
                                   10914



 David M. Hanna
 June 27, 2020
 Page 3


 of June 16, to which we have already responded at length (see letter from A. Han, dated June 23).
 We refer to and incorporate that response here. In that letter, we stated that Plaintiffs are willing
 to make Dr. Buggy available for a half-day deposition of 3.5 hours, and that Dr. Buggy is available
 July 7 and July 14. Defendants now make a host of additional requests—requests that apparently
 are not truly important to Defendants since they were not made in your June 16 letter—regarding
 depositions of numerous third parties and a surreply report. Although we do not believe a surreply
 is necessary, Plaintiffs further agree that Defendants may submit a surreply report limited solely
 to Dr. Buggy’s deposition if they believe it is needed. The report would need to be submitted at
 least seven days in advance of any sponsoring witness being deposed (in other words the surreply
 report, if submitted by Dr. Grossbard, would be due no later than July 20).

 Deposition Time for Drs. Myerson and Williams

         Your letter indicates that “Plaintiffs … seek to limit each of the depositions of Drs. Myerson
 and Williams to one seven-hour deposition.” (Ltr. at 2.) This is incorrect. As we stated in our e-
 mail of Friday, June 19, we agree to make Drs. Myerson and Williams each available for 8 hours
 of deposition time (on one day apiece), if Defendants agree to the same for Drs. Swift and Fassihi.
 Dr. Williams is opining on the validity (not infringement, as your letter states) of two patents. Dr.
 Myerson is opining on the validity of one family of patents, and narrow remaining infringement
 issues that overlap fully for Sandoz and Zydus. Plaintiffs’ compromise is reasonable, especially in
 light of the scope of Defendants’ expert reports. For example, Dr. Fassihi is opining on the
 invalidity of three different patent families, as well as on non-infringement issues. Dr. Swift’s
 opinions are commensurate in scope with Dr. Myerson’s. Please confirm you agree to Plaintiffs’
 compromise.

 Expert Deposition Logistics and Exhibits

         On our June 12 meet and confer, Defendants requested confirmation that no attorney
 would be physically present with a witness during his or her deposition. Based on the current state
 of the pandemic, we agree that for at least the first two weeks of depositions, no taking or
 defending attorney will be physically present with the witness. After two weeks, the parties can
 reevaluate and negotiate in good faith, but if the current conditions continue we expect that the
 parties will extend this agreement.

         Please also confirm that Defendants agree to ship hard copies of the potential deposition
 exhibits (including all expert reports from that witness) to the witness and defending counsel in
 advance of each deposition. As we discussed on our June 12 meet and confer, were the deposition
 in person the witness and defending attorney would have access to, and the ability to use, paper
 copies. We believe that this procedure will better facilitate the depositions and allow each witness
 to use the exhibits in the format he or she is most comfortable.

        We also believe that all parties should agree to use a single vendor with extensive
 experience conducting remote depositions. Plaintiffs propose that the parties use PlanetDepos, as
 they have the appropriate experience and provide an in-deposition technician.

                                           *       *       *
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 111 of 138 PageID #:
                                   10915



 David M. Hanna
 June 27, 2020
 Page 4


        We look forward to discussing these issues on our meet and confer (Monday, June 29 at
 11 am ET).



                                                               Regards,



                                                               Erica N. Andersen
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 112 of 138 PageID #:
                                   10916




                         EXHIBIT 14
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 113 of 138 PageID #:
                                   10917




       Redacted in its Entirety
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 114 of 138 PageID #:
                                   10918




                         EXHIBIT 15
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 115 of 138 PageID #:
                                   10919




       Redacted in its Entirety
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 116 of 138 PageID #:
                                   10920




                         EXHIBIT 16
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 117 of 138 PageID #:
                                   10921




       Redacted in its Entirety
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 118 of 138 PageID #:
                                   10922




                         EXHIBIT 17
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 119 of 138 PageID #:
                                   10923




       Redacted in its Entirety
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 120 of 138 PageID #:
                                   10924




                         EXHIBIT 18
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 121 of 138 PageID #:
                                   10925


                          Proskauer Rose LLP 2029 Century Park East, Suite 2400 Los Angeles, CA 90067-3010




                                                                                               David M. Hanna
 July 22, 2020                                                                                 Attorney at Law
                                                                                               d +1.310.284.4513
 Via Email                                                                                     f 310.557.2193
                                                                                               DHanna@proskauer.com
                                                                                               www.proskauer.com
 Erica Andersen
 Covington & Burling LLP
 One CityCenter, 850 Tenth Street, NW
 Washington, DC 20001

 Irena Royzman
 Kramer Levin Naftalis & Frankel LLP
 1177 6th Ave
 New York, NY 10036

 Re: Pharmacyclics LLC v. Alvogen, C.A. No. 19-434 (D. Del.)

 Dear Erica and Irena:

        Alvogen and Natco (collectively, “Defendants”) write regarding the parties’ July 15, 2020
 meet and confer (“July 15 meet and confer”).

             1. Drs. Myerson’s and Williams’ Untimely Rebuttal Report Arguments

         Dr. Myerson’s distinction between Forms A and B, and Dr. Williams’ theory that the tablet
 formulation patents are directed to immediate release formulations are untimely for the reasons
 discussed in our July 10, 2020 letter and the July 15 meet and confer. E.g., 07-10-20 Ltr from D.
 Hanna to E. Andersen et al. As explained on the July 15 meet and confer, Alvogen and Natco
 propounded Interrogatory No. 8, which sought “all factual and legal bases for Plaintiffs’ contention
 that the Asserted Claims of the Patent(s)-in-Suit are not invalid for the reasons set forth in
 Defendants’ invalidity contentions.” E.g., 11-12-19 Plaintiffs’ Responses to Alvogen and Natco’s
 First Set of Interrogatories (Nos. 1-8). In response to this request, Plaintiffs never once mentioned
 their theory that the asserted claims of the Tablet Formulation Patents are directed to immediate
 release formulations, or distinguished the prior art because it disclosed delayed release
 formulations instead of immediate release tablet formulations. Plaintiffs also failed to disclose
 their argument distinguishing between Forms A and B.

         We understand that Plaintiffs are refusing to withdraw these untimely arguments, and that
 the parties have declared an impasse on these issues.

             2. Plaintiffs’ Experts’ Improper and Never-Before Disclosed Reply Report
                Arguments

         During the July 15 meet and confer, the parties discussed the issues relating to Plaintiffs’
 reply reports that were identified in Defendants’ July 10, 2020 letter.

         We understand that Plaintiffs are not willing to withdraw any of the untimely arguments
 identified in our July 10, 2020 letter, and that the parties have declared an impasse on these issues.
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 122 of 138 PageID #:
                                   10926



 E. Andersen & I. Royzman
 July 22, 2020
 Page 2

            3. Plaintiffs’ Improper Opening Report Arguments

         As discussed on the July 15 meet and confer, Plaintiffs confirmed that they would not
 withdraw Plaintiffs’ untimely arguments identified in my May 4, 2020 letter. As an example, Dr.
 Reider opines that “skepticism and teaching away” existed at the time because Btk was not a
 validated target for drug development; however, Plaintiffs failed to disclose this theory in their
 boilerplate and conclusory responses to, for example, Joint Interrogatory No 1, which requested
 Plaintiffs to identify “secondary indicia of non-obviousness that Plaintiffs intend to rely on, the
 bases for [Plaintiffs’] assertion that such alleged indicia of non-obviousness apply.” See, e.g., 02-
 10-20 Plfs’ Fifth Supp. Responses to Defs’ First Set of Joint Interrogatories to Plfs (Nos. 1-4).

         We understand that Plaintiffs are not going to withdraw any of the belated opinions
 identified in our May 4, 2020 letter, and that the parties have declared an impasse on these issues.

            4. Plaintiffs’ Misuse of Defendants’ Confidential Information

         For the reasons articulated in my July 10, 2020 letter and on the July 15 meet and confer,
 Plaintiffs’ use of one defendant’s confidential information against another is unfair and prejudicial.
 As we explained in our July 10, 2020 letter, Defendants and Defendants’ experts should not be
 faced with rebutting the contents of another defendant’s materials that were not produced in the
 Tablet Action. And no defendant was ever put on notice that another defendant’s confidential
 information would be used against it, so that it could conduct its own fact discovery and
 investigation regarding the materials in question.

         Although we provided examples of Plaintiffs’ improper cross-disclosure (e.g., Myerson
 Opening Rep., at ¶ 735; Myerson Rebuttal Rep., at ¶ 606), Plaintiffs would not agree to withdraw
 the documents cited in the Tablet Action that were not produced in the Tablet Action that had the
 Capsule      Defendants’      Bates     Numbers        (such      as     SUNIBRUT00109987–88;
 SANDOZIBRUT00010727–815; ZYDUSIMBRU_00019579), or the arguments that relied upon
 those documents that had the Capsule Defendants’ Bates Numbers. We suggested that Plaintiffs
 re-submit expert reports in the Tablet Action that removed these documents, and the documents
 relying upon them. Plaintiffs refused. As a result, the parties are at an impasse.

            5. Dr. Buggy’s Deposition

         As Defendants explained in their July 14, 2020 email and on the July 15 meet and confer,
 Plaintiffs prematurely terminated Dr. Buggy’s deposition and lodged improper objections and
 instructions not to answer non-privileged questions. 07-14-20 Email from D. Hanna to Plaintiffs.
 We understand that Plaintiffs are refusing to produce Dr. Buggy for the remaining deposition time
 to which Defendants are entitled. Accordingly, the parties declared that they are at an impasse.

            6. Plaintiffs’ July 10, 2020 Letter

        Defendants put Plaintiffs on notice of the arguments and positions in the Swift Reply
 Report, as explained during the July 15 meet and confer.
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 123 of 138 PageID #:
                                   10927



 E. Andersen & I. Royzman
 July 22, 2020
 Page 3

 Anticipation Opinions

         First, Advani 2010 and Fowler 2010 are references that were described and disclosed as
 anticipatory references in Zydus’ initial invalidity contentions, Alvogen’s final invalidity
 contentions (see, e.g., Alvogen’s Final Invalidity Contentions, §§ IV.HHH and IV.III), the Capsule
 Defendants’ final invalidity contentions, and Dr. Swift’s Opening Report (see, e.g., Swift Opening
 Report ¶¶ 99–105). Furthermore, Dr. Swift’s Opening Report sets forth her opinions with respect
 to anticipation by Advani 2010 and Fowler 2010. See, e.g., Swift Opening Report ¶¶ 301–302,
 396, 483, 568.

         Second, Plaintiffs incorrectly argue that Dr. Swift did not provide anticipation opinions for
 the asserted claims of the ’455, ’548, and ’140 Patents. It is clearly stated in the Swift Opening
 Report that the asserted claims of the ’455, ’548, and ’140 Patents are invalid for reasons already
 discussed in the context of the ’753 Patent. See, e.g., Swift Reply Report ¶¶ 396 (“For the same
 reasons discussed in Section XIV.C. [addressing the ’753 Patent], claims 1–8, 10, and 12 of
 the’455 Patent are anticipated by Pollyea 2009, Advani 2010, Fowler 2010, and each of the
 Honigberg Patents.”), 483 (same), 568 (same). Reliance on another section of the report is not a
 failure to offer an opinion. Indeed, Plaintiffs’ own expert Dr. Myerson does precisely the same
 thing by referencing a previous section in his report to stand for the bulk of his anticipation analysis
 of the asserted claims of the ’455, ’548, and ’140 Patents. See, e.g., Myerson Reply Report ¶¶ 150
 (“for all reasons explained above in Section IX.A.6, Advani 2010 does not anticipate claims 1–8,
 10, and 12 of the ’455 patent”), 154 (same), 158 (same), 163 (same), 167 (same), 171 (same), 175
 (same).

        Third, Dr. Swift’s citations to additional evidence in light of her previously presented
 opinions on anticipation are entirely appropriate for a reply report, as these citations are directly
 responsive to arguments presented in Dr. Myerson’s Rebuttal Report. See, e.g., Swift Rebuttal
 Reply ¶ 47 (citing and responding to Myerson Rebuttal Report ¶¶ 102–03, 107–08, 111–12).
 Relatedly, Dr. Swift’s citation to EP285459 is yet another piece of evidence consistent with her
 opinions; she does not rely on EP285459 as a separate anticipatory prior art reference. See, e.g.,
 Swift Rebuttal Report ¶ 154 (citing and responding to Myerson Rebuttal Report ¶ 185).

 Obviousness-Type Double Patenting Opinions

         Plaintiffs’ baseless accusation that Dr. Swift’s Opening Report was “basically devoid of
 analysis” is unjustified. Sections XIV.B (¶¶ 219–90), XVIII.B (¶¶ 343–95), XXIII.B (¶¶ 436–82),
 and XXVIII.B (¶¶ 511–67) of Dr. Swift’s Opening Report provide obviousness-type double
 patenting opinions regarding each of the ’753, ’455, ’548, and ’140 Patents. Furthermore,
 Plaintiffs fail to indicate why they believe these paragraphs of the Swift Opening Report do not
 provide obviousness-type double patenting analyses for the respective patents.

 Improper Inventorship Opinions

        Plaintiffs mischaracterize the discussion of improper inventorship in Dr. Swift’s Reply
 Report as “a prima facie case” and “an entirely new analysis.” As stated in Dr. Swift’s Reply
 Report, Sections XV (¶¶ 313–26), XIX (¶¶ 399–401), XXIV (¶¶ 485–87), and XXIX (¶¶ 571–73)
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 124 of 138 PageID #:
                                   10928



 E. Andersen & I. Royzman
 July 22, 2020
 Page 4

 of Dr. Swift’s Opening Report provide the prima facie case for improper inventorship. Dr. Swift’s
 Reply Report provides opinions in response to Dr. Myerson’s Rebuttal Report and the evidence
 Dr. Myerson relies upon in forming his opinions. This is clearly stated in Dr. Swift’s Reply Report:

                Dr. Myerson’s citations to the listed inventors’ deposition
                transcripts fail to offer specific and clear evidence of inventorship
                for Drs. Purro, Goldman, Smyth, and Wirth. See, e.g., Myerson
                Rebuttal Report, ¶ 762. However, the cited excerpts from the
                inventor depositions fail to clearly identify each individual’s
                inventive contribution, and are often general, conclusory assertions
                of inventorship. More egregiously, Dr. Myerson conveniently omits
                citation to testimony regarding inventorship that clearly disclaims
                the inventive role of Dr. Purro, Dr. Goldman, and Dr. Wirth. I
                discuss each of the deficiencies in Dr. Myerson’s citations to the
                inventor depositions in turn below . . . .

 See, e.g., Swift Reply Report ¶ 332.

       Dr. Swift’s opinions regarding improper inventorship are directly responsive to Dr.
 Myerson’s Rebuttal Report, do not constitute a new analysis, and are in no way improper.

 Indefiniteness Opinions

          Dr. Swift’s opinions regarding the indefiniteness of the terms “non-hygroscopic” and
 “unsolvated” are not improper at least because they are responsive to Dr. Myerson’s opinions that
 Imbruvica® Tablets are a commercial embodiment of the ’753, ’455, ’548, and ’140 Patents, which
 were presented for the first time in Dr. Myerson’s Opening Report and which were only available
 to Dr. Swift after the exchange of opening reports. See, e.g., Myerson Opening Report ¶¶ 71–72
 (citing Pharmacyclics’ documents with conclusory statements regarding solvation status and
 hygroscopicity). Because the Pharmacyclics’ documents cited by Dr. Myerson fail to present
 sufficient conditions or criteria for Pharmacyclics’ evaluation of solvation status and
 hygroscopicity, Dr. Myerson’s reliance on that evidence to demonstrate a commercial embodiment
 raised an indefiniteness issue with respect to the terms “non-hygroscopic” and “unsolvated” for
 the first time. Dr. Myerson’s opinions that Imbruvica® Tablets are a commercial embodiment of
 the ’753, ’455, ’548, and ’140 Patents were not provided to Alvogen in an earlier instance.

         Dr. Swift appropriately identified and provided her opinions on indefiniteness in the
 rebuttal to Dr. Myerson’s Opening Report (see, e.g., Swift Rebuttal Report on Secondary
 Considerations ¶¶ 220–25, 229–42), to the extent the discussion related to commercial
 embodiment and secondary considerations, and also in her Reply Report (see, e.g., Swift Reply
 Report ¶¶ 315–16). Dr. Swift’s opinions regarding the indefiniteness of the terms “non-
 hygroscopic” and “unsolvated” are responsive to the arguments and issues first presented in Dr.
 Myerson’s Opening Report, and are in no way improper.
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 125 of 138 PageID #:
                                   10929



 E. Andersen & I. Royzman
 July 22, 2020
 Page 5

                                                    Sincerely,



                                                    David M. Hanna
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 126 of 138 PageID #:
                                   10930




                         EXHIBIT 19
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 127 of 138 PageID #:
                                   10931




       Redacted in its Entirety
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 128 of 138 PageID #:
                                   10932




                         EXHIBIT 20
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 129 of 138 PageID #:
                                   10933




 By Electronic Mail                                                    June 30, 2020

 David M. Hanna
 Proskauer Rose LLP
 2029 Century Park East, Suite 2400
 Los Angeles, CA 90067-3010


        Re: Pharmacyclics LLC et al. v. Alvogen Pine Brook et al., C.A. No. 19-434-
              CFC-CJB (D. Del.); Pharmacyclics LLC et al. v. Zydus Worldwide
              DMCC, et al., C.A. No. 18-192-CFC-CJB (D. Del.)

 Dear David:

        We write in regard to the parties’ meet and confer on June 29, 2020, and in response to
 your correspondence of June 29, 2020 (“Ltr.”).

        Deposition of Dr. Bodmeier

         On June 24, for the first time, Alvogen requested a deposition of Dr. Bodmeier because
 “Dr. Bodmeier submitted an opening expert report in the Tablet Action, and Dr. Williams relies
 upon Dr. Bodmeier’s opinions from his Opening Report in Dr. Williams’ Opening Report on
 secondary considerations.” (6/24 E-mail from D. Hanna at 8:39 ET.) In response, we proposed to
 “obviate the need for an Alvogen deposition,” by agreeing that “Dr. Williams’s tablet opinions will
 no longer rely on the opinions of Dr. Bodmeier.” (6/27 Ltr. from E. Andersen.) On our meet and
 confer, Alvogen rejected that offer, and took the extraordinary position that, although it has
 offered no non-infringement arguments on the ’857 Patent, and has not served any rebuttal to Dr.
 Bodmeier’s report, it should put Plaintiffs to the time and expense of deposing Dr. Bodmeier. At
 this point, not only is such a deposition inappropriate, but Alvogen should also agree to stipulate
 to infringement of all of the asserted claims in the ’857 Patent, so that the parties can narrow the
 tablet claims and issues in this case. Indeed, this specific scenario was discussed at the Markman
 hearing. (See Markman Tr. at 61:9–16 (THE COURT: “So is there a way to maybe make them pay
 for your experts if they don’t similarly engage an expert, and it wouldn’t be enough to have a pro
 forma expert rebuttal report that just says, you know, denied, denied, denied. They’d have to – if
 they didn’t have a meaningful noninfringement expert report, maybe they pay for yours.”); see id.
 at 59:7–75:8.) We have asked Alvogen throughout this litigation to stipulate to infringement of
 the asserted claims of the ’857 Patent. Alvogen’s failure to do so has put Plaintiffs to great expense,
 and we reserve all rights to seek fees and costs related to this issue.

        Moreover, your June 29 letter references a “stipulation of infringement,” but there is no
 such stipulation. Plaintiffs sent a draft of the stipulation to Alvogen on March 4, 2020—four
 months ago—before any expert reports were served. Despite Plaintiffs’ repeated requests, Alvogen
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 130 of 138 PageID #:
                                   10934



 David M. Hanna
 June 30, 2020
 Page 2


 has failed to respond. Plaintiffs reserve all rights to pursue fees and costs created by Alvogen’s
 failure to enter into an appropriate stipulation of infringement (or even engage with Plaintiffs on
 that stipulation despite numerous emails asking for a response).

        Deposition of Dr. Buggy

          On May 18, Plaintiffs served their rebuttal reports, and the supporting declaration of Dr.
 Buggy. For the first time in a letter on June 23–over five weeks later—Defendants stated they not
 only want the deposition of Dr. Buggy, but the deposition of all other inventors on the ’090 Patent
 (all of whom Defendants had the opportunity to depose during fact discovery), and depositions of
 other, unnamed third-party authors. As we explained on our meet and confer, we had no
 understanding of what Defendants were requesting in their June 23 letter, as that letter names no
 authors, and Defendants appeared to be referencing third parties who are not represented by
 Plaintiffs. (Indeed, the December 2009 Press Release only lists “PRNewswire” and the Roth
 analyst report doesn’t list an “author,” but a corresponding research analyst.) For the first time
 on our meet and confer and in your letter from last night, Defendants explained they want
 Plaintiffs to “confirm that they would reach out to these individuals, some of whom they already
 represent (for example, the inventors of the ’090 Patent) to confirm that they would cooperate
 with a deposition notice for any PCYC/Janssen employee” (although no one Defendants have
 identified thus far is an employee) “or a subpoena for any third party witness, and would not move
 for a protective order on any deposition notice or move to quash any third party subpoena.” (Ltr.
 at 2.)

         We do not agree to Defendants new proposal, first raised last night. Defendants
 continually refer to Plaintiffs “antedating defense,” but Dr. Buggy’s declaration is related to
 Defendants’ invalidity defense, and it is Defendants’ burden to show the references at issue are
 prior art. As we detailed in our June 23 letter, Defendants’ assertions regarding the “untimeliness”
 of Dr. Buggy’s declaration are contrary to the facts, the documents produced, and the testimony
 elicited at Dr. Buggy’s first deposition. We have already offered a compromise that is fair to
 Defendants—Defendants may depose Dr. Buggy for 3.5 hours on his 12-page declaration, and may
 serve a surreply limited to Dr. Buggy’s testimony not later than seven days before the sponsoring
 witness is deposed. It is not enough to “endeavor” (Ltr. at 2) to serve the report seven days before
 the sponsoring witness is deposed—Plaintiffs need time to review the report and the ability to
 depose the sponsoring witness on that report. If Defendants do not serve the surreply at least
 seven days before the deposition of the sponsoring witness, Plaintiffs reserve all rights to move to
 strike that report.

 Deposition Time – Drs. Myerson, Williams, Fassihi, and Swift

        On our meet and confer, Defendants rejected our June 19 offer of 8 hours of deposition
 time with Drs. Myerson, Williams, Fassihi, and Swift. As we have explained, Dr. Myerson is
 opining on the validity of one family of patents, and narrow remaining infringement issues that
 overlap fully for Sandoz and Zydus. Defendants pointed out they have several crystalline form
 experts, and that Plaintiffs have the opportunity to depose these experts separately. Defendants
 chose to have multiple experts put in duplicative testimony related to invalidity of the crystalline
 form patents. As we have already stated in correspondence, we believe Defendants should
 withdraw their duplicative testimony, but certainly Plaintiffs should not be penalized by
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 131 of 138 PageID #:
                                   10935



 David M. Hanna
 June 30, 2020
 Page 3


 Defendants’ choice to have multiple experts provide the same or similar opinions (and by
 Plaintiffs’ logical choice of having a single expert respond to those duplicative and overlapping
 theories). Moreover, as we explained, Dr. Swift’s opinions are commensurate in scope to Dr.
 Myerson’s.

         We further explained that Dr. Williams is opining on the validity of two patents, in two
 families. Although Defendants continually refer to “different products,” Dr. Williams is not
 providing infringement opinions related to Sandoz’s or Alvogen’s ANDA Products. Moreover,
 although you continually refer to “different actions,” the parties have one schedule and one trial.
 The scope of Dr. Williams’s opinions is narrow, especially in light of Defendants’ expert Dr.
 Fassihi. Although you state that Dr. Fassihi is providing expert reports “in the Tablet Action
 related to one product,” (Ltr. at 3) he is opining on the invalidity of three different patent
 families—families asserted against multiple Defendants—as well as on Alvogen-specific non-
 infringement issues. The scope of Dr. Fassihi’s opinions is broad, and our understanding is that
 Alvogen is not withdrawing his invalidity opinions on patents and families asserted against other
 Defendants. Please let us know if our understanding is incorrect, and if Dr. Fassihi will be
 withdrawing his opinions related to the compound and crystalline form families. If not, our
 request for an eight hour deposition is more than reasonable. Indeed, Dr. Fassihi is responding to
 the opinions of at least five different experts (Drs. Williams, Drover, Taft, Reider, and Myerson).

       In light of these circumstances, we believe our proposal of 8 hours on one day for Drs.
 Myerson, Williams, Fassihi, and Swift is reasonable.

 Expert Deposition Logistics and Exhibits

          With respect to hard copy exhibits, we do not believe this is a “professional courtesy,” as
 you state in your letter. Rather, to facilitate depositions and ensure that the expert is able to
 proceed in the medium in which he or she is most comfortable, the parties should agree to a rule
 that all exhibits (including expert reports) be shipped to the witness and counsel in advance of the
 deposition. We understand that on occasion, new exhibits arise last minute (for example, as we
 mentioned on the call, we have occasionally been asked to print copies of materials for opposing
 counsel during a deposition). If, for example a party uses twenty exhibits with a witness, and
 fifteen have not been provided in paper, that may well cause logistical issues with the deposition.
 We confirm that (1) the parties will provide all hard copies of the witness’ expert reports and
 potential deposition exhibits in good faith; (2) the box will not be opened by either the expert or
 the parties defending the deposition “until on camera with the deposing party;” (3) the parties
 will act in good faith with respect to any exhibit not provided in paper in advance of the deposition;
 and (4) all materials will either be destroyed or returned to the deposing party. With respect to
 having each exhibit in a sealed envelope, we believe the exhibits should be organized so that the
 witness and defending counsel can easily access them during the course of the deposition. Sealed,
 labeled envelopes are one way of achieving such organization, redwelds with individually labeled
 and ordered folders are another (and there are surely other ways as well). If Defendants choose to
 send deposition exhibits in sealed envelopes, we agree that those envelopes will not be opened by
 the witness or the defending attorney “until on camera with the deposing party” (nor could they
 be, since we have already agreed to the same condition with respect to the box (or boxes) of
 exhibits).
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 132 of 138 PageID #:
                                   10936



 David M. Hanna
 June 30, 2020
 Page 4


         On our meet and confer, Defendants stated they prefer to use Veritext, not PlanetDepos.
 Our firms have virtual deposition experience with both vendors, and have found PlanetDepos to
 better facilitate these depositions. Therefore, Plaintiffs will take their depositions using
 PlanetDepos. If Defendants would like to take their depositions using Veritext, they may do so (as
 long as Veritext has the ability to have the witness control the electronic exhibits—please confirm
 it does).

                                                                    Regards,



                                                                    Erica N. Andersen
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 133 of 138 PageID #:
                                   10937




                         EXHIBIT 21
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 134 of 138 PageID #:
                                   10938


                          Proskauer Rose LLP 2029 Century Park East, Suite 2400 Los Angeles, CA 90067-3010




                                                                                               David M. Hanna
 July 13, 2020                                                                                 Attorney at Law
                                                                                               d +1.310.284.4513
 Via Email                                                                                     f 310.557.2193
                                                                                               DHanna@proskauer.com
                                                                                               www.proskauer.com
 Erica Andersen
 Covington & Burling LLP
 One CityCenter, 850 Tenth Street, NW
 Washington, DC 20001

 Irena Royzman
 Kramer Levin Naftalis & Frankel LLP
 1177 6th Ave
 New York, NY 10036

 Re: Pharmacyclics LLC v. Alvogen, C.A. No. 19-434 (D. Del.);
     Pharmacyclics LLC v. Zydus Worldwide DMCC, C.A. No. 18-192 (consol.) (D. Del.)

 Dear Erica and Irena:

        Defendants write regarding the parties’ July 11, 2020 meet and confer (“July 11 meet and
 confer”).

             1. Depositions of Drs. Gozzo and Bodmeier

         As Defendants explained on the July 11 meet and confer and in correspondence over the
 last few months, Defendants are entitled to depose Drs. Gozzo and Bodmeier. E.g., 05-04-20 Ltr
 from D. Hanna to E. Andersen et al. We understand that Plaintiffs are refusing to produce Drs.
 Gozzo and Bodmeier for depositions. Accordingly, the parties declared that they are at an impasse
 on this issue.

             2. Plaintiffs’ Experts’ Reliance on Dr. Coutre

        During the July 11 meet and confer, Defendants asked Plaintiffs whether they would serve
 updated expert reports in which citations to Dr. Coutre’s report would be removed. Defendants
 explained that the removal of these citations is necessary because, for example, it is unclear
 whether Plaintiffs’ experts are continuing to assert arguments that rely solely on Dr. Coutre’s
 report. We understand that Plaintiffs are requesting that the exchange of updated reports be
 reciprocal (i.e., that Defendants remove paragraphs from their expert reports that are responsive to
 Dr. Coutre’s report). We have considered Plaintiffs’ counterproposal. Defendants are willing to
 provide updated expert reports after Plaintiffs send Defendants updated reports. Defendants
 request that Plaintiffs send the updated reports by the close of business tomorrow, July 14.

             3. Dr. Myerson’s Reliance on 2019 Heroes of Chemistry Award

       For the reasons discussed on the July 11 meet and confer and in our correspondence, Dr.
 Myerson’s reliance on the 2019 Heroes of Chemistry award is untimely and improper. E.g., 07-
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 135 of 138 PageID #:
                                   10939



 E. Andersen & I. Royzman
 July 13, 2020
 Page 2

 07-20 Email from D. Hanna to Plaintiffs. We understand that Plaintiffs will not withdraw Dr.
 Myerson’s reliance on this award. Accordingly, the parties declared that they are at an impasse on
 this issue.

            4. Dr. Buggy’s Deposition

         As Defendants explained on the July 11 meet and confer and in repeated correspondence,
 Defendants are entitled to a seven-hour deposition of Dr. Buggy. Notably, Plaintiffs did not serve
 Dr. Buggy’s declaration until Plaintiffs’ service of their expert rebuttal reports. We understand
 that Plaintiffs are threatening to stop Dr. Buggy’s July 14, 2020 deposition after 3.5 hours, even
 though Plaintiffs had originally suggested a compromise of between 3.5-7 hours during the parties’
 June 29, 2020 meet and confer. We cannot prevent Plaintiffs from leaving the deposition early,
 but Alvogen, Natco, and Zydus will be prepared to take the entire seven-hour deposition as
 permitted by the Federal Rules of Civil Procedure. Of course, Alvogen, Natco, and Zydus plan to
 move expeditiously through their questions, and hope to finish the deposition in less than seven
 hours.

        If Plaintiffs leave the deposition before Defendants end the deposition, the deposition will
 obviously remain open and Defendants reserve the right to seek costs and expenses for having to
 arrange for a second deposition of Dr. Buggy.

            5. Reply Reports of Drs. Fassihi, Grossbard, Oleksowicz, Rule, and Williams;
               Declaration of Dr. Buggy

         Defendants explained in their July 10, 2020 letter and on the July 11 meet and confer that
 the arguments in the reply reports of Drs. Fassihi, Grossbard and Oleksowicz that Plaintiffs
 identified in their July 7, 2020 letter are not untimely. In fact, each of these experts responded to
 and countered untimely arguments in Drs. Williams’ and Rule’s expert reports, and Dr. Buggy’s
 declaration regarding Plaintiffs’ attempt to antedate Advani 2010, the December 2009 Press
 Release, and Roth 2010, as explained in Defendants’ July 10, 2020 letter to Plaintiffs and on the
 parties’ July 11 meet and confer. Plaintiffs confirmed that they would not withdraw either Dr.
 Buggy’s declaration, or the untimely arguments in Drs. Williams’ and Rule’s expert reports.
 Because Plaintiffs would not withdraw Dr. Buggy’s declaration or the untimely arguments in Drs.
 Williams’ and Rule’s expert reports, Alvogen and Natco confirmed that they would not withdraw
 the responsive arguments in Drs. Fassihi’s and Grossbard’s reply reports, and Zydus confirmed
 that they would not withdraw the arguments in Dr. Oleksowicz’s reply report. Accordingly, the
 parties declared that they are at an impasse on these issues.

            6. Deposition Logistics

         Defendants asked Plaintiffs to ship back unused exhibits (i.e., those still in sealed envelopes
 at the end of the deposition), rather than destroy them. As explained on the July 11 meet and
 confer, we will provide packing slips and coordinate the logistics of pick-up. Plaintiffs confirmed
 that they and their experts would ship back boxes of unused exhibits, including sealed envelopes
 of unused exhibits.
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 136 of 138 PageID #:
                                   10940



 E. Andersen & I. Royzman
 July 13, 2020
 Page 3

                                                    Sincerely,



                                                    David M. Hanna
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 137 of 138 PageID #:
                                   10941
                          CERTIFICATE OF SERVICE

        I, James L. Higgins, Esquire, hereby certify that on July 24, 2020, I caused to be

 electronically filed a true and correct copy of Defendants’ Opening Letter Brief with the Clerk of

 the Court using CM/ECF, which will send notification to the following counsel of record:

  Jack B. Blumenfeld
  Jeremy A. Tigan
  Jennifer A. Ward
  Morris, Nichols, Arsht & Tunnell LLP
  1201 North Market Street
  P.O. Box 1347
  Wilmington, DE 19899
  jblumenfeld@mnat.com
  jtigan@mnat.com
  jward@mnat.com

        I further certify that on July 24, 2020, I caused a copy of the foregoing document to be

 served on the above-listed counsel of record and on the following non-registered participants in

 the manner indicated:

 BY E-MAIL
  Christopher N. Sipes                               Irena Royzman
  Erica N. Andersen                                  Christine Willgoos
  David A. Garr                                      Cristina L. Martinez
  Brianne Bharkhda                                   Marcus A. Colucci
  Chanson Chang                                      Kramer Levin Naftails & Frankel LLP
  Nicholas L. Evoy                                   1177 Avenue of the Americas
  Justin Thomas Howell                               New York, NY 10036
  Laura Dolbow                                       (212) 715-9100
  Covington & Burling LLP                            iroyzman@kramerlevin.com
  One CityCenter                                     cwillgoos@kramerlevin.com
  850 Tenth Street NW                                cmartinez@kramerlevin.com
  Washington, DC 20001-4956                          mcolucci@kramerlevin.com
  csipes@cov.com
  eandersen@cov.com                                  Hanna Lee
  dgarr@cov.com                                      Daniel Williams
  bbharkhda@cov.com                                  Kramer Levin Naftails & Frankel LLP
  cchang@cov.com                                     990 Marsh Road
  nevoy@cov.com                                      Menlo Park, CA 94025
  jhowell@cov.com                                    (650) 752-1700
  ldolbow@cov.com                                    hlee@kramerlevin.com
                                                     ddwilliams@kramerlevin.com
  Alexa Hansen
  David Denuyl                                       Attorneys for Janssen Biotech, Inc.

                                                 1
Case 1:19-cv-00434-CFC-CJB Document 224 Filed 07/31/20 Page 138 of 138 PageID #:
                                   10942
  Salesforce Tower
  415 Mission Street, Suite 5400
  San Francisco, CA 94105
  ahansen@cov.com
  ddenuyl@cov.com

  Attorneys for Pharmacyclics LLC

                                           /s/ James L. Higgins
                                    James L. Higgins (No. 5021)


 26822104.1




                                             2
